Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 1 of 147
I$ 44 (Rev. 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I Sa), PLAINTIFFS DEFENDANTS
CPJD Holdings LLC d/b/a The Little Lion Utica First Insurance Company
(b) County of Residence of First Listed Plaintiff Philadelphia, PA _ County of Residence of First Listed Defendant Oneida, NY
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED. :

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

 

 

 

 

 
  

 
  

 
     

 

 

        

 

   

       

 

 

 

     

 

 

 

 

 

 

 

 

Douglas R. Widin, Esq./Elizabeth Vieyra, Esq. (REED SMITH LLP) Steven J. Schildt, Esq. (POST & SCHELL, P.C.)
Three Logan Square Suite 3100 1717 Arch Street Four Penn Center, 13th Fl. 1600 John F. Kennedy Blvd.
Philadelphia, PA 19103 215-851-8100 Philadelphia, PA 19103 215-587-1089
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1! US. Government O 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nat a Party) Citizen of This State 1 O 1 Incorporated or Principal Place o4 o04
of Business In This State
O02 U.S. Government 4 Diversity Citizen of Another State O02 © 2 Incorporated and Principal Place os hs
Defendant (indicate Citizenship of Parties in Lem Il) of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation o6 6
Foreipn Country
IV, NATURE OF SUIT (Ptace an "x" in One Box Onby) Click here for: Nature of Suit Code Descriptions.
i CONTRACT: ESSE EEE ES TORTS fo CNORFREITURE/PENALTY = [BANKRUPTCY | = : TATUTES |
Pf 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure 0 422 Appeal 28 USC 158 D 375 False Claims Act
OD 120 Marine O 310 Airplane © 365 Personal Injury - of Property 21 USC 881 {0 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act D 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability O 367 Health Care/ © 400 State Reapportionment
0 150 Recovery of Overpayment {7 320 Assault, Libel & Pharmaceutical “PROPERTY RIGHTS:10 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act C330 Federal Employers’ Product Liability 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability O 368 Asbestos Personal CO 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) ©) 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 EABOR SOCIAL SEC : OG 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards 861 HIA (1395f8) © 485 Telephone Consumer
0 160 Stockholders’ Suits O 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
O 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) [0 490 Cable/Sat TV
© 195 Contract Product Liability {0 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 850 Securities/Commodities/
O 196 Franchise Injury CO 385 Property Damage CG 740 Railway Labor Act 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability O 751 Family and Medical O 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
= REAL PROPERTY: 52 CIV, RIGHTS... | PRISONER PETITIONS {0 790 Other Labor Litigation SFEDERAL:TAX SUITS] 893 Environmental Matters
O 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 870 Taxes (U.S, Plaintiff 0 895 Freedom of Information
O 220 Foreclosure DO 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
OC 230 Rent Lease & Ejectment O 442 Employment 1 510 Motions to Vacate O 871 IRS—Third Party © 896 Arbitration
© 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure
© 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
O 290 All Other Real Property O 445 Amer. w/Disabilities - | 535 Death Penalty 7 IMMIGRATION (8% Agency Decision
Employment Other: O 462 Naturalization Application DO 950 Constitutionality of
© 446 Amer. w/Disabilities -] 0 540 Mandamus & Other |O 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
O 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “x” in One Box Only)
O11 Original (K2 Removed from O 3  Remanded from 1 4 Reinstatedor O 5 Transferred from © 6 Multidistrict OD 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File

 

Cite .S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
38 US53

Brief description of cause: ; .
Insurance breach of contract and bad faith action

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

VIL REQUESTED IN O) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. > 75,000.00 JURY DEMAND: O Yes No
VII. RELATED CASE(S) ;
IF ANY / (See instructions): JUDGE DOCKET NUMBER
DATE 2 / 9 / SIGNATURE OF (or }
G O Ef
FOR OFFICE USEONLY or N ° -

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 2 of 147

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

234 Chestnut Street Philadelphia, PA 19103
5981 Airport Road Oriskany, NY 13424
Philadelphia, PA

Address of Plaintiff:
Address of Defendant:

Place of Accident, Incident or Transaction:

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [] No
pending or within one year previously terminated action in this court?

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case [7 is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above. ahd BA
DATE: "3 / i, [x6 S p= Must eiued . 7901 1
ae

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

  

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1, Indemnity Contract, Marine Contract, and All Other Contracts 1. Insurance Contract and Other Contracts
LJ 2. FELA (J 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
L] 4. Antitrust [] 4. Marine Personal Injury
H 5. Patent [] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
LJ 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability - Asbestos
H 9, Securities Act(s) Cases [CJ 9 = Allother Diversity Cases

10, Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Steven J. Schildt

| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

I, , counsel of record or pro se plaintiff, do hereby certify:

 

[ Relief other than monetary damages is sought.

DATE: 2/floo
ST

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

   

: sien here ‘Cappliacle _ 7901 1

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

Civ. 609 (5/2018)

 
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 3 of 147

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CPJD HOLDINGS LLC d/b/a THE
LITTLE LION CIVIL NO.
Plaintiff
Vv.

UTICA FIRST INSURANCE COMPANY
Defendant

CASE MANAGEMENT TRACK DESIGNATION FORM

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a Case Management Track Designation Form specifying the

track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

 
 

 

(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )
(b) Social Security — Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits. ( )
(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. =)
(d) Asbestos — Cases involving claims for personal injury or property damage from

exposure to asbestos. C )
(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special

management cases.) =)
(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)

po 4 y 4 = f f
3 ff 20 s i D CVste— Defendant

Date Stéven J. Schildt, Attorney-at-law Attorney for

(215) 587-1089 (215) 587-1444 sschildt@postschell.com

Telephone FAX Number E-mail Address

(Civ. 660) 10/02
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 4 of 147

POST & SCHELL, P.C. Attorney for Defendant
BY: STEVEN J. SCHILDT, ESQ.

LD. #79011

1600 JFK BLVD., 137 FLOOR

PHILADELPHIA, PA 19103

PHONE: 215-587-1089

E-MAIL: sschildt@postschell.com

 

CPJD HOLDINGS LLC d/b/a THE LITTLE ) IN THE COURT OF COMMON PLEAS
LION ) PHILADELPHIA COUNTY

Plaintiff )

) OCTOBER TERM 2019, NO. 191003548
VS. )
)
UTICA FIRST INSURANCE COMPANY )
Defendant )
)

 

DEFENDANT’S NOTICE OF REMOVAL

TO: Douglas R. Widin, Esq.
Reed Smith LLP
Three Logan Square, Suite 3100
1717 Arch Street
Philadelphia, PA 19103

Defendant has filed a Notice in the United States District Court for the Eastern District of
Pennsylvania for removal of a civil action pursuant to 28 U.S.C. §1441, et seq., now pending in
the Court of Common Pleas for Philadelphia County. Said case qualifies under diversity
jurisdiction pursuant to 28 U.S.C. §1332. Specifically, the parties are of diverse citizenship and
the amount in controversy as alleged in the complaint is more than $75,000. Defendant has also
filed in the Eastern District of Pennsylvania a copy of the complaint served upon it.

POST & SCHELL, P.C.

Ste Ge NA
STEVEN J. SCHILDT, ESQ.
DATE: 3/6/20 Attorney for Defendant
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 5 of 147

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CPJD HOLDINGS LLC d/b/a THE
LITTLE LION CIVIL NO.
Plaintiff
v.

UTICA FIRST INSURANCE COMPANY
Defendant

DEFENDANT’S NOTICE OF REMOVAL
1. On 2/10/20 defendant received service of the complaint. A copy of the complaint

and its exhibits are attached hereto,

2. Plaintiff's complaint concerns the handling of a fire property damage claim under

a business property insurance policy.

3. This Court’s jurisdiction is based upon diversity of citizenship under 28 U.S.C. §
1332.

4, Plaintiff is a limited liability corporation (see caption and paragraph 2 of
complaint).

5. Limited liability corporations (“LLCs”) have a special citizenship rule.

Specifically, “the citizenship of an LLC is determined by the citizenship of each of its members.”
Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir, 2010). LLC “members” are
also called “owners.” Based on defendant’s internet and LEXIS public records investigation, all
of the members/owners of plaintiff are Pennsylvania citizens. Further, pursuant to the eased
pleading requirements regarding the citizenship of LLCs, defendant has been unable to identify
(via the internet and LEXIS public records) any members/owners of plaintiff who are New York

citizens (the citizenship of defendant). This is sufficient specificity to support a diversity
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 6 of 147

removal involving an LLC. Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99 (3d Cir.
2015).

6. Defendant is a New York corporation with its principal place of business in
Oriskany, NY.

7. Thus, we have Pennsylvania versus New York, which is complete diversity.

8, Count 1 of the complaint alleges breach of contract and count 2 alleges insurance
bad faith (and demands attorney fees and punitive damages pursuant to the Pennsylvania
insurance bad faith statute).

9, Both counts demand damages in excess of $50,000. Counts for breach of contract
and insurance bad faith can be aggregated to meet the $75,000 amount in controversy
requirement. See, e.g., Ketz v. Progressive Northern Ins. Co., 2007 U.S. Dist. LEXIS 43245, *7-
9 (M.D. Pa. 2007); Brown v. Liberty Mut. Fire Ins. Co., 2006 U.S. Dist. LEXIS 76139, *g (E.D.
Pa. 2006).

10. Further, demands for punitive damages are included in the calculation of the
amount in controversy. See, e.g., Golden v. Golden, 382 F.3d 348, 355 (3d Cir. 2004) (“a
request for punitive damages will generally satisfy the amount in controversy requirement
because it cannot be stated to a legal certainty that the value of the plaintiff's claim is below the
statutory minimum,”),

11. Additionally, when attorney fees are recoverable under an alleged statutory cause
of action, such fees are included in the calculation of the amount in controversy. See, e.g., Suber
y. Chrysler Corp., 104 F.3d 578, 585 (3d Cir. 1997) (“attorney’s fees are necessarily part of the

amount in controversy if such fees are available to successful plaintiffs under the statutory cause

of action.”).
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 7 of 147

12. Finally, plaintiff recently made a settlement demand of $2.9 million.
13. The instant action satisfies diversity of citizenship jurisdiction pursuant to 28
U.S.C. §1332 because all parties are of diverse citizenship and the amount in controversy as

alleged by plaintiff is in excess of $75,000.

14. Defendant’s Notice of Removal has been filed within 30 days of service of the
complaint and is therefore timely under 28 U.S.C. §1446.

15, Defendant has also filed copies of this Notice with the Prothonotary of the
Philadelphia County Court of Common Pleas in order to effect removal of this action pursuant to

28 U.S.C. §1446(d).

POST & SCHELL, P.C.

BY: Fe Keb —

STEVEN J. SCHILDT, ESQ.
LD. # 79011

Attorney for Defendant

1600 JFK Blvd., 13th Floor
Philadelphia, PA 19103

Phone: 215-587-1089

E-mail: sschildt@postschell.com

FARBER BROCKS & ZANE L.L.P.

BY: _& bea K roto
WILLIAM R. BROCKS, JR., ESQ.
Attorney for Defendant
400 Garden City Plaza, Suite 100
Garden City, NY 11530
Phone: 516-739-5100
E-mail: wbrocks@fbzlaw.com

(pro hac vice motion pending)
DATE: 3/6/20
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 8 of 147

CERTIFICATE OF SERVICE AND FILING

I hereby certify that the attached Removal Package has been served and filed this day to

the following person(s):

Douglas R. Widin, Esq. (via regular mail)
Reed Smith LLP

Three Logan Square, Suite 3100

1717 Arch Street

Philadelphia, PA 19103

Prothonotary (via electronic filing)
Philadelphia County Court of Common Pleas
City Hall

1400 JFK Boulevard

Philadelphia, PA 19107

BY:

BY:

DATE: 3/6/20

POST & SCHELL, P.C.
STEVEN J. SCHILDT, ESQ.
LD. #79011

Attorney for Defendant

1600 JFK Blvd., 13th Floor

Philadelphia, PA 19103
Phone: 215-587-1089

E-mail: sschildt@postschell.com

FARBER BROCKS & ZANE L.L.P.

let. —§ Krrho—
WILLIAM R. BROCKS, JR., ESQ.
Attorney for Defendant
400 Garden City Plaza, Suite 100
Garden City, NY 11530
Phone: 516-739-5100
E-mail: wbrocks@fbzlaw.com

(pro hac vice motion pending)
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 9 of 147

Perrault, Connie

 

ee EN
From: cp-efiling@courts.phila.gov

Sent: Monday, February 10, 2020 8:58 AM

To: Perrault, Connie

Subject: Notice of an E-Filing on Case #191003548

Dear Steven J. Schiladt,

A legal paper has been filed electronically in connection with a
Trial Division - Civil case in which you are counsel of record for

a party, or you are an unrepresented party, and have consented to
be served electronically with any pleading (other than original
process) as provided in Pa.R.C.P. No. 205.4 and Philadelphia Civil
*Rule No. 205.4.

Filed as noted below. The following information is provided for
your records:

Caption:
CPJD HOLDINGS LLC VS UTICA FIRST INSURANCE COMPANY
Case Number: 191003548

Date Reviewed and Accepted:
February 10, 2020 08:58 am EDT/DST

Date Presented to the Office of Judicial Records for Filing
and Date Deemed Filed:

February 07, 2020 04:29 pm EDT/DST

Type of Pleading/Legal Paper:

COMPLAINT FILED NOTICE GIVEN

E-File No.: 2002017143

To retrieve the legal paper filed and any related notice, order or

legal paper, log in to the Electronic Filing Web Site at
http://courts.phila.gov using the Court-issued User Name and Password.
You may also go directly to the legal paper/document by copying and
pasting the following web address(es) into your browser or by clicking
the link(s) below to view the related document(s). Each link represents

a separate document filed in connection with this matter. Utilizing the
link(s) below will only take you to the actual document. You will not

be logged into the court's electronic filing system.
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 10 of 147

Complaint final. pdf
httos://fidefile.phila.gov/efsfid/zk ealib.open doc?h=vRTrtA1bkzblHZJk

THANK YOU,
ERIC FEDER

DEPUTY COURT ADMINISTRATOR
DIRECTOR, OFFICE OF JUDICIAL RECORDS

DISCLAIMER

 

The First Judicial District will use your electronic mail address

and other personal information only for purposes of Electronic
Filing as authorized by Pa. R.C.P. 205.4 and Philadelphia Civil
*Rule 205.4.

Use of the Electronic Filing System constitutes an acknowledgment
that the user has read the Electronic Filing Rules and Disclaimer
and agrees to comply with same.

 

This is an automated e-mail, please do not respond!

ell

 
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 11 of 147

Court of Common Pleas of Philadelphia County
Trial Division

 

OCTOBER 2019

E-Filing Numbers 1910065533

ono eene man FO! Prolnonoiary.Use Only (Dogkel Number)

— 003548

 

PLAINTIFF'S NAME .
CPJD HOLDINGS LLC, ALIAS! THE LITTLE LION

DEFENDANT'S NAME
UTICA FIRST INSURANCE COMPANY

 

PLAINTIFF'S ADDRESS
243 CHESTNUT STREET

PHILADELPHIA PA 19103

DEFENDANT'S ADDRESS
5981 ALRPORT ROA

ORISKANY NY 13424

 

 

PLAINTIFF'S NAME

DEFENDANT'S NAME

RECEIVED

 

 

PLAINTIFE'S ADORESS

DEFENDANT'S ADDRESS

Nov 7 2099

 

| PLAINTIFF'S NAME

DEFENDANT'S NAME

UTICA FIAST INSURANCE

 

 

PLAINTIFF'S ADDRESS

DEFENDANT'S ADDRESS

 

 

“TOTAL NUMBER OF PLAINTIFES | TOTAL NUMBER OF DEFENDANTS

“GOMMENCEMENT OF ACTION
LC) Complaint 7] Petition Action

C Notice of Appeal

 

 

1 . 1
EX] writ of Summons 2) Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY COURT PROGRAMS ,
0 C1 Arbitratlon (C Mass Tort C1 commerce C1 Settlement
$50,000.00 or less me Jury . Savings Action Minor Court Appeal CI Minors
EX] More than $50,000.00 Gd Non-lury O Petition : Cc fitalutory Appeals [I wrp/survival
Other: oo, : ,

 

CASE TYPE AND GODE
10 - CONTRACTS OTHER

 

~ STATUTORY BASIS FOR CAUSE OF ACTION

 

RELATED PENDING CASES (LIST BY CASE CAPTION AND DOGKET NUMBER)

FLED iS CASE SUBJECT TO
PRO PROTHY COORDINATION ORDER? co
OCT 29 2019
M. BRYANT

 

 

TO THE PROTHONOTARY:

Papers may be served at the address set forth below.

NAME OF PLAINTIFF 'S/PETITIONER'S/APPELLANT'S ATTORNEY
DOUGLAS R,. WIDIN

Kindly enter ny appearance on behalf of Plaintiff/Petitioner/Appellant; CPUD HOLDINGS LLC

“ADDRESS
REED SMITH
1717 ARCH STREET

 

 

FAX NUMOER
(215) 851-1420

"PHONE NUMBER
(215) 851-8170

 

SUITE 3100
PHILADELPHIA PA 19103

 

“ BUPREME COURT IDENTIFICATION No,
40074

“SIGNATURE OF FILING ATTORNEY OR PARTY
DOUGLAS WIDIN

 

E-MAIL ADDRESS
dwidin@reedsmith,com

DATE SUBMITTED
12:40 am

Tuesday, October 29, 2019,

 

 

FINAL COPY (Approved by the Prothonotary Clark)

 
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 12 of 147

REED SMITH LLP
By: Douglas R. Widin
PA LD. No. 40074
Elizabeth Vieyra

PA LD. No. 326532
Three Logan Square
Suite 3100

1717 Arch Street
Philadelphia, PA 19103
215-851-8100
dwidin@reedsmith.com
evieyra@reedsmith.com

CPJD HOLDINGS LLC d/b/a
THE LITTLE LION

243 Chestnut Street
Philadelphia, PA 19103

Plaintiff,
V.
UTICA FIRST INSURANCE COMPANY,
5981 Airport Road
Oriskany, NY 13424

Defendant.

 

 

Attorneys for Plaintiff CPJD Holdings LLC

d/b/a The Little Lion

PHILADELPHIA COUNTY
COURT OF COMMON PLEAS
OCTOBER TERM, 2019

Case No, 191003548

JURY TRIAL DEMANDED

NOTICE TO DEFEND

You have been sued in court. If you wish to defend against the claims set forth in the following pages, you must
take action within twenty (20) days after this complaint and notice are served, by entering a written appearance
personally or by attorney and filing in writing with the court your defenses or objections to the claims set forth
against you. You are warned that if you fail to do so the case may proceed without you and a judgment may be
entered against you by the court without further notice for any money claimed in the complaint of for any other claim
or relief requested by the plaintiff. You may lose money or property or other rights important to you.

You should take this paper to your lawyer at once. If you do not have a lawyer or cannot afford one, go to or telephone the

office set forth below to find out where you can get legal help.

Philadelphia Bar Association
Lawyer Referral
and Information Service
One Reading Center Philadelphia, Pennsylvania 19107 (215) 238-6333
TTY (215) 451-6197

US_ACTIVE-1 oAe eA Ne

TIS: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 13 of 147

AVISO

Le han demandado a usted en la corte. Si usted quiere defenderse de estas demandas expuestas en las paginas
siguientes, usted tiene veinte (20) dias de plazo al partir de la fecha de la demanda y la notificacion. Hace falta ascentar
una comparencia escrita 0 en persona 0 con un abogado y entregar a la corte en forma escrita sus defensas o sus
objeciones a las demandas en contra de su persona. Sea avisado que si usted no se defiende, la corte tomara medidas y
puede continuar la demanda en contra suya sin previo aviso o notificacion. Ademas, la corte puede decider a favor
del demandante y requiere que usted cumpla con todas las provisiones de esta demanda. Usted puede perder dinero o
sus propiedades u otros derechos importantes para usted.

Lleve esta demanda a un abogado immediatamente, Si no tiene abogado o si no tiene el dinero suficiente de pagar tal
servicio. Vaya en persona o lame por telefono a ta oficina cuya direccion se encuentra escrita abajo para averiguar donde
se puede conseguir asistencia legal.

Asociacion De Licenciados
De Filadelfia Servicio De Referencia E Informacion Legal
One Reading Center Filadelfia, Pennsylvania 19107 (215) 238-6333
TTY (215) 451-6197

Dated: February 7, 2020 Respectfully submitted,
/s/ Douglas R, Widin

Douglas R. Widin
Elizabeth Vieyra

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 14 of 147

REED SMITH LLP
By: Douglas R. Widin
PA LD. No, 40074
Elizabeth Vieyra

PA LD. No. 326532
Three Logan Square
Suite 3100

1717 Arch Street
Philadelphia, PA 19103
215-851-8100
dwidin@reedsmith.com
evieyra@reedsmith.com

CPJD HOLDINGS LLC d/b/a
THE LITTLE LION

243 Chestnut Street
Philadelphia, PA 19103

Plaintiff,
V.
UTICA FIRST INSURANCE COMPANY,
5981 Airport Road
Oriskany, NY 13424

Defendant.

 

Attorneys for Plaintiff CPJD Holdings LLC
d/b/a The Little Lion

PHILADELPHIA COUNTY
COURT OF COMMON PLEAS
OCTOBER TERM, 2019

Case No. 191003548

JURY TRIAL DEMANDED

COMPLAINT

1. This is a lawsuit arising out of the bad faith failure and refusal of defendant, Utica

First Insurance Company (“Utica”) to honor contractual obligations that, pursuant to a business

owner’s insurance policy, it owes to plaintiff, CPJD Holdings LLC, doing business as The Little

Lion (“The Little Lion”), in connection with property damage and business interruption losses

suffered by The Little Lion through no fault of its own.

US_ACTIVE-151241104.4-EFVI

ase 1D: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 15 of 147

The Parties

2. The Little Lion is a Pennsylvania limited liability corporation with its principal
place of business at 241-243 Chestnut Street, Philadelphia, Pennsylvania 19103. The Little Lion
operated a highly successful restaurant, which has been closed since a February 18, 2018 fire.

That fire and the events subsequent to it form the factual background of this action.

3. Utica is a New York insurance company with a principal place of business at
5981 Airport Road Oriskany, New York 13424, and a mailing address of P.O. Box 851, Utica,

New York 13503. Utica is licensed to do business in Pennsylvania.

Jurisdiction

4. Jurisdiction is proper in this Court pursuant to 42 Pa.C.S.A. § 931 (a).
Venue

5, Venue is proper in Philadelphia County pursuant to Pennsylvania Rule of Civil
2179 because Utica regularly conducts business here, this cause of action arose here, and the

transactions and/or occurrences out of which this cause of action arose took place here.

Factual Background

6. Utica sold and issued to The Little Lion a package business owner’s insurance
policy, Policy No. BOP 4433869-02, effective for the period November 13, 2017 to November

13, 2018 (the “‘Policy). A true and correct copy of the Policy is attached as Exhibit A.

7. The Policy provides, among other coverages not involved here, first-party

business personal property and business interruption insurance, together with other associated

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 16 of 147

and supplemental coverages, to protect The Little Lion at its leased premises at 241-243
Chestnut Street, Philadelphia, PA 19103 (the “Property”) against physical loss and damage to its

property and associated loss of business income derived from operation of the restaurant.

8. Prior to its opening in January 2016, The Little Lion, at substantial effort and
expense, undertook renovations of the Property’s interior, installing fixtures and interior
improvements and outfitting the Property as a first-class restaurant. The Property and these

fixtures and improvements were insured by Utica under the Policy.

9, On February 18, 2018, the Property and certain aspects of the fixtures and
improvements were significantly damaged as a result of a fire originating at a neighboring
property. The City of Philadelphia and the federal Bureau of Alcohol, Tobacco, Firearms, and
Explosives restricted access to the Property for months, citing safety concerns and an ongoing

investigation of the fire’s origination.

10. As aresult of the restricted access to the Property, The Little Lion was not able to
even begin repair and remediation of the damage to the Property, fixtures, and improvements for
a significant period of time. Accordingly, due to the damage to its property, The Little Lion

ceased operation of its business as of the date of the fire and remained closed.

11. The Little Lion promptly reported the fire, the resulting damage, and the business
closure to Utica, and initiated a claim for insurance proceeds due under the Policy on account of

the damage to The Little Lion’s property and the loss of business income caused by that damage.

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 17 of 147

12. Access to the Property remained restricted following the fire. The Little Lion first
gained any access to the Property on March 21, 2018, when City of Philadelphia and federal

authorities allowed an accompanied 15-minute entry into the Property to survey the damage.

13. The Little Lion did access the Property for the permitted 15-minute period, but it
was not possible to assess and document the damage in any meaningful and detailed manner

during that short period of access.

14. The Little Lion reported to Utica on the condition of the Property as best it could

based on the information it learned from the limited inspection.

15. The Little Lion cooperated with Utica in Utica’s investigation of the claim,
providing inventories of business personal property, construction estimates for restoration of the
Property, and financial documentation in support of The Little Lion’s claim for loss of business
income. The Little Lion also engaged forensic accountants who prepare a detailed accounting of

The Little Lion’s loss of business income arising from the fire.

16. Utica delayed in responding to The Little Lion, providing its first estimate of The
Little Lion’s claim for loss of business income on September 17, 2018. Utica’s initial estimate
contained glaring errors, including a double-subtraction for taxes from its calculation of income
loss. Although The Little Lion and its accountants promptly brought the errors to Utica’s
attention, Utica failed to provide any substantive response to The Little Lion’s inquiries for

months.

17. During discussions regarding the business interruption loss, Utica repeatedly

attempted to take improper deductions from the calculation of business income in an effort to

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 18 of 147

improperly minimize the amount of money Utica would be responsible to pay. Utica did so in

contravention of the Policy provisions and in contravention of acceptable accounting practices.

18. Utica’s conduct with regard to the calculation of the business interruption
proceeds of the Policy due to The Little Lion was an attempt to unreasonably deny The Little

Lion the benefits due under the Policy and was not undertaken in good faith.

19. In September 2018, The Little Lion gained access to the Property such that full-
scale inspection of the Property could be undertaken with consequent assessment of damage, so

that remediation and reconstruction of the damage to the Property could begin.

20. The inspections accomplished starting in September 2018 demonstrated that the
amount of water damage to certain parts of the Property, most notably the centerpiece main
dining room of the restaurant, was less than had been anticipated based on the earlier limited and

attenuated inspection that had been permitted by City and federal authorities.

21. As part of its remediation efforts, in September 2018, The Little Lion engaged
technicians who performed mold and microbial testing throughout the Property. Through the
testing by those technicians, The Little Lion confirmed that the restaurant’s grand main dining
room, although it sustained some damage, could be partially salvaged and restored without a
complete demolition and rebuild — thus substantially preserving the character and ambiance of

the restaurant.

22. In September and October 2018, The Little Lion undertook restoration of the

dining room.

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 19 of 147

23. =‘ The Little Lion notified Utica, through Utica’s property loss adjuster, of its
restoration efforts in the main dining room while such restoration was taking place, The Little
Lion specifically advised Utica, through Utica’s property loss adjuster, that mold and microbial
testing conducting in September 2018 revealed that many improvements in the dining room were
salvageable and that The Little Lion was embarking on repair and restoration of the main dining
room. On October 25, 2018, Utica’s property loss adjuster visited the Property and observed the

condition of the dining room, including the restored improvements.

24, —_ Restoration of the dining room was principally completed on or about November

1, 2018.

25. On November 5, 2018, a worker from A & S Sprinkler Company, working in
conjunction with the City of Philadelphia Water Department, conducted a pressure test of the fire
suppression system at 241-243 Chestnut Street, During testing, the sprinkler technician, in error,
turned on a water supply that allowed water to flow directly above the dining room. The water
supply remained on for approximately one hour, resulting in flooding of the Property through the

dining room ceiling.

26. The November 5, 2018 sprinkler discharge caused extensive water damage to the
Property, including to the main dining room areas that had escaped substantial fire-related

damage earlier and that had been restored prior to the sprinkler discharge.

27. The Little Lion began efforts to remediate the water damage caused by the

sprinkler discharge almost immediately after the sprinkler discharge occurred.

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 20 of 147

28. Also on November 5, 2018, The Little Lion notified Utica, via email, of the

sprinkler discharge damage and requested that a claim be opened.

29, On November 6, 2018, Utica’s adjuster visited the Property and inspected the

damage.

30. On December 13, 2018, Utica’s adjuster verbally advised The Little Lion that
Utica would not provide any coverage whatsoever for loss resulting from the November 5, 2018

sprinkler discharge.

31.  Utica’s adjuster advised The Little Lion again on December 27, 2018, via
telephone, that Utica would not provide any coverage for loss arising from the November 5,

2018 sprinkler discharge.

32. On January 3, 2019, The Little Lion submitted an itemized claim for loss arising
from the November 5, 2018 sprinkler discharge, which included damaged elements of the main

dining room that had survived the fire loss. Utica did not respond to the claim at that time.

33. Due to the failure of Utica’s representatives to respond to The Little Lion’s
legitimate inquiries, due to the purposeful attempts of Utica’s consultants, with Utica’s
knowledge, to undervalue the business interruption claim, and due to the failure of Utica to
conclude the fire loss claim, The Little Lion contacted an executive at Utica to report these
circumstances in the claim handling. Shortly after that contact was made, Utica began moving

forward toward resolution of the fire loss claim.

34. On February 13, 2019, Utica issued checks in payment of The Little Lion’s

business personal property and business interruption losses arising from the February 18, 2018

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 21 of 147

fire. Utica’s total payment for the business personal property claim was in the amount of the
Policy’s per occurrence limit for such coverage. Utica did not provide any accompanying

documentation with the checks indicating what portions of The Little Lion’s claims Utica was

paying.

35. Despite asking repeatedly for an itemization of the personal property to which
Utica’s February 13, 2019 payment applied, The Little Lion has not received any explanation of
how the claim for business personal property damage from the February 18, 2018 fire was

adjusted or what damage Utica paid for as part of the claim.

36. The limits of liability of the Policy applicable to physical damage to the Property,
fixtures, and improvements was, as it turns out, a woefully inadequate sum to cover all of the
damage done by the fire. In fact, even without consideration of any element of the main dining
room initially, based on the earlier attenuated inspection, thought to be damaged or destroyed,
the amount of property damage incurred at The Little Lion was far in excess of the applicable

limit of liability of the Policy.

37. In January and February 2019, The Little Lion continued to engage Utica via
email and telephone regarding its claim for loss arising from the November 5, 2018 sprinkler
discharge. The Little Lion again advised Utica, this time in writing, that the damage to the main
dining room as assessed after the attenuated, limited inspection afforded by the City and federal
authorities, had been less than initially thought, but that the damage overall was still in excess of
the Policy’s limits of liability. The Little Lion again asked for a statement from Utica regarding
which elements of loss and damage Utica had made payment for, but Utica did not respond at

that time.

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 22 of 147

38. On March 7, 2019, Utica sent a letter demanding document production from The
Little Lion and demanding submission to an examination under oath by The Little Lion’s

owners.

39. Principally, the stated basis set out in Utica’s letter for demanding an examination
under oath was the contention that The Little Lion had claimed damage as a result of the
sprinkler leak to property that had been submitted as damaged as part of the previous fire loss.
Essentially, Utica accused The Little Lion of submitting a fraudulent claim and attempting to

“double dip” by claiming destruction of the same property twice.

40, Had Utica acted reasonably and not acted with the intention of punishing The
Little Lion for pointing out the earlier intentional conduct of Utica designed to understate the
business income loss with respect to the first, fire loss and designed to unreasonably deny The
Little Lion the benefits of the Policy with regard to that loss, Utica would have acknowledged
that there was no overlap between the claims for the two losses and would have properly

adjusted and paid the second, sprinkler loss in a timely manner.

41. The elements of property damage that Utica pointed to as being an overlap
between the property claimed to be destroyed or damaged in the fire loss and the property
destroyed or damaged in the subsequent, sprinkler leakage loss were those elements of property
in and around the main dining room that Utica had been informed orally and in writing that The
Little Lion had initially, based on the attenuated inspections available, incorrectly assumed to

have been damaged or destroyed in the fire loss.

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 23 of 147

42. The issuance of the demand for submission to examination under oath was a
further attempt to unreasonably deny The Little Lion the benefits of the Policy, but this time with

respect to the sprinkler discharge loss.

43, Because Utica addressed the letter demanding submission to an examination
under oath to The Little Lion’s closed restaurant, which Utica fully knew was closed and not

open for business, The Little Lion did not receive the letter for approximately two weeks.

44, Nevertheless, when The Little Lion finally received the letter, it produced the

requested documents in May 2019. The examination under oath occurred on June 6, 2019.

45, On August 27, 2019, The Little Lion, through its attorneys, wrote to Utica setting

out its position with regard to coverage for loss arising from the sprinkler discharge.

46. By letter dated September 13, 2019, Utica declined to substantively respond to
The Little Lion’s position regarding coverage of loss arising from the sprinkler discharge.
Instead, Utica demanded that The Little Lion submit a revised claim and provide more evidence
in support of its loss before Utica would respond. Utica also demanded an inspection of two
items of equipment, each of which was of modest value, that The Little Lion had advised Utica

on January 3, 2019 were damaged and being held in storage.

47. Despite The Little Lion’s repeated follow-up correspondence, including on
September 12 and 23, 2019, and The Little Lion’s efforts to coordinate an inspection of the two
items of equipment in storage, Utica did not conduct an inspection until October 3, 2019 —a

delay of ten months from when The Little Lion advised Utica that the items were in storage.

-10-
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 24 of 147

Although the two items were available during the inspection, Utica unreasonably and without

basis later claimed that The Little Lion failed to cooperate in its inspection of the two items.

48. On October 1, 2019, The Little Lion submitted a revised claim for loss arising
from the sprinkler discharge. The claim was revised only in that it updated The Little Lion’s
estimates for loss of business income. The claim for loss of business personal property was
unchanged from January 3, 2019. The Little Lion demanded payment of its claim for business

personal property loss arising from the sprinkler discharge by October 14, 2019.

49, The Little Lion also asked Utica to enter into a “tolling agreement” with regard to
the sprinkler discharge loss of November 5, 2018 in order to avoid the requirement to sue Utica
within one year after the happening of the loss or otherwise be barred from seeking to recover for
that loss. Utica never responded to The Little Lion’s request to enter into a tolling agreement,
thereby making it necessary for The Little Lion to sue in this Court rather than continue attempts

to resolve the claim without resort to litigation.

50. Utica failed to substantively respond to The Little Lion’s claim for business
personal property loss arising from the sprinkler discharge by October 14, 2019. Instead, Utica
continued to delay, raising issues about the two items in storage, which Utica had a full

opportunity to inspect, as an excuse for its conduct.

51. On October 31, 2019, Utica provided its first response to The Little Lion’s claim,
submitted on January 3, 2019, for loss arising from the sprinkler discharge. Utica’s response did
not provide a breakdown of what items of business personal property Utica agreed to cover, but
offered to pay $60,000 for property damage, which was far less than the amount of damage

incurred, and contended incorrectly and without reasonable basis that all other damage from the

-ll-
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 25 of 147

sprinkler loss had been paid for as part of the payment for the fire loss. In the recsponse, Utica
disclaimed coverage for The Little Lion’s loss of business income arising from the sprinkler
discharge writing, “Utica First has determined that there is no compensable loss of income

payment to be issued as a result of the November 5, 2018 loss.”

52. To date, despite repeated requests from The Little Lion, Utica has failed and
refused to provide The Little Lion with an explanation regarding its position that The Little Lion

is entitled to no payment for loss of business income arising from the sprinkler discharge.

53. To date, despite repeated requests from The Little Lion, Utica has failed and
refused to provide the The Little Lion with an explanation of the items of property that Utica

identified as damaged in the fire loss and for which it made payment.

54. As aresult of Utica’s failure to pay The Little Lion’s claim for loss resulting from
the November 5, 2018 sprinkler discharge, The Little Lion has suffered continuing damages and

continuing loss of business income.

55. The Little Lion has performed all its obligations under the Policy, and any and all
conditions precedent to The Little Lion’s rights under that Policy respecting its claim have been

satisfied or waived.

COUNT I- BREACH OF CONTRACT (FAILURE TO INDEMNIFY)

56. The Little Lion incorporates by reference all preceding paragraphs of this

Complaint as through the same were set forth herein.
57, The Policy is a valid and enforceable contract of insurance for which all

premiums have been paid.

-12-
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 26 of 147

58. By failing to pay The Little Lion’s claim, Utica materially breached the Policy,

which breach has damaged, and will continue to damage, The Little Lion.

59. Under Pennsylvania law, Utica has an implied contractual obligation to act in
good faith toward, and to deal fairly with, The Little Lion so as not to deprive The Little Lion of
the essential benefits of the insurance contract. Utica has materially breached its implied

contractual obligation to The Little Lion by, among other things, the following:

(a) Refusing to pay The Little Lion’s claim for loss of business
income arising from the sprinkler discharge when Utica was aware
that such loss is covered under the Policy;

(b) Failing to promptly respond to The Little Lion’s inquiries and
requests for updates regarding Utica’s investigation of its claims, a
pattern of conduct which began during Utica’s handling of The
Little Lion’s claim for loss arising from the fire;

(c) Failing to fully and promptly investigate The Little Lion’s claims
for loss covered under the Policy, a pattern of conduct which began
during Utica’s handling of The Little Lion’s claim for loss arising
from the fire;

(d) Placing its interest before the interests of its insured The Little
Lion, a pattern of conduct which began during Utica’s handling of
The Little Lion’s claim for loss arising from the fire;

(e) Disclaiming without any reasonable basis an obligation to pay
losses incurred by The Little Lion as a result of the sprinkler loss;

(f) Failed to pay in full the amount of property damage loss incurred
by The Little Lion as a result of the sprinkler loss;

(g) Failing to pay the business interruption loss incurred by The Little
Lion as a result of the sprinkler loss; and

(h) Such other conduct as discovery and the facts shall disclose.

-13-
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 27 of 147

60. —_ Utica’s investigation and refusal to pay substantial portions of The Little Lion’s
claim for loss arising from the sprinkler discharge is unreasonable, willful and wanton, and in

reckless disregard of The Little Lion’s rights under the Policy and at law.

61. Utica lacks a reasonable basis for its refusal to pay substantial portions of The
Little Lion’s claim for loss arising from the sprinkler discharge and knows it lacks, and/or has

recklessly disregarded its lack of, a reasonable basis for such refusal.

62.  Utica’s refusal to honor its obligations under the Policy is frivolous and

unfounded,

63. The Little Lion has been, and continues to be, harmed as a result of Utica’s

breach.

WHEREFORE, The Little Lion demands judgment in its favor and against Utica, pre-
and post-judgment interest, and court costs to the full extent permitted by law, and such other

relief as this Court may deem just and proper.

The Little Lion demands judgment in its favor and against Utica with respect to Count I
hereof and award of (i) compensatory damages in an amount to be proven at trial for breach of
contract and failure to pay the rightfully owed proceeds of the Policy; (ii) compensatory and/or
consequential damages in an amount that will fully compensate The Little Lion for Utica’s
material breach of its contractual obligation of good faith and fair dealing; (iii) pre- and post-
judgment interest and court costs to the full extent permitted by law; and (iv) such other and

further relief as this Court may deem just and proper.

-14-
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 28 of 147

COUNT II — BAD FAITH UNDER 472 Pa. C.S.A. 88371

64. ‘The Little Lion incorporates by reference all preceding paragraphs of this

Complaint as through the same were set forth herein.

65. Pennsylvania’s so-called “bad faith” statute (42 Pa. C.S.A. §8371) provides a
remedy for bad faith conduct of an insurer by which it knowingly or with reckless disregard acts
to unreasonably and without foundation deprives its insured of the benefits of an insurance

policy, and states as follows:

In an action arising under an insurance policy, if the court finds that the insurer
has acted in bad faith towards the insured, the court may take all of the following
actions:

(1) Award interest on the amount of the claim from the date the claim was made
by the insured in an amount equal to the prime rate of interest plus 3 percent.

(2) Award punitive damages against the insurer.
(3) Assess court costs and attorney fees against the insurer.

66. All ofthe acts of Utica recounted above unreasonably deprived The Little Lion of

the benefits of the Policy

67.  Allofthe acts of Utica recounted above by which Utica deprived The Little Lion
of the benefits of the Policy were undertaken knowing there was no reasonable basis for them or

with reckless disregard to whether there was a reasonable basis for those acts.

68. The Little Lion has been damaged as a result of the unreasonable denial of

benefits of the Policy,

69. Utica has acted in bad faith towards The Little Lion within the meaning of 42 Pa.

C.S.A, §8371,

-15-
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 29 of 147

WHEREFORE, The Little Lion demands judgment in its favor and against Utica with
respect to Count II hereof and award to The Little Lion of (i) interest on the amount of the claim
from the date the claim was made by The Little Lion in an amount equal to the prime rate of

interest plus 3 percent, (ii) punitive damages, and (iii) court costs and attorney fees.

A jury trial is demanded on all claims so triable.

Dated: February 7, 2020 Respectfully submitted,

/s/ Douglas R. Widin
Douglas R. Widin

Elizabeth Vieyra

REED SMITH LLP

Three Logan Square

1717 Arch Street, Suite 3100
Philadelphia, PA 19103

Tel: 215-851-8100

Fax: 215-851-1420
dwidin@reedsmith.com
evieyra@reedsmith.com
Attorneys for Plaintiff CPJD Holdings LLC d/b/a
The Little Lion

-16-
Case ID: 191003548
 

 

VERIFICATION

I, Christopher Younge, am authorized to make this Verification on behalf of Plaintiff CPJP
‘Holdings LLC d/b/a The Little Lion, Subject to the penalties of 18 Pa. CS. §4904 relating to
unsworm falsification to. authorities, Thereby depose and say that the facts set forth in the

Complaint are true and correct to the best of my knowledge, information and belief. . .

 

 

   

US ACTIVE+151471689, /-EFVIEYRA 02/07/2020 11:11 AM

Case ID: 191003548

 
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 31 of 147

EXHIBIT A

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 32 of 147

 

 

POLICY CERTIFICATION

I hereby certify that to the best of my knowledge the attached is a true and
complete copy of the policy for the Business Owners Policy, BOP 4433869-02,
issued to CPJD Holding Company DBA The Little Lion, for the effective dates of
11/13/17 to 11/13/18.

Mehsud, Lea 03/a7//

Melissa L. Mann Date
Assistant Secretary

State of New York )

):
County of Oneida )

On this 7 March 2019, before me personally appeared, Melissa Mann,
to me known to be the person named herein and who executed the foregoing
document and-dtknowledged to me that he executed the same.

a.

(ke Publé State of New York

Appointed in County of Oneida J

My Coumisipaiaaake pe. (30 Ef
Notary Public, State of Naw York
Qualified in Oneida County

No. 01AM49119
Commission Expirés fe Jae cf

P.O, Box 851, Utica, N.Y, 13503-0851 Telephone: (315) 736-8211 Fax: (315) 768-Gpae ID: 191003548

 

 
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 33 of 147

 

[ BUSINESSOWNERS POLICY ISSUED ON THE CO-OPERATIVE PLAN

UTICA FIRST INSURANCE COMPANY NON-ASSESSABLE POLICY
PROGRAM
DECLARATIONS CONSTITUTED IN OHIO AS
. UTICA FIRST INSURANCE COMPANY (MUTUAL)
Policy Number Home Office - 6981 Airport Road, Oriskany, NY 13424
[ Bop 4433869 02| Mail Address - P.O, Box 861, Utica, NY 13503-0851
Named Insured and P.O, Address {Number, Strael, Town or City, County, State, Zip Code} Direct Billed - Insured

THE LITTLE LION
CPJD HOLDING COMPANY DBA

 

 

241-243 CHESTNUT ST Renewal Certificate
PHILADELPHIA PA 19106
Policy Period: From 11/13/17 to 11/13/18 42:01 a.m. Standard Time
Business Description: Food Service
The Insuredis: x an individual a partnership ajoint venture __—s—s—s§-: Other (Describe)

 

All Known exposures at the beginning of the policy period have been identified below.
Location of all premises owned, rented, occupied or controlled by the insured:

 

 

Loc.| Bid. | Prat] Con] Occupancy Situated Zip Code
1 {1 | PRi R |] All other Food 241-243 CHESTNUT ST
PHILADELPHIA, PA 19106

 

 

 

 

 

This replaces all previously issued policy Declarations, if any. This policy applies only to accidents, occurrences
or losses which happen during the policy period shown above. This policy applies only to those coverages below
for which a limit of Insurance and/or a limit of liability or charge is shown. Our limit for each coverage shall not be
more than the amount stated for such coverage, subject to all terms of this policy,

 

 

    

 

Pp ity C Protective Limit of Insurance
roperty Coverage Devices | Deductible
(List Type) Loc. No.! Bldg. No.) RC | ACV] Loc. No.| Bidg. No RC _|ACV
1 1

 

   

 

 

Cov. A - Building(s) $

Cov. B - Business Property| cntxri[Sprk | $1,000 $ 378,560
Cov. C - Loss of Income $ ACTUAL LOSS |ReHIEs
Liability Coverage , Liability Insurance Limits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cov. (L) Each Occurrence Limit $ 1,000,000 /per occurrence
General Aggregate Limit $ 2,000,000
Cov. (M) Medical Payments Limit § 5,000 /per person
Cov. (N) Aggregate Limit Praducts/Completed Work $ 1,000,000
Cov, (O) Fire Legal Liability $ 100,000 /per occurrence
Cov. (P) Pers and/or Adv Injury Liability $ 1,000,000 /per occurrence
if this ls checked we do not provide coverage for Products Completed Work, and the each occurrence Limit does not apply to Coverage N.
Add'l Cov. (Specify) CYBER LIABILITY $288.00
SYSTEMS BREAKDOWN COV.
Subject to ANNUAL
following SEE FORMS INVENTORY PAGE 6,220.00
forms and
endorsements POLICY TOTAL 6,220.00
co
2365000 :
Agency at. TBERTY EXCESS & SURPLUS INC -
8B SMEDLEY LANE | wd
NEWTOWN SQUARE, PA 19073 Our Authorized Representative and
Countersignature Date 09/12/17
AAIS (2/94) ‘ INSURED COPY ,

Case ID: 191003548
BP

O850UF

WAREXCL

Cli-
ML-
CL-
GL-
BP-

208
120
300
890A
200

DN0O331

UA-

505

BP0620

BP
BP
ch
BP
BP
Ch
DN
BP

BP-
CP-

0678
0750
0605
0760
0833
0320
0838UF
0845UF
001
601UF

UFCYBC
MAX1UF
CYBDN

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 34 of 147

UTICA FIRST INSURANCE COMPANY
CONSTITUTED IN OHIO AS
UTICA FIRST INSURANCE COMPANY (MUTUAL)

Home Office - 5981 Alrporl Road, Oriskany NY 13424
Mail Address - P.O. Box 851, Utica, NY 13503-0851

Businessowner Polic

F

ORMS INVENTORY PAGE

 

Policy Number: BOP 4433869 02

 

Named Insured: THE LITTLE LION

 

 

 

Agent: LIBERTY EXCESS & SURPLUS INC 2369000

 

FORMS INVENTORY

(10/06) Virus and Bacteria Exclusion
(01/05) War Exclusion

(1.00) Amendment of Cancellation
(04/81) Ins Consul Serv Exemption Act
(1,00) Amendatory Endorsement

(1.00) Asbestos Liability Exclusion
(01/87) Businessowners Special Policy
(1,00) Disclosure Notice Sec Devices
(01/91) Punitive Damages Exclusion
(01/99) Loss of Income 72WaitingPeriod
(06/02) EIFS Exclusion

(01/15) Certified Terrorism Loss
(01/15) Certified Terrorism Prem Digscl
(01/15) Cert. Act of Terrorism Exclus
(01/05) Auto and Mobile Equip Amends
(10/06) Disclosure Notice Can-Spam
(10/05) Discl Notice Silcia Exclusion
(10/05) Lessor of Premises

(09/97) Systems Breakdown Coverage
(2.00) Spoilage Coverage

(01/16) Cyber Liability Coverage Form
(01/17) Maximizer Coverage Endt UF
(1.00) Cyber Liab Disclosure Notice

Issued Date: 09/12/17

FORMINV 06 08

INSURED

DN O850UF (10/06) Discl Notice~-Virus and Bacteri
BP 0335 (10/06) PA Amendatory Endorsement
GL-890 (1.00) Lead Liability Exclusion
GL-202 (01/87) Exclusion - Athletic or Sports
BP 0663 (12/99) Known Injury or Damage Amend.
BP 5087 (02/09) Amendatory Endorsement
BP-331UF (1.00) Protective Devices

UA504B (02/17) Protective Safeguard End't
UA-508 (01/91) Other Insurance Endorsement
BP 0676 (06/02) Excl-Fungus or Related Perils
DNWTR (02/09) Disclosure Notice

CL 1045 (01/15) Notice of Terrorism Coverage
DN 0700T (01/15) TRIPRA Discl Notice

BP 0840 (02/08) Can-Spam Exclusion

CL 0310 (09/06) Disclosure Notice Silica

BP 0838UF (10/05) Silica Exclusion

BP 086
DN 084
BP-316
CP-601
GL~-122
UFCYBS
PRIVO4

COPY

TUF (04/11) Defense Cost Amend Endorsemt

5 (1.00) Disclosure Notice Addl Insured
(01/87} Personal/Advertising Injury

EX (1,00) Extended Spoilage Coverage

zB (12/97) Non-owned/Hired Auto Liability

D (01/16) Cyber Liab Supplemental Dec

01 (04/01) Privacy Statement

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 35 of 147

AAIS

BP-331UF Ed 1.0

This endorsement changes the
Property Coverages provided by this policy

 

 

 

Page 1 of 1 -- PLEASE READ THIS CAREFULLY --
PROTECTIVE DEVICES
(The entries required to complete this endorsement
will be shown below or on the "declarations".)
Prem. Bldg.
No. No. Protective Device or Service
1 1 Sprinkler System Central Burglar Alarm
2. The following additional exclusion applies
only when a device or service described on
ADDITIONAL EXCLUSIONS the schedule above provides theft protection:
We do not pay for loss caused by theft if,
4. The following additional exclusion applies prior to the theft, you:
only when a device or service described
on the schedule above provides fire a. had knowledge of any suspension or
protection: impairment in any protective device or
service described on the schedule
We do not pay for loss caused by fire if, above and did not notify us; or
prior to the fire, you:
b. failed to maintain in complete working
a, had knowledge of any suspension or order, any protective device or service
impairment in any protective device or described on the schedule above which
service described on the schedule you control.

above and did not notify us; or

 

b. failed to maintain in complete working
order, any protective device or service OTHER PROPERTY COVERAGE

 

described on the schedule above CONDITIONS
which you control.
If part of an automatic sprinkler system is The following condition is added:
shut off and you restore full protection
within 48 hours, notification to us is not Protective Devices -- You are required to
necessary. maintain the protective devices and services

described on the schedule above.

 

BP-331UF Ed 1.0

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 36 of 147

AAIS This endorsement changes
BP 0335 10 06 the policy
Page 1 of 3 ~- PLEASE READ THIS CAREFULLY --

 

AMENDATORY ENDORSEMENT
PENNSYLVANIA

The Common Policy Conditions are amended as
follows.

4. Cancellation And Nonrenewal is added:

Cancellation And Nonrenewal -- "You" may
cancel this policy by returning the policy to
"us" or by giving “us” written notice and
stating at what future date coverage is to
stop.

"We" may cancel or not renew this policy by
written notice to "you" at the address shown
on the "declarations". "Our" notice will include
the specific reason for cancellation or
nonrenewal. Proof of delivery or mailing is
sufficient proof of notice.

If this policy has been if effect less than 60
days, "we" may cancel for any reason. "We"
will give "you" at least 30 days notice before
cancellation is effective.

a. For policies other than those described in
b, below, if this policy has been in effect
60 days or more, or If it is a renewal of a
policy issued by “us", "we" may cancel
only If one or more of the following
reasons apply:

1) acondition, factor, or loss
experlence material to insurability
has changed substantially, or a
substantial condition, factor, or loss
experience material to insurability
has become known during the policy
term;

2) loss of reinsurance or a substantial
decrease in reinsurance has
occurred, which loss or decrease
will, at the time of cancellation, be
certified to the insurance
Commissioner as directly affecting
in-force policies;

3) "you" have made a material
misrepresentation which affects the
insurability of the risk;

4) the policy was obtained through
fraudulent statements, omissions, or
concealment of fact material ta the
acceptance of the risk or hazard
assumed by "us"

5) "you" have failed to pay a premium
when due, whether the premium is
payable directly to “us" or "our"
agents or indirectly under a premium
finance plan or extension of credit:

6) material failure to comply with policy
"terms", conditions, or contractual
duties. This includes failure to
comply with safety standards
and loss contro! recommendations if:

a) "we" have provided "you" with
written notice of the failure to
comply with safety standards
and loss contro!
recommendations;

b) "we" have provided "you" with a
reasonable opportunity to cure
deficiencies with respect to
safety standards and loss control
recommendations; and

c) the deficiencies with respect to
safety standards and loss control
recommendations have not been
cured: or

7, other reasons that the Insurance
Commissioner may approve.

If this policy has been in effect 60 days or
more and "we" cancel or nonrenew for
nonpayment of premium or material
misrepresentation, "we" will give "you" at
least 15 days notice before cancellation
is effective; if "we" cancel or nonrenew
for any other reason, "we" will give "you"
at least 60 days notice before
cancellation or nonrenewal is effective.

Copyright, American Association of Insurance Services, Inc., 2006

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 37 of 147

AAIS
BP 0335 10 06
Page 2 of 3

The policy may also be cancelled from
inception upon discovery that it was
obtained through fraudulent statements,
omissions, or concealment of fact
material to the acceptance of the risk or
to the hazard assumed by “us”,

The return premium, if any, will be
refunded to "you" not later than ten
business days after the effective date of
the termination if "we" cancel this policy,
or not later than 30 days after the
effective date of the termination if "you"
cancel this policy.

b. If this policy covers owner-occupied
rivate residential structures with four or
ess household units or non-business
personal property of individuals, the
following provisions apply:

If this policy has been in effect for 60
days or more, or if it is a renewal of a
policy issued by "us", "we" may cancel or
not renew only for the following reasons:

1) the premium has not been paid when

ue;

2) the policy was obtained through
fraud, material misrepresentation, or
omission of fact which, if known by
"us", would have caused "us" not to
issue the policy;

3) there has been a substantial change
or increase in hazard in the risk
assumed by "us" subsequent to the
date the policy was issued;

4) there is a substantial increase in the
hazards insured against by reason of
willful or negligent acts or omissions
by "you": or

5) any other reasons approved by the
commissioner pursuant to rules and
regulations promulgated by the
commissioner.

"We" will give "you" notice at least 30
days in advance of cancellation or
nonrenewal. "Our" notice will state the
reasons for cancellation or nonrenewal.

This policy terminates automatically on
its expiration or anniversary if "you":
surrender the policy to "us"; have notified
"us" or "our" agent in writing of "your"
intent not to renew; or have not paid the
renewal or installment premium when

ue.

2. Notice Of Increased Premium is added:

Notice Of Increased Premium -- "We" will
give "you" notice at least 30 days before the
renewal date if "we" intand to increase the
renewal premium.

The Commaen Policy Conditions are amended as
follows.

3. Item b. of the definition of Pollutants is
deleted and replaced by:

b. electrical emissions, whether visible or
invisible, and sound emissions.

The Praperty Coverages are amended as
follows.

4, Throughout this policy, the "term" actual cash
value means the cost to repair or replace
property using materials of like kind and
quality. to the extent practical, less a

eduction for depreciation, however caused.

5, The following section is added:
INVESTIGATION OF CLAIMS

Unless "we" need more time to investigate
"your" claim, "we" will give "you" notice. of
“our" intent to accept or deny "your" claim
within 15 working days after receipt of a duly
executed proof of loss.

If "we" deny "your" claim, "we" give "you"
written notice of "our" denial. "Our" notice will
identify any provision of this policy on which
the denial is based,

Copyright, American Association of Insurance Services, Inc., 2006

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 38 of 147

AAIS
BP 0335 10 06
Page 3 of 3

The Commercial! Liability Coverages are

If "we" need more time to investigate "your" amended as follows.

claim, "we" will give "you" notice of "our"
need for more time within 15 working days
after receipt of a duly executed proof of loss.
Our notice will state why more time is
needed.

If “our" investigation cannot be completed
within 30 days of the date of "our" initial
notice, "we" will give "you" written notice to
state why more time is needed. "We" will give
"you" such notice within 30 days of the date
of "our" initial notice.

"We" will continue to give "you" written notice

7. The definition of "bodily injury" is deleted and

replaced by the following:

"Bodily injury" means bodily harm, sickness,
or disease sustained by a person. "Bodily
injury" includes death that resultsfrom bodily
harm, sickness, or disease.

Under Commercial Liability Coverages,
Coverage L -- Bodily Injury Liability And
Property Damage Liability, Exclusions,
exclusion f. is deleted and replaced by the
following:

every 45 da s thereg er to state why more :
ume Is needed until "we' give "you" notice 0 f. "We" do not pay for "bodily injury" or
our" intent to accept or deny "your" claim. “oropert damage" arising out otis use
of "mobile equipment" in, or in the
practice or preparation for an
prearranged or organized racing, speed,
pulling or pushing, demolition, or stunt
activities or contests.

The requirements of this provision do not
apply if there is a reasonable basis supported
by specific information available for review by
the insurance regulatory authority that "you"
have fraudulently caused or contributed to
the loss by arson or other illegal activity.
Under such circumstances, "we" will give
notice of "our" intent to accept or deny "your"
ciaim within a reasonable period of time after
receipt of a duly executed proof of loss.

6, Under Additional Conditions, Death Of An
Individual Named Insured is amended to
include the following:

 

BP 0335 10 06

Subject to the payment of any premium due
for the current policy period and any
extension thereof, and all other "terms" of the
policy, this policy will continue for no less
than 180 days after the date of "your" death,
unless the property covered by this policy is
sold before the end of that 180 days. If the
property is sold within such 180 day period,
coverage will continue until the date of sale.

Copyright, American Assoclation of Insurance Services, Inc,, 2006

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 39 of 147

AAIS This endorsement changes
BP 5087 02 09 the policy
Page 1 of 2 -- PLEASE READ THIS CAREFULLY --

 

AMENDATORY ENDORSEMENT

The policy is amended as follows. All other
terms" of the policy apply, except as amended
by this endorsement.

Refer to Definitions for words and phrases that
have special meaning. These words and
phrases are shown in quotation marks or bold

type.

1. in BP-100, under the Property Coverages
Section, item g. of Perils Not Covered And
Exclusions is deleted and replaced by the
following:

g. Water Damage
1) "We'' do not cover loss caused by:

a) flood; surface water; waves,
including, but not limited to,
tidal wave and tsunami: tidal
water; tides; overflow of any
body of water; or spray from
any of these; all whether or not
driven by wind. This Includes,
but is not limited to, storm
surge, storm tide, and tidal
surge;

b) water that backs up through,
overfiows from, or is otherwise
discharged from:

(1) a sewer or drain;

(2) asump, sump pump, or
related equipment; or

(3) any other type of system
designed to remove
subsurface water which is
drained from the
foundation area;

c) water below the surface of the
ground. This includes water
that exerts pressure on or
flows, seeps, or leaks through
or into:

(1) basements, whether paved
or not;

(2) doors, windows, or other
openings;

(3) foundations, floors, walls,
or paved surfaces; or

(4) swimming pools, septic
tanks, or other structures;
or

d) material present in or carried
or otherwise moved by water
described in iterns a) through
c) above.

However, if fire, explosion, or
sprinkler leakage results, "we" do
pay for the resulting loss.

2) This exclusion:

a) applies regardless of the
cause of the water or the
material carried or moved by
water described under items
1)a) through 1)d) above,
whether or not such cause is
an act of nature; and

b) applies to, but is not limited to,
water and material present in
or carried or moved by water,
whether or not driven by wind,
that:

2) escapes from;

4} is released from; or

(4) is otherwise discharged
from;

i) overtops;

a dam, levee, dike, floodgate,
seawall, or other device or
feature designed or used to
retain, contain, or control
water.

in BP-200, under the Property Coverages
Section, item 7. of Perils Not Covered,
Exclusions and Limitations is deleted and
replaced by the following:

7. Water Damage

a. "We" do not cover loss-caused by:

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 40 of 147

AAIS

BP 5087 02 09

Page 2 of 2

flood; surface water; waves,
including, but not limited to,
tidal wave and tsunami; tidal
water; tides; overflow of any
body of water; or spray from
any of these; all whether or not
driven by wind. This Includes,
but is not limited to, storm
surge, storm tide, and tidal

surge;
water that backs up through,
overflows from, or is otherwise
discharged from:

8 a sewer or drain;

b) asump, sump pump, or
related equipment, or

c) any other type of system

designed to remove

subsurface water which is

drained from the

foundation area;

water below the surface of the
ground. This includes water
that exerts pressure on or
flows, seeps, or leaks through
or into:

) basements, whether paved

or not;

) doors, windows, or other

openings;

c) foundations, floors, walls,
or paved surfaces; or

d) swimming pools, septic

tanks, or other structures;

or

a

Ss

4) material present in or carried
or otherwise moved by water
described in items 1) through
3) above.

However, if fire, explosion, or
sprinkler leakage results, "we" do
pay for the resulting loss.

b. This exclusion:

1) applies regardless of the
cause of the water or the
material carried or moved by
water described under items
a.1) through a.4) above,
whether or not such cause is
an act of nature; and

2) applies to, but is not limited to,
water and material present in
or carried or moved by water,
whether or not driven by wind,

at:

2} overtops;

b) escapes from;

c) is released from; or

d) is otherwise discharged
from;

a dam, levee, dike, floodgate,
seawall, or other device or
feature designed or used to
retain, contain, or control
water,

 

BP 0587 02 09

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 41 of 147

AAIS This endorsement changes
BP 0663 12 99 the policy
Page 1 of 2 -- PLEASE READ THIS CAREFULLY --

 

KNOWN INJURY OR DAMAGE AMENDMENTS

The Commercial Liability Coverage is amended as
foliows:

1. Under Definitions, the following definition is
added:

“Designated insured" means:

a, "you" and "your" spouse, but only with
respect to the conduct of a business of
which "you" are the sole owner, if "you"
are shown on the "declarations" as an
individual:

b. "you" and ail "your" partners or members
and their spouses, but only with respect to
the conduct of "your" business, If "you" are
shown on the "declarations" as a
partnership or a joint venture:

c. "you" and all your" members and
managers, but only while acting within the
scope of their duties, if "you" are shown
on the “declarations” as a limited liability
company; and

d. "you" and all "your" executive officers and
directors, but only while acting within the
scope of their duties, if "you" are shown
on the "declarations" as an organization
(other than a partnership, joint venture, or
limited liability company), It also includes
"your" stockholders, but only for their
liability as such; or

e. any "employee" who is authorized to give
or receive notice of an "occurrence" or a
claim.

2. Under Principal Coverages, Coverage L and, if
applicable, Coverage N are amended by the
addition of the following:

This insurance applies only to:

a. "Bodily injury" or "property damage" which .
is not a continuation of, resumption of, or
change in "bodily injury" or "property
damage” that was known by a
"designated insured” prior to the inception
date of the policy period. If a “designated
insured" knew, as stated under the
Knowledge of Bodily Injury or Property
Damage Condition, prior to the inception
date of the policy period, that "bodily
injury" or "property damage" had
occurred, any continuation of, resumption
of, or change in such “bodily injury" or
“property damage" will be deemed to have
been known by the “designated Insured"
prior to the inception date of the policy
period.

b, "Bodily injury" or “property damage" that
occurs during the policy period and which
is not a continuation of, resumption of, or
change in "bodily Injury" or "property
damage" which was known by a
"designated insured", as stated under the
Knowledge of Bodily Injury or Property
Damage Condition, to have occurred prior
to the inception date of this policy period,
will include any continuation of,
resumption of, or change in such "bodily
injury” or "property damage" after the end
of this policy period.

3. Under Defense Coverage, the following is
added:

"Wel have no duty to defend a suit or claim
seeking "damages" because of "bodily injury"
or "property damage" which was known by a
“designated insured”, as stated under the
Knowledge of Bodily Injury or Property
Damage Condition, prior to the inception date
of the policy period.

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 42 of 147

 

AAIS
BP 0663 12 99
Page 2 of 2
4, Under Conditions, the following condition Is the "bodily injury" or "property damage"
added: to "us" or any other insurer; or
Knowledge of Bodily injury or Property c. when any “designated insured" becomes
Damage -- Knowledge of "bodily injury" or aware of anything that indicates that
“property damage" will be deemed to have "bodily injury" or "property damage" may
occurred at the earliest of the following times: have occurred or is occurring.

a. whena suit, claim, or demand for

"damages" alleging "bodily injury" or BP 0663 12 99
“property damage” is received by any Copyright, American Association of Insurance Services, 2000

“designated insured";

 

b. when any "designated insured" reports

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 43 of 147

This endorsement changes the Commercial Liability

Bo e376 06 02 Coverage provided by this policy
Page 1 of 1 ~--PLEASE READ CAREFULLY --

 

EXCLUSION -- WET ROT, DRY ROT, BACTERIA, FUNGI, OR PROTISTS

The Commercial Liability Coverage is amended as
follows:

1. The following exclusions are added:

a, "We" do not pay for actual or alleged "bodily
injury" or “property damage" (or "personal injury"
or "advertising Injury", when provided by this
policy) that results directly or indirectly from
ingestion of, inhalation of, physical contact with,
or exposure to:

1) wet rot; dry rot; a bacterium; a fungus,
including but not limited to mildew and moid;
or a protist, including but not limited to aigae
and slime mold; or

2) achemical, matter, or a compound
produced or released by wet rot, dry rot, a
bacterium, a fungus, or a protist, including
but not limited to toxins, spores, fragments,
and metabolites such as microbial volatile
organic compounds.

b. "We' do not pay for any loss, cost, or expense
arising out of any request, demand, or order that
any “insured" or others test for, monitor, clean
up, remove, contain, treat, detoxify, neutralize,
or In any way respond to or assess the effects
of:

1) wet rot; dry rot; a bacterium; a fungus,
including but not limited to mildew and mala;
or a protist, including but not limited to algae
and slime mold; or

2) achemical, matter, ora compound
produced or released by wet rot, dry rot, a
bacterium, a fungus, or a protist, including
but not limited to toxins, spores, fragments,
and metabolites such as microbial volatile
organic compounds,

"We" do not pay for any loss, cost, or expense
arising out of any claim or suit by or on behalf of
any governmental authority relating to testing
for, monitoring, cleaning up, removing,
containing, treating, detoxifying, neutralizing, or
in any way responding to or assessing the
effects of:

1) wet rot; dry rot; a bacterium; a fungus,
including but not limited to mildew and mold;
or a protist, including but not limited to algae
and slime mold; or

2) achemical, matter, or a compound
produced or released by wet rot, dry rot, a
bacterium, a fungus, or a protist, including
but not limited to toxins, spores, fragments,
and metabolites such as microbial volatile
organic compounds.

2. However, exclusion 1.4. above does not apply to:

a.

“bodily injury" that results from a fungus
cultivated or harvested for human consumption
or a food-borne or beverage-borne bacterium
that causes illness commonly known as food
poisoning (Food-borne or beverage-borne
bacteria that cause illness commonly known as
food poisoning include but are not limited to
Staphylococcus aureus, Salmonella, Clostridium
perfringens, Campylobacter, Listeria
monocytogenes, Vibro parahaemolyticus,
Bacillus cereus, and Escherichia coli.); or

"bodily injury" suffered by an "employee" of an
“insured” while performing duties in connection
with the "insured's" farming operations, but only
to the extent that “bodily injury" to an “insured’s"
"employees" is covered by this policy.

 

BP 0676 06 02
Copyright, American Association of Insurance Services, 2002

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 44 of 147

This endorsement changes the Commercial Liability

AAS og 06 02 Coverage provided by this policy
Page 1 of 1 --PLEASE READ CAREFULLY --

 

EXCLUSION -- EXTERIOR INSULATION AND FINISH SYSTEMS

The Commercial Liability Coverage is amended as
follows:

1.

Under Definitions, the following definition is added:

"EIFS" means an exterior wall cladding or finish
system used on any part of any structure consisting
of:

a. a rigid or semi-rigid insulation board made of
expanded polystyrene or other materials;

b, an adhesive or mechanical attachment of the
insulation board to the substrate;

c. a reinforced base coat on the face of the
insulation board or base coat and mesh:

d. a protective finish applied to the surface of the
base coat providing surface texture to which
color may be added; and

e. ahy conditioners, primers, accessories,
flashings, coatings, caulking, and sealants that
interact to form an energy efficient wall.

The following exclusions are added:

a. "We' do not pay for actual or alleged “bodily
injury" or "property damage" (or “personal injury"
or "advertising injury", when provided by this
policy) that arises out of the design,
manufacture, sale, service, construction,
fabrication, preparation, installation, application,
maintenance, or repair, Including any
remodeling, correction, or replacement of an
"EIFS" or any part thereof, or any substantially
similar system or any part thereof, including any
method or procedure to correct problems with
installed systems performed by or on behalf of
an "insured".

"We" do not pay for actual or alleged "bodily injury"
or "property damage" (or "personal injury” or
“advertising injury", when provided by this policy)
that arises out of “your work" and that results directly
or indirectly from any exterior component, fixture, or
feature of any structure If an "EIFS" is used on any
part of that structure.

"We do not pay for actual or alleged "bodily injury"
or "property damage" included in the
"products/completed work hazard" and that results
directly or indirectly from any exterior component,
fixture, or feature of any structure if an "EIFS" is
used on any part of that structure.

"We" da not pay for "bodily Injury" or "property
damage’ liability assumed by an "insured" under a
contract or agreement for the design, manufacture,
sale, service, construction, fabrication, preparation,
installation, application, maintenance, repair,
including any remodeling, correction, or replacement
of an "EIFS" or any part thereof, or any substantially
similar system or any part thereof.

 

BP 0678 06 02
Copyright, American Associatlon of Insurance Services, 2002

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 45 of 147

AAIS This endorsement changes the policy
--PLEASE READ CAREFULLY --

BP 0750 01 15
Page 1 of 1

CERTIFIED TERRORISM LOSS

The Businessowners Policy is amended as follows:
1. The following definitions are added.

a. "Certified act of terrorism" means an act that is
certified by the Secretary of the Treasury, in
consultation with the Secretary of Homeland
Security and the Attorney General of the United
States:

4) to be an act of terrorism;

2) tobe a violent act or an act that is
dangerous to human life, property, or
infrastructure:

3) to have resulted in damage:

a) within the United States; or

b) to an air carrier (as defined in section
40102 of title 49, United States Cade);
to a United States flag vessel (ora
vessel based principally in the United
States, on which United States income
tax is paid and whose insurance
coverage is subject to regulation in the
United States), regardless of where the
loss occurs; or at the premises of any
United States mission; and

4) to have been committed by an individual or
individuals, as part of an effort to coerce the
civilian population of the United States or to
influence the policy or affect the conduct of
the United States Government by coercion;
and

5) to have resulted in insured losses in excess
of five million dollars in the aggregate,
attributable to all types of insurance subject
to the Terrorism Risk Insurance Act, as
amended.

b. "Certified terrorism loss" means loss that results
from a "certified act of terrorism".

2. The "terms" of any terrorism exclusion that Is part of
or that is attached to this policy are amended by the
following provision:

This exclusion does not apply to "certified terrorism
oss",

3. The following provision is added:

If the Secretary of the Treasury determines that the
aggregate amount of "certified terrorism loss" has
exceeded one hundred billion dollars in a calendar
year (January 1 through December 31), and "we"
have met "our’ insurer deductible under the
Terrorism Risk Insurance Act, as amended, "we" will
not pay for any portion of “certified terrorism loss"
that exceeds one hundred billion dollars. If the
“certified terrorism loss" exceeds one hundred billion
dollars in a calendar year (January 1 through
December 31), losses up to one hundred billion
dollars are subject to pro rata allocation in
accordance with procedures established by the
Secretary of the Treasury under the Terrorism Risk
Insurance Act, as amended,

Under Property Coverages, the following provisions
are added,

a. Neither the “terms” of this endorsement nor the
"terms" of any other terrorism endorsement
attached to the Property Coverages section of
this policy provide coverage for any loss that
would otherwise be excluded by the Property
Coverages section of this policy under:

1) exclusions that address war, military action,
or nuclear hazard; or
2) any other exclusion; and

b. the absence of any other terrorism
endorsement does not imply coverage
for any loss that would otherwise be
excluded by the Property Coverages
section of this policy under:
1) exclusions that address war, military action,
or nuclear hazard; or
2) any other exclusion.

 

BP 0750 01 15

Copyright, American Association of Insurence Services, Inc., 2016

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 46 of 147

This endorsement changes

AAIS
BP 0760 01 15

Page 1 of 1

porcy
--PLEASE READ THIS CAREFULLY --

 

CERTIFIED ACT OF TERRORISM EXCLUSION

1. The following definition is added.

"Certified act of terrorism" means an act that
is certified by the Secretary of the Treasury,
in consultation with the Secretary of
Homeland Security and the Attorney General
of the United States:

a. tobe an act of terrorism;

b. tobe a violent act or an act that is
dangerous to human life, property, or
infrastructure;

c. to have resulted in damage:

1) within the United States; or

2) to an air carrier (as defined in section
40102 of title 49, United States
Code): to a United States flag vessel
(or a vessel based principally in the
United States, on which United
States income tax is paid and whose
insurance coverage is subject to
regulation in the United States),
regardless of where the loss occurs;
or at the premises of any United
States mission;

d. to have been committed by an individual
or individuals, as part of an effort to
coerce the civilian population of the
United States or to influence the policy or
affect the conduct of the United States
Government by coercion; and

e. to have resulted in insured losses in
excess of five million dollars in the
aggregate, attributable to all types of
insurance subject to the Terrorism Risk
Insurance Act, as amended

2. Under Property Coverages, the following exclusion

is added,
CERTIFIED ACT OF TERRORISM EXCLUSION

“We" will not pay for loss or damage caused directly
or indirectly by a “certified act of terrorism", Such
loss or damage is excluded regardless of any other
cause or event that contributes concurrently or in
any sequence to the loss.

Under Property Coverages, the following. provisions
are added,

a. Neither the "terms of this endorsement nor the
"terms" of any other terrorism endorsement
attached to the Property Coverages section of
this policy provide coverage for any loss that
would otherwise be excluded by the Property
Coverages section of this policy under:

1) exclusions that address war, military action,
or nuclear hazard; or
2) any other exclusion; and

b. the absence of any other terrorism endorsement
does not imply coverage for any loss that would
otherwise be excluded by the Property
Coverages section of this policy under:

1) exclusions that address war, military action,
or nuclear hazard; or
2) any other exclusion.

Under Commercial Liability Coverages, the following
exclusion is added.

CERTIFIED ACT OF TERRORISM EXCLUSION

"We" will not pay for any injury or damage caused
directly or indirectly by a “certified act of terrorism”.
Such injury or damage is excluded regardless of any
other cause or event that contributes concurrently or
in any sequence to the injury or damage.

 

BP 0760 01 15

Copyright, American Association of Insurance Services, Inc., 2015

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 47 of 147

AAIS This endorsement changes the Commercial
BP 0833 0105 Liability Coverages provided by this policy
Page 1 of 4 -- PLEASE READ THIS CAREFULLY --

AUTO AND MOBILE EQUIPMENT AMENDMENTS

 

 

The Commercial Liability Coverages are amended 3) "you" and ail of "your" members but
as follows: only with respect to the conduct of
your" business if "you" are shown on
the "declarations" as a limited liability
ADDITIONAL DEFINITIONS company, "Your" managers are also
"insureds" but only with respect to
their duties as managers;
1. The definition of "auto" is deleted and 4) "you" and all of "your" trustees, but
replaced by the following: only while acting within the scope of
their duties as trustees, if "you" are
“Auto” means: shown on the "declarations" as a
trust, or
a. aland motor vehicle, a trailer, or semi- 5) “you” and ail of "your" "executive

trailer which is designed for travel on
public roads. "Auto" includes attached
machinery and equipment; or

b. any other land vehicle that is subject to a
compulsory or financial responsibility law
or other motor vehicle insurance law in
the state where it is licensed or
principally garaged.

However, "auto" does not include "mobile
equipment".

officers" and directors, but only while
acting within the scope of their duties
as "executive officers" and directors,
if "you" are shown on the
“declarations” as an organization
other than a partnership. joint
venture, or limited liability company.
"Insured" also includes "your"
stockholders, but only for their
liability as stockholders.

b. also includes:

2. The definition of "insured" is deleted and 1) any person or organization, except
replaced by the following: "your" wemployee or "volunteer
worker", while acting as "your" real
"Insured": estate manager;
2) if "you" die during the policy period,
a. means: "your" legal representative while

1) “you" and “your" spouse, but only
with respect to the conduct of a
business of which "you" are the sole
owner, if "you" are shown on the
"declarations" as an individual:

2) "you" and all of "your" partners or
members and their spouses, but only
with respect to the conduct of "your"
business, if "you" are shown on the
“declarations” as a partnership ora
joint venture;

acting within the scope of such
duties, or a person or organization
who has temporary custody of "your"
property with respect to liability
arising out of the maintenance or use
of that property until "your" legal
representative Is appointed. “Your”
legal representative has all of "your"
rights and duties under this
coverage.

Copyright, American Association of Insurance Services, inc,, 2005

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 48 of 147

AAIS
BP 0833 01 05
Page 2 of 4

3) "your" “employees” for acts within the
scope of their employment by"you",
and "your" "employees" and
“volunteer workers" while in the
course of performing duties related
to the conduct of "your" business.

However, this does not include "your"
managers if "you" are a limited
liability company or "your" "executive
officers" if "you" are an organization
other than a partnership, joint
venture, or limited liability company.

None of these "employees" or
"volunteer workers" is "insureds" for:

a) "bodily injury" or "personal and
advertising injury":

(1) to "you", "your" partners or
members (if "you" are a
partnership or joint venture),
‘your members (if "you" are
a limited liability company),
or fellow “employees’ while
in the course of employment
or while performing duties
related to the conduct of
“your" business, or "your"
other "volunteer workers"
while performing duties
related to the conduct of
"your" business,

(2) for which there is an
obligation to fully or partially
reimburse a third party for
"damages" arising out of
injury described in paragraph
syayct) above of 3)b) below;

or

(3) arising out of his or her
rendering or failure to render
professional health care
services,

b) consequential injury to a spouse,
child, parent, brother, or sister of
that injured fellow “employee” as
described in paragraph
3)a)(i)above.

c) “property damage" to property
owned by; occupied by: used by;
rented to; loaned to; in the care,
custody, or control of; or over
which physical contro! is being
applied by "you", "your"
“amployees", “your" "volunteer
workers", or any of "your"
partners or members (if "you" are
a joint venture or a partnership),
or any of "your" members (if
"you" are a limited liability
company).

However, no person or organization is an
"insured" with respect to the conduct of a
current or past partnership, joint venture, or
limited liability company that is not named on
the “declarations” as an “insured”,

The definition of "mobile equipment” is
deleted and replaced by the following:

“Mobile equipment":

a. means land vehicles (including any
attached machinery or equi ment) that
meet one or more of the following
criteria:

1) those which are used only on
remises owned by or rented to
‘you” (premises inciudes adjoining
ways);

2) those which are designed primarily
for use off public roads, including
bulldozers, farm machinery, and
forklifts;

3) those which travel on crawler treads;

4) those, whether self-propelled or not,
designed or used primarily to afford
mobility to the following types of
equipment, which must be a part of
or be permanently attached to such
vehicle:

a) power cranes, shovels, loaders,
diggers, drills; and

b) graders, scrapers, rollers, and
other road construction or repair
equipment;

Copyright, American Association of Insurance Services, Inc., 2005

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 49 of 147

AAIS
BP 0833 01 05
Page 3 of 4

 

5) those not described in a.1), a.2),
a3), or a.4) above which are not
self-propelled, but are used primarily
to afford mobility to the following
types of permanently attached
equipment:

a) aif compressors, pumps, and
generators (this includes
spraying, welding, and building
cleaning equipment);

b) geophysical exploration, lighting,
and well servicing equipment;
an ;

c) cherry pickers and similar
devices used to raise or lower
workers; or

8) vehicles not described in a.1), a.2),
a.3), of a.4) above which are
primarily maintained for other than
the purpose of transporting persons
or cargo.

b. however, does not include self-propelled
vehicles with the following types o
permanently attached machinery or
equipment:

1) equipment designed primarily for
snow removal, street cleaning, or
road maintenance other than road
construction or resurfacing;

2) cherry pickers and similar devices
mounted on automobile or truck
chassis and used to raise or lower
workers;

3) air compressors, pumps, and
generators (this includes spraying,
welding, and building cleaning
equipment); or

4) geophysical exploration, lighting, and
well servicing equipment.

The vehicles described in b. above are
considered "autos".

However, "mobile equipment" does not
include land vehicles that are subject to a
compulsory or financial responsibility law or

other motor vehicle insurance law in the state

where it is licensed or principally garaged.
Land vehicles subject to a compulsory or
financial responsibility law or other motor
vehicle insurance law are considered "autos",

 

COMMERCIAL LIABILITY
COVERAGES

 

COVERAGE L - BODILY INJURY LIABILITY
AND PROPERTY DAMAGE LIABILITY

Under Exclusions, exclusion h. is deleted and
replaced by the following:

h. "We" do not pay for "bodily injury" or
“property damage" arising out of:

1) the ownership, operation, occupancy,
renting, loaning, supervision,
maintenance, use, entrusting, or “loading
or unloading" of an “auto", aircraft, or
watercraft, owned by, operated by,
rented to, or loaned to any "insured"; or

2) the negligent supervision, hiring, or
training of another person by an
“insured” if the “bodily injury" or "property
damage" involved the ownership,
operation, occupancy, renting, loaning,
supervision, maintenance, use,
entrusting, or “loading or unloading" of an
“auto", aircraft, or watercraft, owned by,
operated by, rented to, or loaned to any
“insured”.

However, this exclusion does not apply to:

1) parking an "auto" on premises owned by,
rented to, or controiled by "you" or on the
ways immediately adjoining such
premises if the "auto" is not owned by,
rented to, or loaned to "you" or the
"insured"

Copyright, American Association of Insurance Services, Inc., 2005

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 50 of 147

 

AAIS
BP0833 01 05
Page 4 of 4
2) liability assumed under a "covered b) the operation of machinery or
contract" for the ownership, _ equipment that is attached to, or part
maintenance, or use of an aircraft or a of, a land vehicle that would qualify
watercraft; under the definition of "mobile
3) watercraft, if it is on shore on premises equipment” if it were not subject to a
owned by, rented to, or controlled by compulsory or financial responsibility
you"; a. law or other motor vehicle law in the
4) watercraft, if it is not owned by "you" and state where it is licensed or
is: principally garaged,

 

2} less than 61 feet in length; and
b) not being used to carry persons or BP 0833 01 05
property for a charge; or

5) "bodily injury" or "property damage"
arising out of:

a) the operation of machinery or
equipment described in b.2), b.3),

and b.4) of the definition of "mobile
equipment"; or

Copyright, American Association of Insurance Services, Inc,, 2005

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 51 of 147

AAIS This endorsement changes the Commercial
BP 0838UF 10 05 Liability Coverages provided by this policy
Page 1 of 1 -- PLEASE READ THIS CAREFULLY --

 

SILICA EXCLUSION

The Commercial Liability Coverages Section is
amended as follows:

 

DEFINITIONS

 

The following definition is added:

"Silica" means silicon dioxide (SiOz) including:

1. crystalline silica, silica dust, industrial sand,
silica sand, quartz, quartz dust, cristobalite,
tridymite, tripoli, and silica mixed with other
compounds;

2. amorphous silica and silica gel; and

3. silica dust mixed with other dust particles.

 

COMMERCIAL LIABILITY COVERAGE
SECTION

 

4. The following is added to the exclusions
under Coverage L - Bodily Injury Liability
and Property Damage Liability:

"We" do not pay for:
a. "bodily injury" arising out of the actual,

alleged, or threatened ingestion,
inhalation, or absorption of "silica":

b. "propery damage" arising out of the
actual, alleged, or threatened contact
with, existence of, exposure to, or
presence of “silica”: or

c. any loss, cost, or expense arising out of
the testing for, monitoring, cleaning up,
removing, containing, treating,
detoxifying, neutralizing, or in any way
responding to or assessing the effects of
"silica" by any “insured” or any other
person or organization.

The following is added to the exclusions
under Coverage P - Personal and
Advertising Injury Liability:

"We" do not pay for:

a, “personal and advertising injury" arising
out of the actual, alleged, or threatened
ingestion of, inhalation of, absorption of,
contact with, existence of, exposure to,
or presence of "silica"; or

b, any loss, cost, or expense arising out of
the testing for, monitoring, cleaning up,
removing, containing, treating,
detoxifying, neutralizing, or in any way
responding to or assessing the effects of
"silica" by any “insured” or any other
person or organization.

 

BP 0838UF 10 05

Copyright, American Association of Insurance Services, Inc., 2005

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 52 of 147

This endorsement changes the Commercial

no S340 0208 Liability Coverages provided by the policy
Page 1 of 1 -- PLEASE READ THIS CAREFULLY --

 

TELEPHONE CONSUMER PROTECTION ACT OF 1991,
CAN-SPAM ACT OF 2003, AND OTHER INFORMATION
DISTRIBUTION VIOLATIONS EXCLUSION

The Commercial Liability Coverage Is amended as follows:

 

COMMERCIAL LIABILITY COVERAGES

 

The following is added to the exclusions under Coverage L -- Bodily Injury Liability and
Property Damage Liability and Coverage P -- Personal and Advertising Injury Liability:

"We" do not pay for "bodily injury", “property damage”, or "personal and advertising
injury" arising directly or indirectly out of violations of or alleged violations of;

a, the Telephone Consumer Protection Act of 1991 (TCPA), including any amendments
thereto, and any similar federal, state, or local laws, ordinances, statutes, or
regulations;

b. the CAN-SPAM Act of 2003, including any amendments thereto, and any similar
federal, state, or local laws, ordinances, statutes, or regulations; or

c. any federal, state, or local law, regulation, statute, or ordinance, other than the
TCPA or the CAN-SPAM Act of 2003, that limits or prohibits the communicating,
transmitting, sending, or distribution of material or information.

 

BP 0840 02 08

Copyright, American Association of Insurance Services, Inc,, 2008

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 53 of 147

This endorsement changes the Commercial

AAIS Liability Coverages provided by the policy
BP 0845UF 10 05 -- PLEASE READ THIS CAREFULLY --
_Page 1 of 1

 

ADDITIONAL INSURED
LESSOR OF PREMISES

(Entries required to complete the Schedule
will be shown below or on the declarations.)

SCHEDULE

Person or Organization designated as Additional Insured:
BEN-HUR CHESTNUT, LP
2400 ROUTE 1
NORTH BRUNSWICK NJ 08900

Designated Premises (part of the premises leased to Named Insured):

See Policy Declarations

The Commercial Liability Coverage are 2. With respect to the coverage provided to

amended as follows: these additional insured, this insurance
does not apply to:

1. Under Additional Definitions, the definition of

insured is amended to include each person a. structural alteration, new construction, or

or organization shown in the Schedule as an demolition operations performed by or on

additional insured, but only with respect to behalf of the person or arganization

such person's or organization's liability for shown in the Schedule; or

bodily injury, property damage, or

personal and advertising injury: b. any occurrence that takes place after
you are no longer a tenant of the

a. for which you are legally liable; and premises shown in the Schedule.

 

b. caused, in whole or in part, by your acts
or omissions or the acts or omissions of
those acting on your behalf in
connection with that part of the premises BP 0845UF 10 05
shown in the Schedule that is leased to
you from the person or organization
shown in the Schedule.

Copyright, American Association of Insurance Services, Inc., 2005

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 54 of 147

AAIS This endorsement changes

the policy
Page 1 of | 10 06 ~» PLEASE READ THIS CAREFULLY --

VIRUS OR BACTERIA EXCLUSION

The following provisions are added with respect

to ali property coverages provided by this policy.

All other "terms" of the policy apply, except as
amended by this endorsement.

1.

When "fungus or related perils" is a defined
"term", that definition is deleted and
replaced by the following, but only with
respect to the Property Coverages provided
by this policy.

"Fungus or related perils" means:

a. afungus, including but not limited to
mildew and mold;

b. aprotist, including but not limited to
algae and slime mold;

c. wet rot:
d. dry rot; or

e, achemical, matter, or compound
produced or released by a fungus, a
protist, wet rot, or dry rot, including but
not limited to toxins, spores, fragments,
and metabolites such as microbial
volatile organic compounds.

The following exclusion is added under
Perits Not Covered and Excluded. It
applies to ail coverages, coverage
extensions, supplemental coverages,
optional coverages, and endorsements that
are provided by the policy to which this
endorsement is attached, including, but not
limited to, those that provide coverage for
property, earnings, extra expense, or
interruption by civil authority.

Virus or Bacteria -- "We" do not pay for
loss, cost, or expense caused by, resulting
from, or relating to any virus, bacterium, or
other microorganism that causes disease,
illness, or physical distress or that is capable
of causing disease, illness, or physical
distress,

This exclusion applies to, but is not limited
to, any loss, cost, or expense as a result of:

a. any contamination by any virus,
bacterium, or other microorganism; or

b. any denial of access to property
because of any virus, bacterium, or
other microorganism.

The Virus or Bacteria exclusion set forth by
this endorsement supersedes the “terms” of
any other exclusions referring to "pollutants"
or to contamination with respect to any loss,
cost, or expense caused by, resulting fram,
or relating to any virus, bacterium, or other
microorganism that causes disease, illness,
or physical distress or that is capable of
causing disease, illness, or physical
distress.

The "terms" of this endorsement, whether or
not applicable ta any loss, cost, or expense,
cannot be construed to provide coverage for
a loss, cost, or expense that would
otherwise be excluded under the policy to
which this endorsement is attached.

 

BP O850UF 10 06

Copyright, American Association of Insurance Services, Inc., 2006

Case ID

: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 55 of 147

AAIS This endorsement changes the
BP O867UF 04 11 Commercial Liability Coverages provided by this policy
Page 1 of 1 ~- PLEASE READ THIS CAREFULLY --__

 

AMENDATORY ENDORSEMENT
DEFENSE COSTS REIMBURSEMENT
PENNSYLVANIA

The Commercial Liability Coverages are amended as follows. All other terms of the policy apply, except
as amended by this endorsement.

 

COMMERCIAL LIABILITY COVERAGES

 

The following is added to the Insuring Agreements under Coverage L -- Bodily Injury Liabllity and
Property Damage Liability, Caverage O -- Fire Legal Liability, and Personal and Advertising Injury
iability:

If we defend the insured against a suit or we pay for an insured's defense, and we later determine that
the suit is not covered, we have the right to be reimbursed for the defense costs we have incurred.

However, under this provision, our right to be reimbursed for defense costs applies only to such costs
that we incur after we give you written notice that the suit may not be covered and that we are reserving
our rights to end the defense coverage and to seek reimbursement for defense costs,

BP 0867UF 04 11

Copyright, American Association of Insurance Services, Inc., 2011

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 56 of 147

No coverage is provided by this notice, nor does it replace any provisions of your policy.

AAIS Read your declarations and policy for complete information on the coverages you are
CL 0310 09 06 provided. If there are any discrepancles between the policy and this notice,
Page 1 of 1 THE PROVISIONS OF THE POLICY GOVERN.

 

DISCLOSURE NOTICE
NO COVERAGE FOR LIABILITY ARISING OUT OF SILICA

Your policy does not provide coverage for silica, meaning legal liability to
others for injury or damage arising from exposure to silica and silica
related dust. This means that claims for bodily injury or property damage
arising out of silica and silica related dust are not covered. If your policy
provides coverage for personal injury and/or advertising injury, this also
means that claims for personal injury or advertising injury arising out of
silica and silica related dust are not covered.

In addition, your policy does not provide coverage for loss, cost, or
expense arising out of the testing for, monitoring, cleaning up, removing,
containing, treating, detoxifying, neutralizing, or in any way responding to
or assessing the effects of silica.

 

CL 0310 09 06

Capyright, American Association of Insurance Services, Inc., 2006

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 57 of 147

No coverage is provided by this notice, nor does it replace any provisions of your policy.

AAIS Read your declarations and policy for complete information on the coverages you are
CL 0320 10 06 provided, If there are any discrepancies between the policy and this notice,
Page 1 of 1 THE PROVISIONS OF THE POLICY GOVERN,

 

DISCLOSURE NOTICE

NO COVERAGE FOR LIABILITY ARISING OUT OF TELEPHONE
CONSUMER PROTECTION ACT OF 1991 (TCPA) AND
CAN-SPAM ACT OF 2003

Your policy does not provide coverage for exposures associated with the
Telephone Consumer Protection Act of 1991 (TCPA) and the CAN-
SPAM Act of 2003. This means that claims for bodily injury or property
damage arising out of violations of the Telephone Consumer Protection .
Act of 1991 (TCPA) or CAN-SPACM Act of 2003 are not covered. If your
policy provides coverage for personal injury and/or advertising injury,
this also means that claims for personal injury or advertising injury
arising out of the Telephone Consumer Protection Act of 1991 (TCPA)
or CAN-SPAM Act of 2003 are not covered.

In addition, your policy does not provide coverage for any amendments
to these Acts, and any similar federal, state, or local laws, ordinance,
statutes, or regulations.

 

CL 0320 10 06

Copyright, American Association of Insurance Services, Inc., 2006

Case ID: 191003548
AAIS

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 58 of 147

This endorsement changes
the polic

CL 0605 01 15 -- PLEASE READ THIS CAREFULLY --
Page 1 of 4

1,

CERTIFIED TERRORISM LOSS DISCLOSURE OF
PREMIUM AND FEDERAL SHARE OF INSURED LOSSES

(The entries required to complete this endorsement will be shown
below, on the "declarations', or on the "schedule of coverages”.)

Certified Terrorism LossPremium $ 166.00

Additional information, if any, concerning terrorism premium:

The portion of “your' premium that is attributed to coverage for “certified terrorism loss” is shown in the
Schedule above.

Coverage for "certified terrorism loss", to the extent that such coverage is provided by this policy or
Coverage Part, will be partially reimbursed by the United States Government, Department of Treasury under
a federal program. Under that program, the United States pays the following percentage of insured losses for
“certified terrorism loss" that exceeds the statutorily established deductible that "we" retain:

a. 85%, for insured losses occurring before January 1, 2016;

b. 84%, for insured losses occurring during the 2016 calendar year;

c. 83%, for insured losses occurring during the 2017 calendar year;

d. 82%, for insured losses occurring during the 2018 calendar year;

e. 81%, for insured losses occurring during the 2019 calendar year; and
f. 80%, for insured losses occurring on or after January 1, 2020.

However, if aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk
Insurance Act, as amended, exceed one hundred billion dollars in a calendar year (January 1 through
December 31), the Treasury will not make payment for any portion of the amount of such losses that
exceeds one hundred billion dollars.

if the Secretary of the Treasury determines that the aggregate amount of "certified terrorism loss" has
exceeded one hundred billion dollars in a calendar year

(January 1 through December 31), and "we" have met "our" insurer deductible under the Terrorism Risk
Insurance Act, as amended, "we" will not pay for any portion of "certified terrorism loss" that exceeds one
hundred billion dollars. If the "certified terrorism loss" exceeds one hundred billion dollars in a calendar year
(January 4 through December 31), losses up to one hundred billion dollars are subject to pro rata allocation
in accordance with procedures established by the Secretary of the Treasury under the Terrorism Risk
Insurance Act, as amended.

 

CL 0605 01 15

Copyright, American Association of Insurance Services, Inc., 2015

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 59 of 147

AAIS
CL 1045 01 15
Page 1 of 2

Insurance Company: Utica First Insurance Company
Policy Number: BOP 4433869 02

Named Insured: THE LITTLE LION

POLICYHOLDER DISCLOSURE
NOTICE OF TERRORISM INSURANCE COVERAGE

You are hereby notified that under the Terrorism Risk Insurance Act, as amended, you have a right to purchase
insurance coverage for losses arising out of acts of terrorism, as defined in Section 102(1) of the Act. See the next

page for a further description of an act of terrorism as provided under the Act.

ACCEPTANCE OR REJECTION OF TERRORISM INSURANCE COVERAGE

You may accept or reject this offer of coverage. If you choose to accept this coverage, the premium for this
coverage is payable according to the terms of your billing notice. You may reject this offer by compieting and
signing the enclosed statement and returning it to us. If you send us a signed rejection of coverage, your policy
will exclude coverage for certified terrorism losses.

 

Insurers should include the following premium statement in a Notice prepared for policies that are not
subject to Standard Fire Policy statutes with respect to losses resulting from terrorism:

The portion of your annual premium that is attributable to coverage for acts of terrorism, as defined in the Act, is:

$ 166.00

| accept this offer of terrorism coverage and acknowledge that | have been notified that under the
Terrorism Risk Insurance Act, as amended, any losses resulting from certified acts of terrorism under
my policy may be partially reimbursed by the United States government and may be subject toa
$100 billion cap that may reduce my coverage, and | have been notified of the portion of my premium
attributable to such coverage.

| hereby reject this offer of terrorism coverage. | understand that an exclusion of certified terrorism
losses will be made part of this policy. | also acknowledge that | have been notified that under the
Terrorism Risk Insurance Act, as amended, any losses resulting from certified acts of terrorism under
my policy may be partially reimbursed by the United States government and may be subject to a $100
billion cap that may reduce my coverage, and | have been notified of the portion of my premium
attributable to such coverage.

 

 

 

Copyright, American Association of Insurance Services, Inc., 2015

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 60 of 147

AAIS
CL 1045 01 15
Page 2 of 2

You should know that where coverage is provided by this policy for losses resulting from certified acts of terrorism,
such losses may be partially reimbursed by the United States government under a formula established by federal
law, However, your policy may contain other exclusions which might affect your coverage, such as an exclusion for
nuclear events. Under the formula, the United States government generally reimburses 85% through 2015; 84%
beginning on January 1, 2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81%
beginning on January 1, 2019; and 80% beginning on January 1, 2020 of covered terrorism losses exceeding the
statutorily established deductible paid by the insurance company providing the coverage. The premium charged for
this coverage is shown above and does not include any charges for the portion of loss that may be covered by the

federal government under the Act.

You should also know that the Terrorism Risk Insurance Act, as amended, contains a $100 billion cap that limits
U.S. government reimbursement as well as Insurers’ liability for losses resulting from certified acts of terrorism
when the amount of such losses in any one calendar year exceeds $100 billion. If the aggregate insured losses for
all insurers exceed $100 billion, your coverage may be reduced.

Policyholder's Signature: Date:

 

Print Name

 

The following excerpt from the Act is provided for your information:

According to Section 102(1) of the Terrorism Risk Insurance Act, as amended, "The term "act of terrorism" means
any act that is certified by the Secretary of the Treasury, in consultation with the Secretary of Homeland Security,
and the Attorney General of the United States ---- (i) to be an act of terrorism; (ii) to be a violent act or an act that
is dangerous to (1) human life; (II) property: or (Ifl) infrastructure; (iii) to have resulted in damage within the United
States, or outside the United States in the case of (|) an air carrier or vessel described in paragraph (5)(B); or (Il)
the premises of a United States mission; and (iv) to have been committed by an individual or individuals, as part of
an effort to coerce the civilian population of the United States or to influence the policy or affect the conduct of the
United States Government by coercion."

 

CL 1045 01 15

Copyright, American Association of insurance Services, Inc., 2015

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 61 of 147

 

AAIS This endorsement changes the Commercial CP-601UF
Property Coverages provided by this policy Ed 2.0

-- PLEASE READ THIS CAREFULLY --

 

 

 

SPOILAGE COVERAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE
(The information required below may be shown on a separate schedule or supplemental declarations.)
: ge PERILS COVERED
Prom. | Bld, Description of “mit Reverse
No. No. Covered Property m Breakdown and Power or Service
Contamination Disruption Agreement
1 1 PERISHABLE STOCK 20,000 Xx Xx x
| ADDITIONAL DEFINITIONS | b. malfunction; or
c. failure

Perishable Stock means personal property preserved
and maintained under controlled conditions and

susceptible to loss if the controlled conditions change. of the refrigeration system, or the equipment or

apparatus controlling the refrigeration system,

 

 

 

 

[ PROPERTY COVERED | while at the described premises.
. 2. Contamination -- This means contamination by
We cover perishable stock owned by you or by the refrigerant of the refrigeration system.
others that is in your care, custody, or control as
described on the schedule. We insure against loss 3 Power Disruption -- This means a change in
caused by the covered perils. Perishable stock is temperature or humidity resulting from:
covered only while at the premises described on the
schedule. a. complete or partial jack of electrical power
originating within 500 feet of the insured
| PERILS COVERED premises which was caused by a named peril
or;
We cover loss to covered perishable stock caused by . . ey
the following events only when indicated by an "X" on b. fluctuation of electrical current originating
the schedule, within 500 feet of the insured premises whic
was caused by a named peril
1. Breakdown -- This means a change in tem- 7
perature or humidity resulting from: due to conditions beyond your control,

a. mechanical breakdown;

CP-601UF Ed 2.0 ~1-- AAIS
Copyright MCMXCIV, American Association of Insurance Services

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 62 of 147

 

| PERILS EXCLUDED |

Perils Excluded in this policy apply
overage:

1. The followin
to Spoilage

a. Civil Authority.
b. Earth Movement or Volcanic Eruption.
c, Nuclear Hazard.
d. War.
e. Water.
2. The following "Perils Excluded” are added:

We do not pay for loss if one or more of the
following exclusions apply to the loss.

a. Disconnection or Deactivation -- This
means the disconnection of the refrigeration
system from the source of power, or the
deactivation of electrical power caused by
turning off a switch or other device used to
contro! the electrical current or power.

b, Glass Breakage -- This means the break-

age of any glass that is a permanent part of
the refrigeration system.

CP-601UF Ed 2.0

wn Qn

c. Inability to Provide Sufficient Power --
This means:

1) the inability of an electrical utility company
or other power source to provide sufficient
power due to governmental order or lack
of fuel; or

2) the lack of generating capacity at the
described premises to meet demand.

 

LOTHER CONDITIONS

Refrigeration Maintenance or Service Agree-
ment -- Wedo not cover losses occurring at the
described premises if you do not notify us as soon as
reasonably possible when you know of any
suspension, termination, cancellation, or impairment of
an applicable refrigeration maintenance or service
agreement. This condition applies only when a
refrigeration maintenance or service agreement is
indicated by an "X" on the schedule for the described
premises, This condition does not apply when factors
away from the described premises result in the
complete or partial lack of electrical power or
fluctuation of electrical current at the described
premises.

AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 63 of 147

 

 

 

 

 

 

AAIS This endorsement changes the Commercial CP-601EX
Property Coverages provided by this policy Ed 1.0
-- PLEASE READ THIS CAREFULLY --
EXTENDED SPOILAGE COVERAGE
SCHEDULE
(The information required below may be shown on a separate schedule or supplemental declarations.)
Prom. Bidg. Description of .
o No. Covered Property Limit
See D See D
Pa g . Pa ge PERISHABLE STOCK $6,000

 

 

 

 

 

 

 

| ADDITIONAL DEFINITIONS _|

Perishabie Stock means personal property preserved
and maintained under controlled conditions and
susceptible to loss if the controlled conditions change.

[ PROPERTY COVERED |

We cover perishable stock owned by you or by
others that is in your care, custody, or control as
described on the schedule. We insure against loss
caused by the covered perils. Perishable stock is
covered only while at the premises described on the
schedule.

| PERILS COVERED |

We cover loss to covered perishable stock caused by

the following events

1, Power Disruption -- This means a change in
temperature or humidity resulting from:

 

 

a. complete or partial lack of electrical power
originating from damaged or destroyed
overhead or underground transmission/power
lines where the damage or destruction of the
overhead or underground transmission/power
line occurred at a location greater than 500
feet from the insured premises;

b, fluctuation of electrical current originating from
damaged or destroyed overhead or

. underground transmission/power lines where
the damage or destruction of the overhead or
underground transmission/power line occured
at a location greater than 500 feet from the
insured premies due to conditions beyond
your control.

CP-601EX Ed 1.0

| PERILS EXCLUDED |

1. The following Perils Excluded in this policy apply to
Spoilage Coverage:

*~o2907%

Civil Authority.

Earth Movement or Volcanic Eruption.
Nuclear Hazard.

War.

Water.

Flood.

2. The following "Perils Excluded” are added:

We do not pay for loss if one or more of the
follawing exclusions aply to the loss.

a,

4 --

Disconnection or Deactivation - This means
the disconnection of the refrigeration system
from the source of power, or the deactiviation
of electrical power caused by turning off a
switch or other device used to control the
electrical current or power.

Glass Breakage - This means the breakage
of any glass that is a permanat part of the
refridgeration system.

Inability to Provice Sufficient Power - This
means:

1) the inability of an elecrical utility
company or other power source to
provice sufficient power due to
governmental order or lack of fuel; or

2) the lack of generating capacity at the
described premises to meet demand.

AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 64 of 147

FAUTICA FIRS

TAUTICA “IRST

Introducing an important new optional coverage for your Business

Cyber Liability Insurance

It's not just the big banks and multinational corporations that are targets for cyber crime, even if
their breaches tend to get the biggest headlines.

The average cost of a breach for a small business is over $36,000.

Legal costs alone (defense and settlements) represent 57% of breach costs. Additional costs
include IT services, customer notification, and public relations expenses.

This great new coverage provides:

Multimedia Liability Coverage

Security and Privacy Liability Coverage

Privacy Regulatory Defense and Penalties Coverage
PCI DSS Assessment Coverage

Privacy Breach Response Costs, Notification Expenses and Customer
Support and Credit Monitoring Expenses Coverage
Network Asset Protection Coverage

Cyber Extortion Coverage

Cyber Terrorism Coverage

BrandGuard Coverage

Business Owner ID Theft Recovery Coverage

The annual premium for Cyber Liability is only 5% of your policy premium or $ 288,00

This important coverage has been automatically added to your policy for your convenience. If
you wish to remove this coverage please contact your independent insurance agent to request

removal.

CYBDN

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 65 of 147

P.O, Box 851, Utica, N,Y, 13503-0851 800-456-4556

DISCLOSURE NOTICE
Protective Devices

This Notice provides information about changes to the terms of your policy. No coverage
is provided by this Notice, nor does it replace any provisions of your policy. You should
read your policy and review your declarations page for complete information regarding
the coverages you are provided. If there are any discrepancies between your policy and

this Notice, THE PROVISIONS OF THE POLICY GOVERN.

BP331UF 1.0 Protective Devices

If your policy includes endorsement BP331UF, Additional Exclusions and Other Property
condition may apply when a device or service is described on the schedule. Please
review this form and discuss any comments or questions you have with your designated
insurance agent as shown on the Declarations Page of your policy.

DN 0331 1.0

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 66 of 147

DISCLOSURE NOTICE
CERTIFIED TERRORISM LOSS

This Notice provides information about changes to the terms your policy with respect to
loss caused by terrorism. No coverage is provided by this Notice, nor does it replace
any provisions of your policy. You should read your policy and review your declarations
page for complete information regarding the coverages you are provided. If there are
any discrepancies between the policy and this notice, THE PROVISIONS OF THE
POLICY GOVERN,

DETERMINING A CERTIFIED ACT OF TERRORISM

Under TRIPRA 2015 an ‘act of terrorism' now means any act that is certified by the
Secretary of the Treasury in consultation with the Secretary of Homeland Security and
the Attorney General of the United States to be an act of terrorism and to be a violent
act or an act that is dangerous to human life, property, or infrastructure, which results
in damage within the United States or, in certain cases, outside of the U.S.
Furthermore, an act of terrorism is still an act deemed to have been committed by an
individual or by individuals as part of an effort to coerce the civilian population of the
U.S. or to influence the policy or affect the conduct of the U.S. Government by

coercion.

INFORMATION REGARDING LIMITATIONS ON
FEDERAL AND INSURER LIABILITY

You should also know that the Terrorism Risk Insurance Act contains a $100 billion cap
that limits U.S. government reimbursement as well as insurers’ liability for losses
resulting from certified acts of terrorism when the amount of such losses in any one
calendar year exceeds $100 billion. If the aggregate insured losses for all insurers
exceed $100 billion, your coverage may be reduced.

DN 0700T 01 15

Case ID: 191003548
Case 2:20-cv-01326-PBT _Document1 Filed 03/06/20 Page 67 of 147

DISCLOSURE NOTICE
SILICA EXCLUSION

NO COVERAGE FOR LIABILITY ARISING OUT OF SILICA

This notice is designed to provide information regarding the Silica Exclusion endorsement
attached to your new or renewal policy.

This notice is not part of your insurance contract. No coverage is provided by this Notice.
READ YOUR POLICY CAREFULLY to determine the actual terms and conditions of your
policy and it's endorsements.

The Silica Exclusion endorsement that is applicable to the Businessowners coverage
provided by your policy Is identified as BP O838UF.

Silica Exclusion, BP 0838UF

Your policy does not provide coverage for silica, meaning legal liability to others for injury
or damage arising from exposure to silica and silica related dust. This means that claims
for bolidy injury or property damage arising out of silica and silica related dust are not
covered. If your policy provides coverage for personal injury and/or advertising injury, this
also means that claims for personal injury or advertising injury arising out of silica and
silica related dust are not covered.

In addition, your policy does not provide coverage for loss, cost, or expense arising out of
the testing for, monitoring, cleaning up, removing, containing, treating, detoxifying,
neutralizing, or in any way responding to or assessing the effects of silica.

DN 0838UF 1005

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 68 of 147

FZIUTICA FIRS

INSURANCE “IRST

P.O, Box 851, Utica, N,Y, 13503-0851 800-456-4556

DISCLOSURE NOTICE
Additional Insured Form Changes

This notice is designed to provide information regarding the additional insured
endorsement(s) that are attached to your renewal policy.

This notice is not part of your insurance contract. No coverage is provided by this notice.
READ YOUR POLICY CAREFULLY to determine the actual terms and conditions of
your policy and its endorsements.

The endorsement(s) that are applicable to the Businessowners coverage provided by
your policy have changed to one of the below listed forms:

BP 0307 0104 Owner or Lessor of Leased Land

BP 0499 0104 Grantor of Franchise

BP 0701 0104 Additional Insured - Co-owner of the Premises

BP 0702 01 04 Additional Insured - Controlling Interest

BP 0703 0104 Additional Insured - Mortgagee, Assignee, or Receiver

BP 0704 0104 Additional Insured - State or Political Subdivision -
Premises Permits

BP 0708 01 04 Additional Insured - Vendors

BP 0709 01 04 Additional Insured - Concessionaires Trading Under
the Insured’s Name

BP. 08411005 Additional Insured - Designated Party

BP 0842 1005 Additional Insured - Lessor of Leased Equipment

BP 0845 10 05 Additional Insured - Lessor Of Premises

Please review these forms and discuss any comments or questions you have with your
designated insurance agent as shown on the Declarations Page of your policy.

DN 0845 1.0

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 69 of 147

DISCLOSURE NOTICE
VIRUS OR BACTERIA EXCLUSION

This notice is designed to provide information regarding the new Virus Or Bacteria
Exclusion endorsement attached to your new or renewal policy.

This notice is not part of your insurance contract. No coverage is provided by this notice.
READ YOUR POLICY CAREFULLY to determine the actual terms and conditions of your
policy and its endorsements.

The Virus Or Bacteria Exclusion endorsement that is applicable to the Business owners
coverage provided by your policy is identified as BP O850UF,

Virus Or Bacteria Exclusion, BP 0850UF

The following provision is added with respect to all property coverages provided by your
policy:

This endorsement specifically states that loss, cost, or expense caused by,
resulting from, or relating to any virus, bacterium, or other microorganism that
causes disease, illness, or physical distress or that is capable of causing
disease, illness, or physical distress is not covered under your policy.

The endorsement applies to all coverages, coverage extensions, supplemental
coverages, optional coverages, and endorsements that are provided by the Property
Coverage Section of the Businessowners policy to which this endorsement is attached,
including, but not limited to, those that provide coverage for property, earnings, extra
expense, or interruption by civil authority.

DN O850UF 10 06

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 70 of 147

DISCLOSURE NOTICE
Businessowners Program

This Notice provides information about changes to the terms of your policy. No
coverage Is provided by this Notice, nor does it replace any provisions of your policy.
You should read your policy and review your declarations page for complete
information regarding the coverages you are provided. If there are any discrepancies
between your policy and this Notice, THE PROVISIONS OF THE POLICY GOVERN.

Amendatory Endorsement

Mandatory endorsement BP 0475 is attached to your renewal policy to restate and
clarify the Water exclusion, as well as revise the definition of "hardware", under the
property coverage terms of the policy.

With respect to the Water exclusion, this endorsement adds language to the exclusion
to clarify and provide examples of specific types of water that are excluded, such as
tsunamis, tides, storm surge, storm tide, and tidal surge. Coverage is also excluded for
water that backs up through, overflows from, or is otherwise discharged from any type
of system, including a sewer, drain, or sump pump, that removes subsurface water
from

the area around the foundation. Additionally, material present in or carried or otherwise
moved by any excluded water is also not covered.

The Water exclusion applies regardless of the cause of the excluded water or material
present in or carried or otherwise moved by any excluded water, whether or not such
cause is an act of nature. Additionally, the exclusion applies to such excluded water or
material that overtops, escapes from, is released from, or is otherwise discharged from
devices, such as dams, levees, or seawalls, designed or used to retain, contain, or

control water.

With respect to the definition of "hardware", the endorsement clarifies that the term is
limited to only the types of computer equipment specifically listed in the definition.
The endorsement applies to all coverages provided under the Property Coverages

Section of your policy.

DNWTR 02 09

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 71 of 147

 

AAIS

 

This endorsement changes the Commercial
Liability Coverages provided by this policy

~ PLEASE READ THIS CAREFULLY-—

GL-122-A

 

 

NON-OWNED AUTO LIABILITY COVERAGE
HIRED AUTO LIABILITY COVERAGE

LIMITS FOR THIS COVERAGE; §$

1,000,000 EACH OCCURRENCE
$ 1,000,000 AGGREGATE

The Commercial Liability Coverage is amended as follows:

NON-OWNED AUTO LIABILITY

Coverage L is extended to apply to bodily injury or
property damage arising out of the use ofa non-
owned auto in your business by a person other than
you.

HIRED AUTO LIABILITY

Coverage L is extended to apply to bodily injury or
property damage arising out of the use ofa hired
auto by you or your employees in the course of your
business.

 

[ DEFINITIONS

With respect to the coverage provided by this
endorsement, the definition of insured is amended to
include:

1. Insured — This means:

a. you;

b. any other person using a hired auto with your
permission;

c. with respect to a non-owned auto, your
partners or your executive officers, but only
while the non-owned auto is used in your
business; and

d. any other person or organization, but only with
respect to their liability because of acts or
omissions of an insured under a., b. and c.
above.

2, None of the following is an insured:

a. any person engaged in the business of his or
her employer with respect to bodily injury to
any fellow employee of such person Injured in
the course of employment;

b, any partner or executive officer with respect to
an auto owned by such partner or officer ora
member of his or her household;

c. any person while employed in or otherwise
engaged in duties in connection with an auto
business, other than an auto business
operated by you; and

GL-122-A (12/97)

d. the owner or lessee (of wham you are a
sublessee) ofa hired auto or the owner ofa
non-owned auto or any agent or employee of
any such owner or lessee.

The following definitions are added:

1, Auto Business — This means the business or
occupation of selling, repairing, servicing, storing or
parking automobiles.

2. Hired Auto— This means an auto you lease, hire
or borraw on an occasional or infrequent basis. It
does not include an auto you lease, hire or borrow
from:

a. any of your employees or members of their
households;

b. any of your partners or executive officers; or

c. any entity which requires you to provide auto
insurance.

3. Non-Owned Auto — This means any auto you do
not own, lease, hire or borrow which is used in
connection with your business. If you are a
partnership, a non-owned auto does not include
any auto owned by any partner.

 

 

EXCLUSIONS APPLICABLE
TO ALL COVERAGES

 

 

Exclusion 6.6, does not apply to a hired auto.

Exclusion 8. does not apply to bodily injury arising out
of and in the course of domestic employment by the
insured unless benefits for such injury are in whole or
in part elther payable or required to be provided under
any workers’ compensation law.

 

 

ADDITIONAL EXCLUSIONS THAT APPLY
TO PROPERTY DAMAGE LIABILITY

 

 

The following exclusion is added:

11. We do not pay for property damage to property
owned or being transported by, or rented or
leased to the insured.

Case ID: 191003548

Ed. 1.0 (12/97)
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 72 of 147

AAIS GL-202
(Ed. 1-87)

 

This endorsement changes the Commercial
Liability Coverages provided by this policy,
« PLEASE READ THIS CAREFULLY -

 

 

 

EXCLUSION - ATHLETIC OR SPORTS PARTICIPANTS

(The information required belaw may be shown on a separate schedule or supplemental Declarations.)

 

SCHEDULE

Description of Operations:
SEE DECLARATIONS PAGE

 

 

 

The Commercial Liability Coverage of this policy is amended as follows:

 

| EXCLUSIONS THAT APPLY TO ALL COVERAGES

The Exclusions That Apply To All Coverages are amended to include:
We do not pay for bodily injury to any person while practicing for or participating in any sports or athletic contest or
exhibition that you sponsor with respect to any operations shown in the Schedule.

GL-202 Copyright 1987 AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 73 of 147

MAXIMIZER
COVERAGE ENDORSEMENT

WHAT "We" COVER:
In addition to any coverage shown on:

1. the Declarations Page,

2. the Supplemental Declarations Page,

3. the General Policy Provisions, or

4, any other coverage attached to "your" policy.

For an additional premium, "we" provide the following coverages or extensions of coverage subject to
the terms contained in the policy. These added coverages apply only as excess over other coverage
contained in "your" policy, unless otherwise specified.

$ 25,000. ACCOUNTS RECEIVABLE

$5,000. ADDITIONAL DEBRIS REMOVAL

$ 2,000, ADDITIONAL EXPENSE

$ 2,000, BUSINESS CREDIT CARD, FORGERY, AND COUNTERFEIT MONEY
$ 5,000, BUSINESS PROPERTY AT NEWLY ACQUIRED LOCATIONS
$ 2,000. BUSINESS PROPERTY OF OTHERS

$ 62,500 COMPUTER COVERAGE

$ 5,000 CREDIT CARD RECEIPTS COVERAGE

$ 6,000. DEMOLITION COVERAGE

$ 6,000. EMPLOYEE DISHONESTY

$ 2,000. EXTERIOR SIGNS

$ = 1,000. FIRE PROTECTIVE DEVICES RECHARGE
3 100,000. FIRE LEGAL LIABILITY

$ = 1,000. GLASS COVERAGE

$ 500. LOCK REPLACEMENT

$ 100,000. LOSS OF EARNINGS

$ 5,000. MONEY AND SECURITIES

$ 2,000. PERSONAL EFFECTS

$ = 2,000, PROPERTY IN TRANSIT

$ 5,000. REFRIGERATED FOOD PRODUCTS

$ 2,000. SIGNS AWAY FROM THE PREMISES

$ =©2,000. TREES, PLANTS, AND SHRUBS

$ 5,000. UTILITY INTERRUPTION

$ 25,000. VALUABLE PAPERS AND RECORDS

MAX1UF (01/17) Page 1 of 10

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 74 of 147

PRINCIPAL COVERAGES

ACCOUNTS RECEIVABLE
What "We"Pay For:

"We" pay up to $25,000 for loss or damage to Accounts Receivable on the described premises.
What "We" Do Not Pay For:

1. loss due to any fraudulent, dishonest or criminal act by any “insured”, a partner, or an officer, director
or trustee, while working or otherwise, and whether acting alone or in collusion with others;

2. loss due to bookkeeping, accounting or billing errors or omissions;

3. loss, the proof of which as to factual existence, is dependent upon an audit of records or an inventory
computation, This shall not prevent the use of such procedures in support of a claim for loss which the
"insured" can prove, through evidence wholly apart from an audit of records or an inventory, is due
solely to a risk of loss of records of accounts receivable but not otherwise excluded under this policy;

4, loss due to alteration, falsification, manipulation, concealment, destruction or disposal of records of
accounts receivable committed to conceal the wrongful giving, taking, obtaining or withholding of
"money", "securities" or other property but only to the extent of such wrongful giving, taking obtaining
or withholding;

5. loss due to electrical or magnetic injury, disturbance or erasure of electronic recordings, except by
lightning;

6. loss due to nuclear reaction, nuclear radiation or radioactive contamination, or any other act or condition
Incident to them; or

7. loss caused by or resulting from:

a, hostile or warlike action In time of peace or war, including any action in hindering, combating or
defending against an actual, impending or expected attack by:

1) any government or sovereign power, or by any authority maintaining or using military, naval or air
forces;

2) military, naval or air forces; or

3) an agent of any such government, power, authority or forces;

b. any weapon of war employing atomic fission or radioactive force whether in time of peace or war; or

c. Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental authority
in hindering, combating or defending against such an occurrence, seizure or destruction under
quarantine or customs regulations, confiscation by order of any government or public authority, or
risks of contraband or illegal transportation or trade.

ADDITIONAL DEBRIS REMOVAL

What "We" Pay For:

“We" pay up to $5,000, as an additional amount, only when the sum of necessary expense of removal of the
covered debris and the covered property loss exceeds the amount of insurance applicable on "your" policy.

Page 2 of 10
Case ID: 191003548

MAX1UF 01/17
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 75 of 147

ADDITIONAL EXPENSE
What "We" Pay For:

"We" pay up to $2,000 for additional expense which "you" must incur to continue business as usual had no
damage occurred.

"You" must do everything reasonable to reduce the amount of loss. "You" must do everything reasonable to
resume operations with the same quality of service which existed immediately before the loss; and "you" must
resume partial or complete operation of the property making use of merchandise, stock or other property at
“your" other locations.

BUSINESS CREDIT CARD, FORGERY AND COUNTERFEIT MONEY
What "We" Pay For:
"We" pay up to $2,000 for loss when "you".

1, become legally obligated to pay for the unauthorized use of credit cards issued or registered in "your"
name;

2. suffer a loss through forgery or alteration of checks, drafts, certificates of deposit and notes including
negotiable orders of withdrawal drawn or issued by "you", or

3, accept in good faith, counterfeit United States or Canadian paper currency.

What "We" Do Not Pay For:

. any loss sustained as a result of “your" failure to comply with all of the requirements of the credit card;
any loss resulting from “your” dishonesty;

any loss resulting from use of the credit card by anyone with "your" permission; or

any loss involving a bank debit card or similar device used to deposit, withdraw or transfer funds.

Ronn

BUSINESS PROPERTY AT NEWLY ACQUIRED LOCATIONS

What "We" Pay For:

"We" pay up to $5,000 for business personal property at newly acquired locations.
What "We" Do Not Pay For:

This coverage ceases:

on the date more specific insurance takes effect:

30 days from the date of the acquisition of the newly acquired business property;

on the date that the value of such property is reported to us; or
on the date this coverage is terminated;

PON>=

whichever occurs first.

BUSINESS PROPERTY OF OTHERS
What “We" Pay For:

"We" pay up to $2,000 for loss to business personal property of others in "your" care, custody and control
while on the insured premises.

MAX1UF 01/17 Page 3 of 10

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 76 of 147

COMPUTER COVERAGE

What "We" Pay For:

"We" cover direct physical loss to "your" "hardware" and "software" up to an amount of $2,500 which is caused
by a covered peril while at a business address shown on the Declarations Page. This includes similar property of
others that is in "your" care, custody, or control.

DEFINITIONS

"Hardware" means a network of electronic machine components (microprocessors) capable of accepting
instructions and Information, processing the information according to the instructions, and producing desired

results.

“Hardware” includes, but is not limited to:

a. mainframe and mid-range computers and servers;

b, personal computers and workstations;

c. laptops, hand-held computers, notebook PCs, and other portable computer devices and
accessories, such as multimedia projectors; and

d. peripheral data processing equipment, such as printers, keyboards, monitors, and modems.

"Software" means "media", "data records", "programs" and "applications" and "proprietary programs".

CREDIT CARDS RECEIPTS COVERAGE

Coverage applies, up to $5,000, at each described location, when as a direct result of a covered loss "you" are
unable to collect sums due from "your" customers because of loss of credit card evidences of sale.

Any loss under this Extension would be calculated as follows:

A. The amount of credit card sales as compared to total sales, as a percentage, will be calculated over the past
period of operation up to one year.

B. This percentage will be applied to the sales for the month ending at the time of loss.

C. If this month sales are unknown, the most recent month where sales are known will be used.
D. From this figure will be deducted those credit card sales with evidences of sale not damaged or
destroyed,
DEMOLITION COVERAGE
What "We" Pay For:
"We" pay up to $5,000 for the costs incurred in demolishing any undamaged portion of the building(s) covered

under this policy. The order for demolition must rise from enforcement of a state or municipal law or ordinance
regulating the construction or repair of buildings and it must be in force at the time of loss necessitating such

demolition

EMPLOYEE DISHONESTY

What "We" Pay For:

"We" pay up to $5,000 for loss of "money", "securities" and other business property by any fraudulent or

dishonest act committed by any of "your" "employees", whether acting alone or in collusion with others.

4 of 10
MAXAUF 01/17 Page 40

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 77 of 147

EMPLOYEE DISHONESTY continued
What "We" Do Not Pay For:
This endorsement does not apply:

1. to loss due to any fraudulent, dishonest or criminal act by "you", or by any of "your" partners, officers,
directors, trustees or joint venturers, whether acting alone or in collusion with others;

2, to loss, the proof of which, either as to its factual existence or its amount, is dependent upon an inventory
computation or profit and loss computation. However, this exclusion does not apply to loss which "you" can
prove through evidence wholly apart from such computations; or

3. to any mysterious or unexpiained disappearance or shortage of property.
The loss must be discovered not later than one year from the date on which the coverage terminates.

Employee dishonesty coverage shall be canceled as to any "employee" immediately on discovery by the
"insured", or by any partner of officer of the company not in collusion with such "employee" of any fraudulent or
dishonest act on the part of such "employee".

"Our" payment of any loss under this agreement shall not reduce the amounts of insurance of "your" policy.

DEFINITIONS - The following definitions apply to this policy for Employee Dishonesty;

"Money" means currency, coins, bank notes and bullion; and travelers checks, register checks and "money"
orders held for sale to the public.

"Securities" means all negotiable and non-negotiable instruments or contracts representing either "money" or
other property and includes revenue and other stamps in current use, tokens and tickets, but does not include

“money".
"Employee" means a person who is engaged in a service usual to “your" business operations and to whom
"you" pay salary, wages or commission. "You" have the exclusive right to direct this person in the performance

of his/her service. This definition excludes any broker, factor, commission merchant, consignee, contractor or
other agent or representative.

EXTERIOR SIGNS

What "We" Pay For:

“We” pay up to $2,000 for the repair or replacement of any physically damaged or destroyed exterior signs located
at the business address shown on the Declarations Page.

FIRE PROTECTIVE DEVICES

"You" may extend the insurance provided by this Coverage Form to pay for the cost to recharge or refill any fire
protective equipment when discharged:

1. To prevent or control a covered loss;
2. Accidentally; or
3, As aresult of malfunction of the equipment.

The most "we" will pay under this Extension is $1,000.

MAX1UF (01/17) Page § of 10

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 78 of 147

FIRE LEGAL LIABILITY

Coverage O (Fire Legal Liability) is extended to a limit of $100,000.
GLASS COVERAGE

"We" provide up to $1,000 per occurrence for breakage of building glass from loss caused by "Specified
Perils", This applies to buildings “you" own or buildings in "your" care, custody and control as
described on the declarations.

"Specified perils" means aircraft; civil commotion; explosion; falling objects: fire; hail; leakage from fire
extinguishing equipment; lightning; riot; “sinkhole collapse"; smoke; sonic boom; vandalism; vehicles;
"volcanic action"; water damage; weight of ice, snow, or sleet; and windstorm, all except as excluded or

limited.

LOCK REPLACEMENT COVERAGE

This policy may be extended up to $500 for replacement of locks necessitated by theft of keys. “We" do not
cover unexplained or mysterious disappearance of keys.

LOSS OF EARNINGS

Coverage C - Loss of Income is extended to a limit of $100,000,
MONEY AND SECURITIES

What "We" Pay For:

“We" pay up to $5,000 for the loss of "money" and "securities" because of the actual destruction, disappearance
or a dishonest act. This coverage applies if loss occurs:

1. within "your" place of business at the business address shown on the Declarations Page;

2, within any banking premises or similar place of safe deposit;

3. outside "your" place of business (but within the policy territory) while in the possession of any person whom
"you" have authorized to have the care and custody of "money" and "securities" away from "your" place

of business; and

The amount of $5,000 shall be the total limit of insurance on all loss of "money" and "securities" arising out of any
one event. All loss connected with an actual or attempted dishonest act, or series of related acts, whether committed
by one or more persons, shall be judged to arise out of one event.

What "We" Do Not Pay For:

This coverage for loss of "money" and "securities" dogs not apply:

1, to loss due to any fraudulent, dishonest or criminal act by "you", by any of "your" "employees", partners,
officers, directors, trustees, joint venturers or authorized representatives, whether acting alone or in collusion

with others;
2. to loss due to giving or surrendering of "money" and "securities" in any exchange or purchase;
3. to loss of "money” contained in coin-operated amusement devices or vending machines, unless the device or

machine has an instrument that records the amount of "money" deposited: or
4, to loss due to accounting or arithmetical errors or omissions.

DEFINITIONS - The following definitions apply to this policy for Money and Securities;

"Money" means currency, coins, bank notes and bullion; and travelers checks, register checks and money
orders held for sale to the public.

MAX1UF 01/17 Page 6 of 10

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 79 of 147

"Securities" means all negotiable and non-negotiable instruments or contracts representing either “money” or
other property and includes revenue and other stamps in current use, tokens and tickets, but does not Include

“money”.

"Employee" means a person who is engaged in a servicé usual to "your" business operations and to whom
"you" pay salary, wages or commission, "You" have the exclusive right to direct this person in the performance
of his/her service. This definition excludes any broker, factor, commission merchant, consignee, contractor or
other agent or representative.

PERSONAL EFFECTS
What "We"Pay For;

"We" pay up to $2,000 for loss or damage to "your" personal effects and household furniture and at "your" option,
personal effects of officers, partners or "employees" which are not usual and incidental to "your" business for an
amount not exceeding $250 for any one person or $2,000 in any one occurrence. This coverage does not include
loss by theft.

PROPERTY IN TRANSIT

What "We" Pay For:

"We" pay up to $2,000 for loss or damage to "your" business property in transit aboard a conveyance of a common
carrier, Loss will be adjusted at the amount of invoice, including prepaid or advance freight. In the absence of an
invoice, the actual cash value of the business property at the point of shipment will be used.

REFRIGERATED FOOD PRODUCTS
What "We" Pay For:

"We" pay up to $5,000 for direct damage from spoilage to the contents of a freezer or refrigeration unit on the insured
premises and owned by “you" caused by or resulting from:

1. Temperature change due to:

a.mechanical breakdown or failure of the refrigeration system;

b. burning out of electrical motors;

c. blowing of fuses or circuit breakers:

d.the breakdown or malfunction of the equipment or apparatus connecting or controlling refrigeration
systems, electrical motors or electric power; or

e.complete or partial lack of power to operate the refrigeration system originating at the insured premises;

d. complete or partial lack of power to operate the refrigeration system originating away from the insured
premises wherein the interruption is a continuous interruption for a period that exceeds 24 hours.

2. Contamination by refrigerant.

3, the reasonable expense "you" incur to reduce loss or damage covered under this endorsement to the extent
that such loss or damage Is reduced. However, the total expenses recoverable shall not increase the amount of
insurance applicable to the covered property; and

4, the reasonable expenses “you” incur to clean up and dispose of spoiled property for which coverage is
provided under this endorsement. The total expenses recoverable shall not increase the amount of insurance
applicable to the covered property.

MAX1UF 01/17 Page 7 of 10

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 80 of 147

REFRIGERATED FOOD PRODUCTS continued
What "We" Do Not Pay For:
"We" do not pay for loss or damage due to:

1. explosion, rupture or bursting of:
a. water pipes:
b. steam boilers, steam pipes, steam turbines or steam engines;

2. the disconnecting of any refrigeration units from the source of electrical power or the termination of electrical
power caused by throwing off of any switch or other device (on premises) usual to the shutting off of electrical

current or electrical power;

3, the leaking or escape of refrigerant gas or gases from any cause including the rupture or bursting of refrigerant
gas pipes or lines;

4, the breaking of any glass that is a permanent part of any refrigerating unit;
5. insufficient fuel or complete lack of fuel used in the normal operation of the stationary heating plant;
6. gradual deterioration, inherent vice, natural spoilage or any processing operation; or

7. the intentional decision or inability of any electrical utility company or other source of electrical power to provide
sufficient power due to lack of fuel or governmental order or lack of generating capacity to meet demand.

8. a complete or partial lack of power originating 500 feet or more from the insured premises which
fails to yield enough power to operate the refrigeration system.

DEFINITIONS - The following definitions apply to this policy for refrigerated food products;

"Change of Temperature” as stated in this endorsement covers only direct damage to stock or merchandise and
does not apply to any loss due to interruption of business.

"Mechanical Breakdown" is defined as being the actual breaking, parting, or separating of any mechanical part(s)
of the refrigeration unit (other than gas pipes or lines or the breaking of any glass as is specifically excluded) or the
“burning out" of any electrical motor serving such unit, when such breaking or burning out shall result in the
complete stopping of the mechanical action of said refrigerant equipment and which shall then require replacernent
af damaged part(s) to become functional. Faulty operation or malfunction af equipment which results in
temperature changes but does not cause the complete stopping of the mechanical action and does not require the
replacement of broken parts shall not be construed as “mechanical breakdown" and there shall be no liability
under this endorsement for spoilage resulting from such malfunction.

SIGNS AWAY FROM THE PREMISES

What "We" Pay For:

"We" pay up to $2,000 for repair or replacement of any physically damaged or destroyed sign located elsewhere in
the coverage territory other than the business address shown on the Declarations Page.

MAX1UF 01/17 Page 8 of 10

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 81 of 147

TREES, PLANTS AND SHRUBS

What "We" Pay For:

"We" pay up to $2,000 for loss or damage to trees, plants and shrubs on the insured premises caused by a
specified cause of loss. The specified causes of loss are fire, lightning, explosion, riot, civil commotion, aircraft,
vehicles not owned or operated by an "insured" an "employee" or any occupant of the insured premises and

vandalism.
What "We" Do Not Pay Fer:

1. "We" do not pay for loss or damage to trees, plants and shrubs that are grown for business
purposes; and

2. "We" do not pay more than $250 for any one tree, plant or shrub including the cost of removing the
debris of the covered item.

UTILITY INTERRUPTION PROPERTY DAMAGE

SCHEDULE
(The information required below may be shown on a separate schedule or supplemental declarations.)

 

Utility Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prem. | Bldg. Perils | Water Communi Electricity, Overhead
No. | No, Property Covered Part | Supply Supply Gee Siisply Transmission
As shown on declaration sheet
‘Automatic Limit Available $5,000 X X
per location
PROPERTY COVERED

"We" cover loss up to $5,000 to covered property shown on the schedule above caused by the interruption
of a utility service to the described premises. The interruption must result from direct physical loss or
damage caused by a covered peril to the utilities (of Water Supply, Electricity, Steam, or Gas Supply) not

on the described premises.
This does not include overhead transmission lines unless indicated by an "X" on the schedule above.
PERILS COVERED

See the applicable Perils Part shown on the schedule above.

Page 9 of 10

MAX1UF (01/17)
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 82 of 147

VALUABLE PAPERS AND RECORDS
What "We" Pay For:

"We" pay up to $25,000 for loss or damage to Valuable Papers and Records on the described premises.

What "We" Do Not Pay For:

loss due to any fraudulent, dishonest or criminai act by "you", a partner, an officer, director or trustee:
loss resulting from errors or omissions in processing or copying;

loss due to wear and tear;

loss to property which cannot be replaced with other of like kind or quality;

loss due to electrical or magnetic injury, disturbance or erasure of electronic recordings, except by
lightning;

6. loss to property held as samples or for sale or for delivery after sale; and

7. loss of "money" or "securities".

aORWON >

DEFINITIONS - The following definitions apply to this policy for "Valuable Papers and Records";

“Valuable Papers and Records” means written, printed or otherwise inscribed documents and records,
including books, map, films, drawings, abstracts, deeds, mortgages and manuscripts.

"Premises" means the interior portion of the building occupied by "you" for business purposes.

"Money" means currency, coins, bank notes and bullion, travelers checks, register checks and money
orders held for sale to the public.

MAX1UF 01/17 Page 10 of 10
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 83 of 147

UTICA FIRST INSURANCE COMPANY
P.O. Box 851, Utica, NY 13503-0851

PROTECTIVE SAFEGUARD ENDORSEMENT
PROTECTIVE SAFEGUARD LIST

1. Automatic Extinguishing System
2. Hood and Duct System

 

 

AGREEMENT EXCLUSIONS
“We" do not pay for loss or damage caused by fire, if
It is hereby understood and agreed that "we" have prior to the fire, “you"

issued the policy to which this endorsement is attached
only because of “our” reliance on certain protective
safeguard conditions stated below. "We" are relying
upon the following protective safeguards and that If sald

1. had knowledge of any suspension or impairment
in any protective safeguard shown above, or

 

safeguards were not correct "we" would not issue a 2. failed to maintain in complete working order any
policy. protective safeguard shown above.
DEFINTIONS

 

"Automatic Extinguishing System’ means any system
installed over cooking areas to extinguish or prevent
spread of a fire,

“Hood and Duct System” means any kitchen exhaust
hoods, grease ducts, baffles, fans, or any other
accessories installed or connected thereto; to remediate
kitchen exhaust.

 

CONDITIONS

 

The following condition is added:
"You" are required to maintain in complete working

order the protective safeguards shown above if present
at an insured location.

UA-504B 02 17

Contains Copyrighted Material, American Association of Insurance Services, Inc., 2009

Case ID: 191003548
 

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 84 of 147

ENDORSEMENT

ATTACHED TO AND FORMING PART OF

 

ENDORSEMENT DATE EFFECTIVE AS OF
09/12/17

POLICY NUMBER

BOP 4433869 02

ENDORSEMENT NO.

 

NAMED INSURED
THE LITTLE LION
CPJD HOLDING COMPANY DBA

ADDITIONAL PREMIUM

$ NIL

 

 

RETURN PREMIUM

$ NIL

 

 

PUNITIVE DAMAGES EXCLUSION

It is hereby understood and agreed that the Company's

obligation to pay for Bodily Injury shall not include any damages

assessed for punitive and/or exemplary damages.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

COUNTERSIGNED BY

 

UA-505
(Ed. 1-94)

Authorized Representative

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 85 of 147

 

 

ENDORSEMENT
ATTACHED TO AND FORMING PART OF
ENDORSEMENT DATE EFFECTIVE AS OF POLICY NUMBER ENDORSEMENT NO.
09/12/17 BOP 4433869 02
NAMED INSURED ADDITIONAL PREMIUM RETURN PREMIUM
THE LITTLE LION
CPJD HOLDING COMPANY DBA $ NIL $ NIL

 

 

 

 

 

OTHER INSURANCE ENDORSEMENT

 

ltis hereby understood and agreed if at the time of loss or damage,
there is any other Insurance which affords coverage similar to the
coverage afforded hereunder, then the Insurance afforded
hereunder shall apply only as excess over any other valid or
collectible Insurance. In no event shall the coverage afforded here-
under apply as contributing Insurance.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

Countersigned by

 

Authorized Representative

UA-508
(Ed. 1/94)

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 86 of 147

FA|UTICA FIRST

INSYURANGE GOMPAHY

CYBER LIABILITY INSURANCE
(Claims-Made and Reported Coverage)

POLICY NUMBER: BOP 4433869 02
EFFECTIVE DATE FOR THIS ENDORSEMENT, = 11/13/17

RETROACTIVE DATE: 11/13/16

The Cyber Liability limits of insurance are specified in the Schedule of Limits ("the Schedule") shown
below. Such limits are in addition to, and will not reduce, the limits of liability provided elsewhere under the
Policy. Any defense costs paid under this Endorsement will reduce the available limits of insurance and
may exhaust them completely,

SCHEDULE OF LIMITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coverage Limits
Multimedia Liability Coverage $100,000 each claim
Security and Privacy Liability Coverage $100,000 each claim
Privacy Regulatory Defense and Penalties Coverage $100,000 each claim
PCI DDS Assessment Coverage $100,000 each claim
Privacy Breach Response Costs, Notification Expenses and $100,000 each claim
Customer Support and Credit Monitoring Expenses Coverage
Network Asset Protection Coverage $100,000 each claim
Cyber Extortion Coverage $100,000 each claim
Cyber Terrorism Coverage $100,000 each claim
BrandGuard Coverage $100,000 each claim
Business Owner ID Theft Recoverage Coverage $100,000 each claim
Aggregate Limit $100,000

 

information to complete this Schedule, if not shown above, will be shown in the Cyber Liability
Endorsement Supplemental Declarations.

This Endorsement ("Endorsement") amends your policy to provide Cyber Liability insurance on a
Claims-Made and Reported basis. Various provisions in this Endorsement restrict coverage. Read the
entire Endorsement carefully to determine your rights and duties and what is and is not covered. The
terms, conditions, exclusions, and limits of insurance set forth in this Endorsement apply only to the
coverage provided by this Endorsement.

All words and phrases in this Endorsement that appear in bold print have the meanings set forth in Section
V of this Endorsement. To the extent any words or phrases used in this Endorsement are defined
elsewhere in the Policy, such definitions provided elsewhere do not apply to give meaning to the words or
phrases used in this Endorsement.

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 1 of 25

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 87 of 147

SECTION | - CYBER LIABILITY COVERAGE AGREEMENTS

In consideration of the premium paid and subject to all terms, conditions, definitions, exclusions and other
provisions of this Endorsement, the Company agrees as follows:

A. MULTIMEDIA LIABILITY COVERAGE

Subject to the limits shown in the Schedule, the Company will pay damages which an insured becomes
legally obligated to pay and defense costs resulting from a claim for an actual or alleged multimedia
peril(s), provided that:

(1) Such claim is first made against the insured during the endorsement period;
(2) The insured reports such claim in writing to the Company no later than sixty (60) days after the

claim is first made against the insured; and
(3) The multimedia peril(s) takes place or first commences on or after the retroactive date.

B. SECURITY AND PRIVACY LIABILITY COVERAGE

Subject to the limits shown in the Schedule, the Company will pay damages which an insured becomes
legally obligated to pay and defense costs resulting from a claim for an actual or alleged security and
privacy wrongful act, provided that:

(1) Such claim is first made against the insured during the endorsement period:

(2) The insured reports such claim in writing to the Company no later than sixty (60) days after the
claim is first made against the insured; and

(3) The security and privacy wrongful act takes place or first commences on or after the

retroactive date.
C. PRIVACY REGULATORY DEFENSE AND PENALTIES COVERAGE

Subject to the limits shown in the Schedule, the Company will pay regulatory fines and penalties
and/or any regulatory compensatory award which an insured becomes legally obligated to pay and
defense costs resulting from a claim for an actual or alleged security breach or privacy breach,
provided that:

(1) Such claim is first made against the insured during the endorsement period;

(2) The insured reports such claim in writing to the Company no later than sixty (60) days after the
claim is first made against the insured; and

(3) The security breach or privacy breach takes place or first commences on or after the

retroactive date.
D. PC] DSS ASSESSMENT COVERAGE

Subject to the limits shown in the Schedule, the Company will pay PCI DSS assessments which an
insured becomes legally obligated to pay and defense costs resulting from a claim for an actual or
alleged security breach or privacy breach, provided that:

(1) Such claim is first made against the insured during the endorsement period;
(2) The insured reports the claim in writing to the Company no later than sixty (60) days after the
claim is first made against the insured; and

UFCYBCOV 01 16 Utica First Campany Cyber Liability Endorsement Page 2 of 25

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 88 of 147

(3) The security breach or privacy breach takes places or first commences on or after the
retroactive date.

E. PRIVACY BREACH RESPONSE COSTS, NOTIFICATION EXPENSES, AND CUSTOMER
SUPPORT AND CREDIT MONITORING EXPENSES COVERAGE

Subject to the ilmits shown in the Schedule, the Company will pay reasonable privacy breach
response costs, notification expenses, and/or customer support and credit monitoring
expenses which you incur during the endorsement period as a direct result of an adverse media
report, security breach or privacy breach, provided that:

(1) The adverse media report, security breach or privacy breach takes place or first
commences on or after the retroactive date; and

(2) You report the adverse media report, security breach or privacy breach in writing to the
Company during the endorsement period, but no later than 60 days from the date an Insured
first discovers the adverse media report, security breach or privacy breach.

F. NETWORK ASSET PROTECTION COVERAGE
(1) Loss of Digital Assets

Subject to the limits shown in the Schedule, the Company will reimburse you for digital assets
loss and/or special expenses which you incur during the endorsement period as a direct
result of damage, alteration, corruption, distortion, theft, misuse, or destruction of digital
assets, provided that:

(a) Such damage, alteration, corruption, distortion, theft, misuse, or destruction of digital
assets is directly caused by a covered cause of loss;

(b) The covered cause of loss takes place or first commences on or after the retroactive
‘date;

(c) You report the covered cause of loss in writing to the Company during the
endorsement period, but no later than 60 days from the date an insured first
discovers the covered cause of loss; and

(d) You provide clear evidence that the digital assets loss and/or special expenses
directly resulted from the covered cause of loss.

The Company will pay digital assets Joss and/or special expenses for a period of up to twelve
(12) months following the discovery of the damage, alteration, corruption, distortion, theft,
misuse, or destruction of digital assets.

(2) Non-Physical Business Interruption and Extra Expense

Subject to the limits shown in the Schedule, the Company will reimburse you for income loss,
interruption expenses and/or special expenses which you incur during the period of
restoration, but after the waiting period, as a direct result of a total or partial interruption,
degradation in service or failure of an insured computer system, provided that:

(a) Such total or partial interruption, degradation in service or failure of the insured
computer system is directly caused by a covered cause of loss;
(b) The covered cause of loss takes place or first commences on or after the retroactive

date;

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 3 of 25

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 89 of 147

(c) You report the covered cause of loss in writing to the Company during the
endorsement period, but no later than 60 days from the date an insured first discovers
the covered cause of loss; and

(d) You provide clear evidence that the income loss, interruption expenses and/or special
expenses directly resulted from the covered cause of loss.

G. CYBER EXTORTION COVERAGE

Subject to the limits shown in the Schedule, the Company will reimburse you for cyber extortion
expenses and/or cyber extortion monies that you pay as a direct result of a cyber extortion
threat, including a demand for cyber extortion monies, provided that:

(1) Such cyber extortion threat is first made against an insured on or after the retroactive
date;

(2) You provide clear evidence that the cyber extortion expenses and/or cyber extortion
monies directly resulted from the cyber extortion threat; and

(3) You report the cyber extortion threat in writing to the Company during the endorsement
period, but no later than 60 days from the date the cyber extortion threat is made against
an insured.

Cyber extortion expenses and/or cyber extortion monies shall not be paid without the Company's
prior consultation and written authorization. You must make every reasonable effort to notify local
law enforcement authorities and the Federal Bureau of Investigation, or similar equivalent foreign
agency, before surrendering any cyber extortion monies in response to a cyber extortion threat.

H. CYBER TERRORISM COVERAGE

Subject to the limits shown in the Schedule, the Company will reimburse you for income foss,
interruption expenses, and/or special expenses which you incur during the period of restoration,
but after the waiting period, as a direct result of a total or partial interruption, degradation in service,
or failure of an insured computer system, provided that:

(1) Such total or partial interruption, degradation in service, or failure of the insured computer
system is directly caused by an act of cyber terrorism:

(2) The act of cyber terrorism takes place or first commences on or after the retroactive date;

(3) You report the act of cyber terrorism in writing to the Company during the endorsement
period, but no later than 60 days from the date an Insured first discovers the act of cyber
terrorism; and

(4) You provide clear evidence that the income loss, interruption expenses and/or special
expenses directly resulted from the act of cyber terrorism.

|. BRANDGUARD COVERAGE

Subject to the limits shown in the Schedule, the Company will reimburse you for your provable and
ascertainable brand loss, which you sustain during the period of indemnity, but after the waiting
period, as a direct result of an adverse media report or notification, provided that:

(1) The adverse media report or notification results from a privacy breach or security breach
that takes place or first commences on or after the retroactive date;

(2) You report the brand loss in writing to the Company during the endorsement period, but no
later than 60 days from the date you first discover the actual or potential brand loss; and

(3) You provide clear evidence that the brand loss directly resulted from the adverse media
report or notification.

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 4 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 90 of 147

J. BUSINESS OWNER ID THEFT RECOVERY COVERAGE

Subject to the limits shown in the Schedule, the Company will reimburse your key employees for
reasonable and necessary identity theft expenses incurred as a direct result of identity theft, provided that:

(1) The identity theft takes place or first commences on or after the retroactive date:
(2) You report the identity theft to law enforcernent and obtain a police report; and

(3) You first discover the identity theft during the endorsement period and report the identity theft in
writing to the Company no later than 60 days from the date you first discover the identity theft.

SECTION II - DEFENSE, INVESTIGATION, AND SETTLEMENT

The Company will have the right and duty to defend any claim under Coverage Agreement A, B, C, or D, even if the
allegations of the claim are groundless, false or fraudulent. The Company has the right to appoint counsel to defend
any such claim.

The Company may investigate or settle any claim at its sole discretion. The applicable limits of insurance will be
reduced and may be completely exhausted by payment of defense costs. The Company will not be obligated to
pay or defend any claim after the applicable limit of the Company’s liability hereunder has been exhausted,

No insured will incur any defense costs or other expenses, or settle any claim, assume any contractual obligation,
admit liability, voluntarily make any payment, or otherwise consent to any settlement or judgment with respect to any
claim without the Company’s prior written consent, which will not be unreasonably withheld. The Company will not
be liable for any defense costs or other expenses, settlement or judgment to which the Company has not
consented.

SECTION Ill - EXCLUSIONS
The insurance provided under this Endorsement does not apply to:

A. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving any
multimedia peril, security and privacy wrongful act, security breach, privacy breach, covered cause
of loss, cyber extortion threat, act of cyber terrorism, adverse media report or identity theft:

(1) Which was the subject of written notice given to us or to any other insurer prior to your initial effective
date of Cyber Liability coverage;

(2) Which was the subject of any prior and/or pending written demand made against an insured, or a
civil, administrative or arbitration proceeding commenced against an insured, prior to your initial
effective date of Cyber Liability coverage, or that involved the same or substantially the same fact,
circumstance, or situation underlying or alleged in such prior demand or proceeding;

(3) Which an insured had knowledge of prior to your initial effective date of Cyber Liability coverage.

B, Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving any actual,
alleged or threatened discharge, dispersal, release or escape of pollutants, or any direction, request or
voluntary decision to test for, abate, monitor, clean up, remove, contain, treat, detoxify or neutralize
pollutants, nuclear material or nuclear waste. For purposes of this exclusion, "pollutants" means any solid,
liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, furnes, acids, alkalis,
chemicals, odors, noise, lead, oil or oil products, radiation, asbestos or asbestos-containing products and
waste, and any electric, magnetic or electromagnetic field of any frequency. "Waste" includes, but is not
limited to, material that is or is ta be recycled, reconditioned or reclaimed,

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 5 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 91 of 147

C. Any claim for liability assumed by an insured under any oral or written contract or agreement, except
where such liability would apply apart from such contract or agreement and is otherwise covered by this
Endorsement. With respect to any multimedia peril, security breach or privacy breach, this
exclusion does not apply to any claim alleging liability assumed under contract.

D. Any claim for breach of any express, implied, actual or constructive contract, warranty, guarantee, or
promise, except where such liability would apply apart from such contract, warranty, guarantee or
promise and is otherwise covered by this Endorsement. This exclusion does not apply to any claim
alleging breach of your privacy policy or liability assumed by contract.

E. Any claim which is covered under any other coverage section of the Policy to which this endorsement
attaches.
F, Any claim for violations of the False Claims Act or any similar federal or state law, rule, or regulation

concerning billing errors or fraudulent billing practices or abuse.

G. Any claim for infringement of any patent or the misappropriation, theft, copying, display, ar publication
of any trade secret.

H. Any claim for unfair competition, price fixing, deceptive trade practices, restraint of trade, or violation of
any anti-trust laws.

Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving:

(1) Any employment or employment-related matters, including, but not limited to,
employer-Employee relations, policies, acts or omissions;

(2) Any actual or alleged refusal to employ any person or any other actual or alleged misconduct
with respect to employees; or

(3) Any actual or alleged obligations of the insured under any workers' compensation,
unemployment insurance, social security, disability benefits or other similar law.

This exclusion does not apply to an otherwise covered claim under Coverage Agreement B, which is
brought by your past, present or future employee alleging a security and privacy wrongful act.

J. Any claim for bodily injury or property damage.

K, Any claim for harassment or discrimination because of, or relating to, race, creed, color, age, sex,
sexual orientation or preference, national origin, religion, handicap, disability, political affiliation, marital
status, or any other basis prohibited by federal, state or local law.

L. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving:

(1) Satellite failures;

(2) Electrical or mechanical failures and/or interruption including, but not limited to, electrical
disturbance, spike, brownout, or blackout; or

(3) Outages to gas, water, telephone, cable, telecommunications or other Infrastructure, unless
such Infrastructure is under your direct operational control and such claim is otherwise covered

under Coverage Agreement F or Coverage Agreement H.

M. Any claim for violation of any of United States of America’s economic or trade sanctions, including, but
not limited to, sanctions administered and enforced by the U.S. Treasury Department's Office of

Foreign Assets Control ("OFAC"),

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 6 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 92 of 147

N, Any criminal proceeding.
O~7 Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving:

(1) Any willful, deliberately dishonest, malicious, or fraudulent act or omission;

(2) Any intentional violation of the law or of your privacy policy; or

(3) The gaining in fact of any profit, remuneration or financial advantage to which an insured was not
legally entitled,

if committed by any insured, whether acting alone or in collusion with other persons. Notwithstanding the
foregoing, the insurance afforded by this Endorsement will apply to defense costs incurred in defending
any such claim until such time as there is a judgment or other final adjudication adverse to the insured
establishing such willful, dishonest, fraudulent, or malicious conduct. The Company will have the right to
recover defense costs incurred in defending such claim from those parties found to have committed
such willful, dishonest, fraudulent, or malicious conduct.

This exclusion does not apply to:

(1) Any insured that did not commit, participate in, or have knowledge of any willful, dishonest,
fraudulent, or malicious conduct described in this exclusion; or
(2) A claim resulting from sabotage by your employee.

P, Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving:

(1) Any actual or alleged multimedia peril, security and privacy wrongful act, security breach,
privacy breach, covered cause of loss, cyber extortion threat, act of cyber terrorism,
adverse media report or identity theft that took place or first commenced prior to the
retroactive date; or

(2) Any actual or alleged multimedia peril, security and privacy wrongful act, security breach,
privacy breach, covered cause of loss, cyber extortion threat, act of cyber terrorism,
adverse media report or identity theft that took place on or after the retroactive date, which,
together with an actual or alleged multimedia peril, security and privacy wrongful act,
security breach, privacy breach, covered cause of loss, cyber extortion threat, act of cyber
terrorism, adverse media report or identity theft that took place prior to the retroactive date,
would constitute related multimedia perils, security and privacy wrongful acts, security
breaches, privacy breaches, covered causes of loss, cyber extortion threats, acts of cyber
terrorism, adverse media reports or identity thefts.

For purposes of this exclusion, multimedia perils, security and privacy wrongful acts, security
breaches, privacy breaches, covered causes of loss, cyber extortion threats, acts of cyber
terrorism, adverse media reports or identity thefts will be deemed related if we determine that they
are logically or causally connected by any common fact, circumstance, situation, event, transaction or
series of facts, circumstances, situations, events or transactions.

Q, Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving any
business, joint venture or enterprise not named an the Cyber Liability Declarations.

R. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving any
conduct, act, error or omission of any individual serving in any capacity other than as your officer,
director, partner, stockholder, trustee or employee.

Ss. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving an
insured's insolvency or bankruptcy, the insolvency or bankruptcy of any other individual or entity, or

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 7 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 93 of 147

the failure, inability or unwillingness to make payments because of the insolvency, liquidation, or
bankruptcy of any individual or entity.

T, Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving the
wear and tear, drop in performance, progressive deterioration, or aging of your electronic equipment
or computer hardware.

U, Any claim based upon, arising out of, resulting from, in consequence of, or in any way Involving the
failure of overhead transmission and distribution lines.

V, Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving the
gradual deterioration of subterranean insulation.

W, Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving fire,
smoke, explosion, lightning, wind, water, flood, earthquake, volcanic eruption, tidal wave, landslide,
hail, force majeure or any other physical event, however caused.

X. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving the
gradual deterioration or wear and tear of an insured computer system.

Y. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving the
actual or alleged inaccurate, inadequate or incomplete description of the price of goods, products or
services.

Z. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving cost
guarantees, cost representations, contract price or cost estimates being exceeded.

AA. — Any claim brought by or on behalf of:

(1) Any insured against another insured:

(2) Any entity which is owned, in whole or in part, by an insured, or any entity directly or
indirectly controlled, operated or managed by an insured;

(3) Any entity which is a parent, affiliate or subsidiary of any entity or joint venture in which an
insured is a partner; or

(4) Any individual or entity who is a partner of any entity or joint venture in which an insured is
also a partner.

This exclusion does not apply to an otherwise covered claim under Coverage Agreement B, which is

brought by your past, present or future employee alleging a security and privacy wrongful act.

BB. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving
unauthorized trading. For purposes of this exclusion, “unauthorized trading’ means trading, which at
the time of the trade is:

(1) In excess of permitted financial limits; or
(2) Outside of permitted product lines.
CC, Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving:
(1) The actual or alleged purchase or sale of securities, or an offer, or solicitation of an offer, to
purchase or sell securities;
(2) The actual or alleged loss of value of any securities; or
(3) Any actual or alleged violation of any securities law such as the provisions of the Securities
Act
UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 8 of 25

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 94 of 147

of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002 or any regulation
promulgated under the foregoing statutes, or any federal, state, local, or foreign laws similar to the
foregoing statutes, including "Blue Sky" laws, whether such law is statutory, regulatory or

common law.

DD, Any claim for violation of the Organized Crime Control Act of 1970 (commonly known as ‘Racketeer
Influenced And Corrupt Organizations Act! or 'RICO’), as amended, or any regulation promulgated under
the foregoing statutes, or any similar federal, state, local or foreign laws, whether such law [s statutory,
regulatory or common law.

EE. Any claim which is brought by the Federal Trade Commission, the Federal Communications Commission
or any other federal, state or local governmental entity, in such entity's regulatory or official capacity. This
exclusion does not apply to an otherwise covered claim under Coverage Agreement C.

FF. Any claim alleging:

(1) The violation of any pension, healthcare, welfare, profit sharing or mutual or investment plans,
funds or trusts; or .

(2) The violation of any provision of the Employee Retirement Income Security Act of 1974 and its
amendments and/or the Pension Protection Act of 2006 and its amendments, or any regulation,
ruling or order issued pursuant thereto.

GG. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving:

(1) Strikes or similar labor actions, war, invasion, act of foreign enemy, hostilities or warlike
operations (whether declared or not), civil war, mutiny, civil commotion assuming the proportions
of or amounting to a popular uprising, military uprising, insurrection, rebellion, revolution, military
or usurped power, or any action taken to hinder or defend against these actions;

(2) The confiscation, nationalization, requisition or destruction of, or damage to, property by or under

_ the order of any government or public or local authority; or

(3) Any action taken in controlling, preventing, suppressing or in any way relating to GG(1) or GG(2)
above.

This exclusion does not apply to an act of cyber terrorism.

HH. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving your
commercial decision to cease providing a particular product or service, but only if you are contractually
obligated to continue providing such products or services.

i. Any claim based upon, arising out of, resulting from, in.consequence of, or in any way involving:

(1) Gambling or pornography;

(2) Prizes, awards or coupons; or

(3) The sale or provision of prohibited, restricted or regulated items such as alcoholic beverages, tobacco

or drugs.

JJ. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving the use
of programs that are not operational programs or delivered programs.

KK. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving any
insured's intentional use illegal or unlicensed programs that are in violation of the provisions or laws

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 9 of 26

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 95 of 147

referring to software protection.

LL. Any claim based upon, arising out of, resulting from, in consequence of, or in any way involving the
confiscation, commandeering, requisition, destruction of, or damage to computer hardware by
order of a government de jure or de facto or by any public authority for whatever reason.

MM. Any claim based upon, arising out of, resulting from, in consequence of, or In any way involving the
existence, emission or discharge of any electromagnetic field, electromagnetic radiation or
electromagnetism that actually or allegedly affects the health, safety or condition of any person or
the environment or that affects the value, marketability, condition or use of any property.

NN. With respect to Coverage Agreement F(1):

(1) Any amount incurred in restoring, updating or replacing digital assets to a level beyond that
which existed prior to the covered cause of loss;

(2) Physical damage to the computer hardware or data center, other than accidental physical
damage or destruction of electronic media so that stored digital assets are no longer
machine-readable; ,

(3) Contractual penalties or consequential damages;

(4) Any liability to third parties for whatever reason, including legal costs and expenses of any
type;

(5) Fines or penalties imposed by jaw;

(6) The economic or market value of digital assets;

(7) Costs or expenses incurred to identify, patch or remediate software program errors or
computer system vulnerabilities;

(8) Costs to upgrade, redesign, reconfigure or maintain an insured computer system to a level
of functionality beyond that which existed prior to the covered cause of loss; or

(9) Any losses paid under Coverage Agreement F(2).

OO, With respect to Coverage Agreement F(2):

(1) Any loss arising out of updating or replacing digital assets to a level beyond that which
existed prior to the covered cause of loss;

(2) Contractual penalties or consequential damages;

(3) Any liability to third parties for whatever reason, including legal costs and expenses of any
type;

(4) Fines or penalties imposed by law;

(5) Costs or expenses incurred to identify, patch or remediate software program errors or
computer system vulnerabilities;

(8) Loss of goodwill and reputational harm;

(7) Costs to upgrade, redesign, reconfigure or maintain an insured computer system to a level
of functionality beyond that which existed prior to the covered cause of loss; or

(8) Any losses paid under Coverage Agreement F(1).

PP, With respect to Coverage Agreement |:

(1) Any amounts incurred by you in an effort to re-establish your reputation, including public

relations expenses;
(2) Any amounts incurred in any claim that is insured by any other insurance, except excess

insurance:
(3) Any amounts incurred in connection with an adverse media report that also affects or refers

in similar terms to a general security issue, an industry or your specific competitors without
any specific allegations regarding a privacy breach or security breach by an insured, a
BPO

UFCYBGCOV 01 16 Utica First Company Cyber Liability Endorsement Page 10 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 96 of 147

(4) service provider, an outsourced IT service provider, or by others acting on your behalf and
for whom you are legally responsible;

(5) Any civil or regulatory liability to third parties for whatever reason, including legal costs and
expenses of any type;

(6) Contractual penalties or consequential damages;

(7) Privacy breach response costs, notification expenses or customer support and credit
monitoring expenses paid under Coverage Agreement E; or

(8) Fines or penalties imposed by law or regulation.

SECTION IV - LIMITS OF LIABILITY

A, The limit of insurance shown in the Schedule as applicable to "each claim" is the most the Company will
pay for each claim under each Coverage Agreement of this Endorsement, including defense costs
where applicable, regardless of the number of insureds involved or affected, the number of individuals or
entities making a claim, or the number of claims made.

B. Subject to the provisions respecting “each claim", the limit of insurance shown in Schedule as the
“Aggregate Limit" is the most the Company will pay for all claims made during the endorsement period
under all Coverage Agreements of this Endorsement combined. The "Aggregate Limit" includes defense
costs.

on If the "Aggregate Limit” is exhausted, then the Company's obligations under this Endorsement will be
deemed completely fulfilled and extinguished.

D. All claims made under any one Coverage Agreement which arise out of the same, related, or continuing
acts, facts or circumstances, will be considered a single claim without regard to the number of insureds,
claims, or persons or entities making a claim, and only one "each claim" limit will apply. Such claim will
be deemed to have been first made on the date the earlier of the related claims was first made and will
be deemed to have been first reported to the Company on the date the earlier of the related claims was
first reported to the Company in writing. Appeals and any post-trial proceedings or consolidated
proceedings approved by us will be considered to be part of the original claim.

E, in the event that a claim is made and applies to more than one Coverage Agreement of this
Endorsement, only one "each claim" limit will apply. The Company has the sole discretion to allocate
amounts paid, if any, against the appropriate limit of liability.

F, In the event two or more claims arising out of the same facts, circumstances, situations, events or
transactions are covered under more than one Coverage Agreement of this Endorsement, only one "each
claim" limit will apply to such claims. We have the discretion to allocate claims paid, if any, against the
appropriate limit of insurance. All such claims, whenever first made, shall be considered as reported to
the Company during the endorsement period in which the first of such claims ts reported to the
Company, and shall be subject to the limits of insurance applicable to that policy.

SECTION V - DEFINITIONS

When used in this Endorsement:

A, Acquiring bank means a bank or financial institution that accepts credit and/or debit card payments
(including credit cards, debits cards, stored value cards and pre-paid cards) for products or services on
behalf of a merchant, including processing and crediting those payments to a merchant's account.

B, Act of cyber terrorism means the premeditated use of disruptive activities, or the threat thereof, against
computers, computer systems, networks and/or public Internet by any person or group(s) of persons,

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 11 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 97 of 147

whether acting alone or on behalf of, or in connection with, any organization(s) or government(s) with
the intention to intimidate or cause destruction or harm and/or further social, ideological, religious,
political or similar objectives. Act of cyber terrorism includes, but is not limited to, the use of
information technology to organize and execute large-scale attacks against computer systems, networks
and/or public internet, resulting in disabling and/or deleting critical infrastructure, data or information.

C. Adverse media report means any unpredictable report or communication of an actual or potential
security breach or privacy breach, which:

(1) Has been publicized through any media channel including, but not limited to, television, print
media, radio or electronic networks, the internet, and/or electronic mail; and
(2) Threatens material damage to your reputation or your brands.

D. Assumed under contract means liability for damages resulting from a multimedia peril, security
breach or privacy breach where such liability has been assumed by you in the form of a written hold
harmless or indemnity agreement, provided that such agreement was executed prior to the date the
multimedia peril, security breach, or privacy breach occurred.

E. BPO service provider means any third party independent contractor that provides business process
outsourcing services for your benefit under a written contract with you, including, but not limited to, call
center services, fulfillment services, and logistical support.

F. Bodily injury means physical injury, sickness, disease, pain or death, and if arising out of the
foregoing, mental anguish, mental injury, shock, humiliation or emotional distress sustained by a person
at any time.

G. Brand loss means your revenue as could have been reasonably projected immediately prior to

notification or, in the event of an adverse media report, immediately prior to the publication of an
adverse media report, but which has been lost as a direct result of such notification or adverse
media report. Brand loss will be determined in accordance with Section VII(C) of this Endorsement.

H, Card association means Visa International, Mastercard, Discover, JCB American Express and any
similar credit or debit card association that is a participating organization of the Payment Card Industry
Security Standards Council,

L. Claim means:

(1) With respect to Coverage Agreement A (Multimedia Liability) and Coverage Agreement B
(Security and Privacy Liability):

(a) Any written demand for monetary or non-monetary relief made against an insured:

(b)’ Any civil proceeding or arbitration proceeding initiated against an insured, commenced
by the service of a complaint or similar pleading or notice; or

(c) Any written request to toll or waive a statute of limitations relating to a potential claim
against an insured, including any appeal therefrom;

A claim under Coverage Agreement A or Coverage Agreement B will be deemed to be first
made when an insured first receives notice of any of (1)(a) through (1)(c) above.

(2) With respect to Coverage Agreement C (Privacy Regulatory Defense and Penalties), a
government investigation commenced against an insured by letter, notice, complaint, or order
of investigation. A claim under Coverage Agreement C will be deemed to be first made when it
is first received by an insured.

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 12 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 98 of 147

(3) With respect to Coverage Agreement D (PCI DSS Assessment Coverage), any written demand
made against an insured by an: acquiring bank or card association for a PCI DSS
assessment due to the insured’s non-compliance with PCI Data Security Standards. A clalm
under Coverage Agreement D will be deemed to be first made when such written demand is
received by an Insured.

(4) With respect to Coverage Agreement E (Privacy Breach Response Costs, Notification Expenses,
and Customer Support and Credit Monitoring Expenses), your written report to the Company of
an adverse media report, security breach, or privacy breach. A claim under Coverage
Agreement E will be deemed to he first made when such written report is received by the
Company.

(5) With respect to Coverage Agreement F (Network Asset Protection), your written report to the
Company of a covered cause of loss. A claim under Coverage Agreement F will be deemed to
be first made when such written report is received by the Company.

(6) With respect to Coverage Agreement G (Cyber Extortion), your written report to the Company of
a cyber extortion threat. A claim under Coverage Agreement G will be deemed to be first made
when such written report is received by the Company.

(7) With respect to Coverage Agreement H (Cyber Terrorism), your written report to the Company of
an act of cyber terrorism. A claim under Coverage Agreement H will be deemed to be first
made when such written report is received by the Company.

(8) With respect to Coverage Agreement | (BrandGuard), your written report to the Company of
brand loss directly caused by an adverse media report or notification. A claim under
Coverage Agreement | will be deemed to be first made when such written report is received by
the Company.

(9) With respect to Coverage Agreement J (Business Owner iD Theft Recovery Coverage), your
wiitten report to the Company of identity theft. A claim under Coverage Agreement J will be
deemed to be first made when such written demand received by the Company.

J Computer hardware means the physical components of any computer system including CPUs,
memory, storage devices, storage media, and input/output devices and other peripheral devices and
components, Including, but not limited to, cable, connectors, fiber optics, wire, power supply units,
keyboards, display monitors, and audio speakers.

K. Computer program means an organized set of instructions that, when executed, causes a computer to
behave in a predetermined manner. Computer program includes, but is not limited to, communications,
networking, operating system, and related computer programs used to create, maintain, process,
retrieve, store, and/or transmit electronic data.

L. Computer system means interconnected electronic, wireless, web, or similar systems (including all
computer hardware and software) used to process and store data or information in an analogue, digital,
electronic, or wireless format including, but not limited to, computer programs, electronic data,
operating systems, firmware, servers, media libraries, associated input and output devices, mobile
devices, networking equipment, websites, extranets, off line storage facilities (to the extent that they hold
electronic data), and electronic backup equipment.

M. Computer virus means a program that possesses the ability to create replicas of itself (commonly
known as “auto-reproduction” program) within other programs or operating system areas or which is
capable of spreading copies of itself wholly or partly to other computer systems.

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 13 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 99 of 147

N. Covered cause of loss means, and is limited to, the following:
(1) Accidental Damage or Destruction

(a) Accidental physical damage or destruction of electronic media so that stored digital
assets are no longer machine-readable;

(b) Accidental damage or destruction of computer hardware so that stored data is no longer
machine-readable:

(c) Failure in power supply or under/over valtage only if such power supply is under your
direct operational control. "Direct operational control” includes back-up generators:

(d) Programming error of delivered programs; or

(e) Electrostatic build-up and static electricity.

(2) Administrative or Operational Mistakes

An accidental, unintentional, or negligent act, error or omission by your employee, a BPO
service provider, or outsourced IT service provider in: ,

a) The entry or modification of your electronic data, which causes damage to such data;

b) The creation, handling, development, modification, or maintenance of digital assets: or

c) The ongoing operation or maintenance of an insured computer system excluding the
design, architecture, or configuration of an insured computer system.

~~ N

(3) Computer Crime and Computer Attacks

An act, mistake or negligent error or omission in the operation of an insured computer system
or in the handling of digital assets by your employee, a BPO service provider, or outsourced
IT service provider, which fails to prevent or hinder any of the following attacks on an Insured
computer system:

(a) A denial of service attack;

(b) Malicious code;

(c) Unauthorized access; or

(d) Unauthorized use.

O. Criminal proceeding means any governmental action for enforcement of criminal laws, including those
offenses for which conviction could result in imprisonment and/or criminal fine.

P, Customer support and credit monitoring expenses means those reasonable and necessary
expenses which you incur, with the Company's prior written consent, for the provision of customer
support activity in the event of a privacy breach, including the provision of credit file monitoring services
and identity theft education and assistance for up to a period of twelve (12) months from the date of
enrollment in such services.

Q. Cyber extortion expenses means all reasonable and necessary costs and expenses which you incur,
with the Company's prior written consent, as a direct result of a cyber extortion threat, other than cyber

extortion monies.

R. Cyber extortion monies means any funds or property which you pay, with the Company's prior written
consent, to a person(s) or entity(ies) reasonably believed to be responsible for a cyber extortion threat
insured under Coverage Agreement G, for the purpose of terminating such cyber extortion threat.

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 14 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 100 of 147

Ss. Cyber extortion threat means a credible threat or series of related credible threats, including, but not
limited to, a demand for cyber extortion monies, directed at you to:

(1) Release, divulge, disseminate, destroy or use the confidential information of a third party taken
from you as a result of unauthorized access to, or unauthorized use of, an insured computer
system;

(2) Introduce malicious code into an insured computer system;

(3) Corrupt, damage or destroy an insured computer system;

(4) Restrict or hinder access to an insured computer system, including, but not limited to the threat
of a denial of service attack; or

(5) Electronically communicate with your customers and falsely. claim to be you or to be acting
under your direction in order to falsely obtain personal confidential information of your customers
(also known as “pharming,” “phishing,” or other types of false communications),

T, Damages means the amount of money which an insured is legally obligated to pay as a result of a
covered claim under Coverage Agreement A or Coverage Agreement B, including judgments and any
prejudgment or post-judgment interest awarded against the insured on that part of any judgment paid or
to be paid by the Company, legal fees and costs awarded against an insured pursuant to such
judgments, and settlements negotiated with the Company’s consent.

Damages does not include:

(1) Taxes;
(2) Any amount for which an insured is absolved from legal responsibility to make payment to a third
party;

(3) Amounts owed under contract;

(4) Your future profits or royalties or any return, withdrawal, restitution or reduction of your
professional fees, profits or other charges;

) Punitive, liquidated or exemplary damages or the multiplied portion of multiplied damages;

) Fines, sanctions or penalties;

) Any matters that are deemed uninsurable under applicable law;

) The costs to comply with orders granting injunctive or non-monetary relief, including specific
performance or any agreement to provide such relief;

(9) Disgorgement of any remuneration or financial advantage to which you were not legally entitled;

or
(10) Settlements negotiated without the Company's consent.

U, Data means any and all machine-readable information, including, but not limited to, ready-for-use
programs, applications, account information, personal information, health and medical information, or
electronic information subject to back-up procedures, irrespective of the way it is used and rendered.

V. Defense costs means reasonable and necessary legal fees, costs and expenses incurred with the
Company's consent in the investigation, defense and appeal of any covered claim under Coverage
Agreement A, Coverage Agreement B, Coverage Agreement C, or Coverage Agreement D. Defense
costs does not include any wages, salaries, fees, overhead or other charges incurred by, or paid to, any
insured for any time spent in cooperating in the defense and investigation of any claim or potential
claim under this Endorsement.

W. Delivered programs means programs, applications, and software where the development stage has
been finalized, having passed all test-runs, and been proven successful in a live environment.

X. Denial of service attack means an event caused by unauthorized or unexpected interference or a
malicious attack intended by the perpetrator to overwhelm the capacity of a computer system

UFCYBCOV 07 i6 Utica First Company Cyber Liability Endorsement Page 15 of 25
Case ID: 191003548
AA.

BB.

CC,

DD.

EE.

FF.

GG.

HH.

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 101 of 147

by sending an excessive volume of electronic data to such computer system in order to prevent
authorized access to such computer system.

Digital assets means data and computer programs that exist in an insured computer system.
Digital assets do not include computer hardware.

Digital assets loss means reasonable and necessary expenses and costs which you incur to replace,
recreate, or restore digital assets to the same state and with the same contents immediately before it
was damaged, destroyed, altered, misused, or stolen, including expenses for materials and machine
time. Digital assets loss also includes amounts representing employee work time to replace, recreate,
or restore digital assets, which shall be determined on a predefined billable hours or per hour basis as
based upon your schedule of employee billable hours. .

Electronic media means floppy disks, CD ROM's, hard drives, magnetic tapes, magnetic discs, or any
other media on which electronic data is recorded or stored.

Endorsement period means the period of coverage commencing on the effective date specified on this
Endorsement and ending on the earlier of the termination, expiration or cancellation date of the policy to
which this Endorsement attaches. Endorsement period does not include any extended reporting period.

Firmware means the fixed programs that internally control basic low-level operations in a device.

Government investigation means a formal investigation instituted against an insured by any federal,
state or local government agency or authority, the subject matter of which is a security breach or
privacy breach.

Identity theft means the act of knowingly transferring or using, without lawful authority, a means of
identification of any key employee or spouse of any key employee, with the intent to commit, or aid or
abet another to commit, any unlawful activity that constitutes a violation of federal, state or local law.

Identity theft expenses means, and is limited to, any of the following incurred by your key employee or
by a spouse of your key employee as a result of identity theft:

(1) The cost of notarizing affidavits or similar documents attesting to fraud required by financial

institutions or similar credit grantors;
(2) The cost of certified mail to law enforcement agencies, credit agencies, financial institutions or

similar credit grantors;

(3) Loan application fees for reapplying for a loan or loans when the original application is rejected
solely because the lender received incorrect credit information;

(4) The cost of credit monitoring services and the cost of obtaining credit reports for up to 12 months

from the date of identity theft; and
(5) The cost of case management services for up to 12 months from the date of identity theft.

Income loss means financial loss you sustain, as determined in accordance with the provisions of
Coverage Agreement F(2) or Coverage Agreement H.

insured means the named insured and current executive officers, partners, directors, stockholders,
trustees, or employees of the named insured, but only while such individuals are acting within the scope
of their duties on behalf of the named insured.

Insured computer system means:

Page 16 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 102 of 147

(1) A computer system operated by and either owned by, or leased to, you;

(2) With respect to Coverage Agreement B only, a computer system operated by a BPO service
provider or outsourced IT service provider and used for the scle purpose of providing hosted
computer application services to you or for processing, maintaining, hosting, or storing your
electronic data, pursuant to a written contract with you for such services.

JJ, Internet means the worldwide public network of computers which enables the transmission of electronic
data between different users, including a private communications network existing within a shared or
public network platform.

KK. Interruption expenses means those expenses, excluding special expenses, which you incur in
accordance with the provisions of Coverage Agreement F(2) or Coverage Agreement H, to:

(1) Avoid or minimize the suspension of your business as a result of a total or partial interruption,
degradation In service, or failure of an insured computer system caused directly by a covered
cause of loss or an act of cyber terrorism, which you would not have incurred had no covered
cause of loss or act of cyber terrorism occurred, including, but not limited to, the use of
rented/leased external equipment, substitution of other work or production procedures, use of
third party services, or additional staff expenditures or labor costs; and

(2) Minimize or avoid a covered cause of loss or act of cyber terrorism and continue your
business.

The amount of interruption expenses recoverable under paragraph (1) above shail in no case exceed
the amount by which the covered income loss is reduced by such incurred expenses.

LL. Key employees means your current directors, officers, or any natural person that possesses the
exclusive right to hold, use, benefit from, enjoy, convey, transfer and otherwise dispose of your assets or
properties

MM. Malicious code means software intentionally designed to insert itself and damage a computer system
without the owner's informed consent by a variety of forms including, but not limited to, virus, worm,
Trojan horses, spyware, dishonest adware, and crimeware.

NN. Multimedia peril means the release or display of any electronic media on your internet site or print
media for which you are solely responsible, which directly results in any of the following:

(1) Any form of defamation or other tort related to the disparagement or harm to the reputation or
character of any person or organization, including libel, slander, product disparagement, or trade
libel,

(2) Invasion, Infringement or interference with an individual's right of privacy including false light,
intrusion upon seclusion, commercial misappropriation of name, person, or likeness, and public
disclosure of private facts;

(3) Plagiarism, piracy, or misappropriation of ideas under an implied contract;

(4) Infringement of copyright, trademark, trade name, trade dress, title, slogan, service mark or
service name; or

(5) Domain name infringement or improper deep-linking or framing.

OO. Named insured means the person or organization listed as such on the Cyber Liability Declarations.

PP. Notification means notification to individuals in the event of a security breach or a privacy breach.

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 17 of 25
Case ID: 191003548
QQ.

RR,

SS.

TT.

UU,

XX.

YY.

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 103 of 147

Notification expenses means those reasonable and necessary expenses which you incur, with the
Company's prior written consent, to notify affected individuals in the event of a security breach or
privacy breach. Notification expenses include, but is not limited to:

(1} Legal expenses;

(2} Computer forensic and investigation fees:
(3) Public relations expenses;

(4) Postage expenses; and

(5) Related advertising expenses.

Operational programs means programs and software which are ready for operational use, having been
fully developed, tested, and accepted by you.

Outsourced IT service provider means a third party independent contractor that provides information
technology services for your benefit under a written contract with you. Outsourced IT service
provider services includes, but is not limited to, hosting, security management, co-location, and data
storage.

PCI Data Security Standards (known as “PCI DSS”) means the published data security standards in
effect now, or as hereafter amended, which all merchants and processors must follow when storing,
processing and transmitting cardholder data,

PCI DSS assessment means a monetary fine or penalty assessed against an insured by an acquiring
bank or card association as a result of a security breach or privacy breach.

Period of indemnity means the period commencing with the earlier of the date of notification or the
first publication of an adverse media report (whichever applies), and ending on the earlier of: (1) the
date that gross revenues are restored to the level they had been prior to notification or the first adverse
media report (whichever applies): or (2) One hundred and eighty (180) consecutive days after the notice
of claim under Coverage Agreement | is received by the Company.

Period of restoration means the period of time that commences on the date when the interruption,
degradation, or failure of an insured computer system began and ends on the earlier of:

(1) The date when the insured computer system is restored or could have been repaired or
restored to the same condition, functionality, and level of service that existed prior to the covered
cause of loss or the act of cyber terrorism with reasonable diligence, pius up to thirty (30)
additional consecutive days after the restoration of the insured computer system to allow for

restoration of your business; or
(2) One hundred and twenty (120) consecutive days after the notice of covered cause of loss or act
of cyber terrorism is received by the Company.

Print media means newspapers, newsletters, magazines, books, and literary works in any form,
brochures or other types of publications, and advertising materials, including packaging, photographs,
and digital images.

Privacy breach means any of the below, whether actual or alleged, but only if committed or allegedly
committed by you or by others acting on your behalf for whom you are legally responsible, including
BPO service providers and outsourced IT service providers:

(1) A common law breach of confidentiality, infringement, or violation of any right to privacy, including,
but not limited to, a breach of your privacy policy, false light, intrusion upon a person's seclusion,
commercial misappropriation of name, person, or likeness, or public

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 18 of 25

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 104 of 147

disclosure of a person's private information; or

(2) Any breach of privacy regulations, as they currently exist and as amended, associated with the
confidentiality, access, control, and use of personally identifiable, non-public information,
including, but not limited to:

(a) Health Insurance Portability and Accountability Act of 1996 (Public Law 104- 191), known
as HIPAA, and related state medical privacy laws;

(b) Gramm-Leach-Bliley Act of 1999 (G-L-B), also known as the Financial Services
Modernization Act of 1999:

(c) State and federal statutes and regulations regarding the security and privacy of consumer

information;
(d) Governmental privacy protection regulations or laws associated with the control and use

of personal information;

(e) Privacy provisions of consumer protection laws, including the Federal Fair Credit
Reporting Act (FCRA) and similar state jaws;

(f) Title XIIt, the Health Information Technology for Economic and Clinical Health Act
("HITECH"), of the American Recovery and Reinvestment Act of 2009 ("ARRA").

A series of continuing privacy breaches or related or repeated privacy breaches will be considered a
single privacy breach and will be deemed to have occurred when the first of such privacy breaches
occurred.

ZZ. Privacy breach response costs means those reasonable and necessary fees and expenses which you
incur, with the Company’s prior written consent, for the employment of a public relations consultant prior
to or following the publication of an adverse media report, if you reasonably consider such action is
necessary in order to avert or mitigate any material damage to your reputation or brands, which results
or reasonably will result from the adverse media report.

AAA. Programming error means an error which occurs during the development or encoding of a computer
program, software, or application, which would, when in operation, result in a malfunction or incorrect
operation of a computer system.

BBB. Property damage means injury to tangible property, including all resulting loss of use of that property,
and loss of use of tangible property that is not physically injured. Data is not considered tangible
property.

CCC. Public relations expenses means reasonable and necessary expenses incurred by you to re-establish
your reputation which was damaged as a direct result of an adverse media report.

DDD. Regulatory compensatory award means a sum of money which an insured is legally obligated to pay
as an award or fund for affected individuals, including a regulatory agency’s monetary award to a third
party, due to an adverse judgment or settlement arising out of a government investigation. Regulatory
compensatory award does not include a criminal penalty or fine issued by a regulatory agency of any
kind, including federal, state, or local governmental agencies.

EEE. Regulatory fines and penalties means any civil fines and penalties imposed against an insured as a
result of a government investigation.

FFF. Reputation means the estimation of trust that patients, customers or clients have in doing business with
you or in purchasing your products or services.

GGG. Retroactive date means the date specified as such on this Endorsement, on or after which any
multimedia peril, security and privacy wrongful act, security breach, privacy breach, covered

Page 19 of 26

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 105 of 147

cause of loss, cyber extortion threat, act of cyber terrorism, adverse media report or identity theft
must have taken place in order to be considered for coverage under this Endorsement.

HHH. Security and privacy wrongful act means any of the following acts, whether actual or alleged, but only
if committed or allegedly committed by an insured:

(1) Failure to prevent or hinder a security breach that in turn results in:

(a) The alteration, copying, corruption, destruction, deletion, or damage to electronic data
. Stored on an insured computer system;

(b) Theft, loss or unauthorized disclosure of electronic and non-electronic confidential
commercial, corporate, personally identifiable, or private information that is in your care,
custody or control;

(c) Theft, loss, or unauthorized disclosure of electronic and non-electronic confidential
commercial, corporate, personally identifiable, or private information that is in the care,
custody or control of a BPO service provider or outsourced IT service provider that is
holding, processing, or transferring such information on your behalf; provided, however,
that the theft, loss or unauthorized disclosure occurs while your written contract with such
BPO service provider or outsourced IT service provider is in effect; or

(d) Unauthorized use of, or unauthorized access to, a computer system other than an
insured computer system.

(2) Failure to timely disclose a security breach affecting personally identifiable, nonpublic
information or the failure to dispose of personally identifiable, nonpublic information within the
required time period, in violation of privacy regulations in effect now or in the future;

(3) Failure to prevent the transmission of malicious code or computer virus from an insured
computer system to the computer system of a third party;

(4) A privacy breach;

(5) Failure to prevent or hinder participation by an insured computer system in a denlal of service
attack directed against internet sites or the computer system of any third party; or

(6) Loss of employee information.

il. Security breach means:

(1) Unauthorized access to, or unauthorized use of, an insured computer system, including
unauthorized access or unauthorized use resulting from the theft of a password from an
insured computer system or from any insured;

(2) A denial of service attack against an insured computer system; or

(3) infection of an insured computer system by malicious code or the transmission of malicious
code from an insured computer system,

whether any of the foregoing is a specifically targeted attack or a generally distributed attack, A series of
continuing security breaches, related or repeated security breaches, or multiple security breaches
resulting from a continuing failure of computer security will be considered a single security breach and
will be deemed to have occurred when the first of such security breaches occurred.

JJJ. Special expenses means reasonable and necessary costs and expenses which you incur to:

(1) Prevent, preserve, minimize, or mitigate any further damage to digital assets, including the
reasonable and necessary fees and expenses of specialists, outside consultants, or forensic
experts you retain;

(2) Preserve critical evidence of any criminal or malicious wrongdoing;

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 20 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 106 of 147

(3) Purchase replacement licenses for computer programs because the copy protection system
and/or access control software was damaged or destroyed by a covered cause of loss or an act

of cyber terrorism; or
(4) Notify customers of a total or partial interruption, degradation in service, or failure of an insured
computer system resulting from a covered cause of loss or an act of cyber terrorism.

KKK. Unauthorized access means the gaining of access to a computer system by an unauthorized person
or persons.

LLL. Unauthorized use means the use of a computer system by unauthorized persons or authorized
persons in an unauthorized manner.

MMM. Waiting period means:

(1) With respect to Coverage Agreement F(2) and Coverage Agreement H, the 8 hour period which
must elapse before income loss, interruption expenses and/or special expenses may be
payable. The waiting period applies to each period of restoration.

(2) With respect to Coverage Agreement |, the two week period which must elapse after
notification, or in the event of an adverse media report, after publication of the first adverse
media report, before brand loss may be payable. The waiting period applies to each period
of indemnity.

NNN. You and your mean the named insured.
SECTION VI - NOTICE PROVISIONS

A. NOTICE OF A CLAIM

(1) As a condition precedent to coverage under Coverage Agreement A, B, C or D, the insured must
give the Company written notice of any claim made against the insured no later than sixty (60)
days after the claim is first made against the insured,

(2) As a condition precedent to coverage under Coverage Agreement E, F, G, H, | or J, you must
give the Company written notice of your claim during the endorsement period, but no later than
60 days from the date any insured first discovers the event or incident giving rise to such claim.

(3) You must provide the Company with copies of all documentation comprising the claim as well as
any authorization, cooperation, or assistance as the Company may reauire.

(4) The Company will not be obligated to pay any amounts incurred prior to notice of a claim to the
Company or amounts incurred without the Company's prior written consent.

B, NOTICE OF A POTENTIAL CLAIM

If, during the endorsement period, any insured first becomes aware of any facts or circumstances
which could give rise to a claim covered under this Endorsement, and if the insured provides the
Company with written notice during the endorsement period of:

(1) The details regarding such facts or circumstances;

(2) The nature of the loss incurred:

(3) The identity of the potential claimant(s) involved;

(4) The manner in which the insured first became aware of the facts or circumstances; and

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 21 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 107 of 147

(5) The consequences which have resulted or may result,

then any claim subsequently made arising out of such reported facts or circumstances will be deemed to
be a claim first made on the date notice complying with the foregoing requirements was first received by
the Company.

SECTION VII - LOSS DETERMINATION
A. LOSS OF DIGITAL ASSETS

For any and all coverage provided under Coverage Agreement F(1), digital assets loss will be
determined as follows:

(1) lf the impacted digital asset was purchased from a third party, the Company will pay only the
lesser. of the original purchase price of the digital asset or the reasonable and necessary digital
assets loss.

(2) lf it is determined that the digital assets cannot be replaced, restored or recreated, then the
Company will only reimburse the actual and necessary digital assets loss incurred up to such
determination.

B, NON-PHYSICAL BUSINESS INTERRUPTION AND EXTRA EXPENSE AND CYBER TERRORISM

For any and all coverage provided under Coverage Agreement F(2) or Coverage Agreement H, income
loss will be determined as the reduction of your income during the period of restoration, which is:

(1) Your net income (net profit or loss before income taxes) that would have been reasonably
projected, but which has been lost directly as a result of a total or partial interruption, degradation
in service or failure of an Insured computer system caused directly by a covered cause of loss
or an act of cyber terrorism, whichever applies. The revenue projection will take into account the
prior experience of your business preceding the date of the covered cause of loss or the act of
cyber terrorism and the probable experience had no covered cause of loss or act of cyber
terrorism occurred. Revenues include the amount of money paid or payable to you for goods,
products or services sold, delivered or rendered in the normal course of your business. Revenue
projection will be reduced by the extent to which you use substitute methods, facilities or
personnel to maintain your revenue stream. The Company will take into consideration your
documentation of the trends in your business and variations in, or other circumstances affecting,
your business before or after the covered cause of loss or the act of cyber terrorism, which
would have affected your business had no covered cause of loss or act of cyber terrorism
occurred; and

(2) Any fixed operating expenses (including ordinary payroll) incurred, but only to the extent that such
operating expenses must continue during the period of restoration.

C. BRANDGUARD

For any and all coverage provided under Coverage Agreement |, brand loss will be determined as
follows: ,

The revenue projection required to calculate brand loss will take into account the prior experience of
your business preceding the date of the adverse media report or notification, whichever applies, and
the probable experience had no adverse media report been published or notification occurred.
Revenues include the amount of money paid or payable to you for goods, products or services sold,
delivered or rendered in the normal course of your business. Revenue projection will be reduced by the

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 22 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 108 of 147

extent to which you use substitute methods, facilities, or personne! to maintain Its revenue stream. The
Company will take into consideration your documentation of the trends in your business and variations
in, or other circumstances affecting, your business before or after the adverse media report or
notification, which would have affected your business had no adverse media report been published or
notification occurred. Any fixed operating expenses (including ordinary payroll) incurred will be
considered in calculating brand loss, but only to the extent that such operating expenses must continue
during the period of Indemnity.

SECTION VIIl - EXTENDED REPORTING PERIOD
A, AUTOMATIC EXTENDED REPORTING PERIOD

In the event of non-renewal or termination of this Policy for any reason other than non-payment of
premium, the Company will provide an Automatic Extended Reporting Period of sixty (60) days in which
claims otherwise covered by this Endorsement may be reported. Such Automatic Extended Reporting
Period will commence immediately upon termination or expiration of this Policy and will apply to:

(1) A claim under Coverage Agreement A, B, C, or D which:

(a) Arises out of an actual or alleged multimedia peril, security and privacy wrongful act,
security breach or privacy breach, whichever applies, that takes place or first
commences on or after the retroactive date, but prior to the expiration or termination of
the Policy; and

(b) Is first made against an insured during the Automatic Extended Reporting Period; and

(c) Is reported in writing to the Company during the Automatic Extended Reporting Period.

(2) A claim under Coverage Agreement E, F, G, H, | or J which:

(a) Arises out of an adverse media report, security breach, privacy breach, covered
cause of loss, cyber extortion threat, act of cyber terrorism, or identity theft,
whichever applies, that takes place or first commences on or after the retroactive date,
but prior to the expiration or termination of the Policy; and

(b) Is reported in writing to the Company during the Automatic Extended Reporting Period.

B. SUPPLEMENTAL EXTENDED REPORTING PERIOD

(1) You shall have the option, upon payment of the required additional premium, to purchase a
Supplemental Extended Reporting Period following the effective date of non-renewal or
termination of coverage. Within thirty (30) days of the effective date of non-renewal or termination
of coverage, the Company will provide you with written notice of the option to purchase the
Supplemental Extended Reporting Period. Such written notice will be mailed or delivered to you
at the address listed on the Policy Declarations Page and will contain the duration of, and
premium for, the Supplemental Extended Reporting Period. The Supplemental Extended
Reporting Period will extend the time during which claims otherwise covered by this
Endorsement may be made and reported. If the Supplemental Extended Reporting Period is
purchased, the Automatic Extended Reporting Period will be included within the Supplemental
Extended Reporting Period. Such Supplemental Extended Reporting Period will apply only to:

(a) A claim under Coverage Agreement A, B, C, or D which:

(i) Arises out of an actual or alleged multimedia peril, security and privacy wrongful
act, security breach or privacy breach, whichever applies, that:

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 23 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 109 of 147

takes place or first commences on or after the retroactive date, but prior to the
expiration or termination of the Policy; and
(il) ls first made against an insured during the Supplemental Extended Reporting

Period; and
(iii) 's reported in writing to the Company na later than 60 days after the claim is first
made against an insured.

{b) A claim under Coverage Agreement E, F, G, H, | or J which:

(i) Arises out of an adverse media report, security breach, privacy breach,
covered cause of loss, cyber extortion threat, act of cyber terrorism, or
identity theft, whichever applies, that takes place or first commences on or after
the retroactive date, but prior to the expiration or termination of the Policy; and

cH) Is reported in writing to the Company during the Supplemental Extended Reporting
Period, but no later than 60 days from the date any insured discovers the
adverse media report, security breach, privacy breach, covered cause of
loss, cyber extortion threat, act of cyber terrorism, or identity theft, whichever
applies.

(2) The right to purchase the Supplemental Extended Reporting Period shall terminate unless written
notice of such election, together with full payment of the required additional premium due, is
received by us no later than the later of:

(a) sixty (60) days after the effective date of non-renewal or termination of this Policy; or
(b) thirty (30) days after the date of the Company's notice to you of the availability of, and
premium for, the Supplemental Extended Reporting Period.

(3) The additional premium for the Supplemental Extended Reporting Period shall be a percentage of
the rates for such coverage in effect on the date the Policy was issued or last renewed.

(4) If you do not elect to purchase a Supplemental Extended Reporting Period, then coverage under
this Endorsement will terminate at the end of the Automatic Extended Reporting Period. If you
lect to purchase a Supplemental Extended Reporting Period, coverage will terminate at the end
of the Supplemental Extended Reporting Period.

(5) Once in effect, the Supplemental Extended Reporting Period may not be canceled, and the entire
premium will be deemed fully earned, We will not be liable to return any portion of the premium to
you for such Supplemental Extended Reporting Period. If you have not paid the required
additional premium for the Supplemental Extended Reporting Period when due, then such
Supplemental Extended Reporting Period shall be void.

C, All terms and conditions of this Endorsement, including the limits of insurance, will continue to apply
during any extended reporting period.

D, The existence of any extended reporting period will not increase or reinstate the limits of insurance
shown in the Schedule.

SECTION IX - OTHER INSURANCE

The coverage provided by this Endorsement will be excess insurance over any other valid and collectible
insurance available, including any self insured retention or deductible portion thereof, whether such insurance is

Page 24 of 25

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 110 of 147

stated to be primary, pro rata, contributory, excess, contingent or otherwise, unless such insurance specifically
applies as excess insurance over the insurance provided under this Endorsement.

SECTION X - ARBITRATION

Notwithstanding any other provision of this Endorsement or the Policy, any irreconcilable dispute between the
Company and an insured may be submitted to arbitration. The insured and the Company must mutually agree
to arbitration and the arbitration procedure. Judgment upon the award may be entered in any court having
jurisdiction. The arbitrator has the power to decide any dispute between the Company and the insured
concerning the application or interpretation of this Endorsement. However, the arbitrator shall have no power to
change or add to the provisions of this Endorsement. The insured and the Company will share equally in the

cost of arbitration,

UFCYBCOV 01 16 Utica First Company Cyber Liability Endorsement Page 25 of 25
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 111 of 147

Policy Number: BOP 4433869 02

 

CYBER LIABILITY INSURANCE

SUPPLEMENTAL DECLARATIONS
(Claims-Made and Reported Coverage)

NOTICE TO POLICYHOLDERS REGARDING DEFENSE WITHIN LIMITS

DEFENSE COSTS PAID UNDER YOUR CYBER LIABILITY INSURANCE WILL BE
INCLUDED WITHIN, AND MAY COMPLETELY EXHAUST, THE LIMTIS OF LIAIBILITY

SHOWN BELOW.
Named Insured:
Cyber Liability Coverage Period:

From 11/13/17 to 11/13/18 , both days at 12:01 a.m. local standard time at your mailing
address shown on the Declarations Page of this policy.

Retroactive Date: 11/13/16
Cyber Liability Limits:

The Cyber Liability limits of Insurance are shown below. Such limits are in addition to, and will not erode,
the limits of liability provided elsewhere under your Policy.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coverage Limits
Multimedia Liability Coverage $100,000 Each claim
Security and Privacy Liability Coverage $100,000 Each claim
Privacy Regulatory Defense and Penalties Coverage $100,000 Each claim
PCI DDS Assessment Coverage $100,000 Each claim
Privacy Breach Response Costs, Notification Expenses and $100,000 Each claim
Customer Support and Credit Monitoring Expenses Coverage
Network Asset Protection Coverage $100,000 Each claim
Cyber Extortion Coverage $100,000 Each claim
Cyber Terrorism Coverage $100,000 Each claim
BrandGuard Coverage $100,000 Each claim
Business Owner ID Theft Recoverage Coverage $100,000 Each claim
Aggregate Limit | $100,000

UFCYBSD 01 16 Utica First Company Cyber Liability Declarations Page Page 1

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 112 of 147

FEUTICAFI
UNSURARGE COMPANY WAREXCL Ed, 0105

THE FOLLOWING REVISIONS MODIFY COVERAGE AS PRESCRIBED IN YOUR
BP-100 OR BP-200 COVERAGE FORM

 

if your underlying policy form is:
BP-100 Fa 1-87) the following exclusion replaces Exclusion f on Pg. 9 under ‘PERILS NOT COVERED AND

EXCLUSIONS’
BP-200 fa. 1-87) the following exclusion replaces Exclusion #6 on Pg. 8 under 'PERILS NOT COVERED

EXCLUSIONS AND LIMITATIONS’.
BP-100 Ed 1.0 the following exclusion replaces Exclusion #7 on Pg. 12 under ‘PERILS EXCLUDED'

8P-200 Ed 2.0 the following exclusion replaces Exclusion #7 on Pg. 12 under PERILS EXCLUDED’

War And Military Action - "We" do not pay for loss or damage caused directly or indirectly by the
ollowing:

a. war, including undeclared or civil war; or

b, warlike action by a military force, including action hindering or defending against actual or
expected attack, by any government sovereign, or other authority using military personnel or
other agents; or

c, insurrection, rebellion, revolution, usurped power, or action taken by governmental authority
in hindering or defending against any of these.

Such loss or damage is excluded regardiess of any other cause or event that contributes
concurrently or In any sequence to the loss.

With respect to any action that comes within the "terms" of this exclusion and involves nuclear reaction or
radiation or radioactive contamination, this War And Military Action Exclusion supersedes the Nuclear

Hazard Exclusion.

 

 

If your underlying policy form Is:
BP-100 (Ed. 7 <i} the following exclusion replaces Exclusion #71. on Pg, 19 under 'EXCLUS/ONS THAT APPLY TO

ALL COVERAGES’
BP-200 (Ed. ieee the following exclusion replaces Exclusion #11 on Pg. 20 under ‘EXCLUSIONS THAT APPLY TO

ALL COVERAGES'
BP-100 Ed 1.0 the following exclusion replaces Exclusion #7 on Pg. 33 under ‘EXCLUSIONS - EXCLUSIONS THAT

APPLY TO BODILY INJURY, PROPERTY DAMAGE, PERSONAL INJURY, AND/OR ADVERTISING INJURY"
BP-200 Ed 2.0 the following exclusion replaces Exclusion #7 on Pg. 34 under ‘EXCLUSIONS - EXCLUSIONS THAT
APPLY TQ BODILY INJURY, PROPERTY DAMAGE, PERSONAL INJURY, AND/OR ADVERTISING INJURY’.

"We" do not pay for "bodily injury" or "property damage” caused directly or indirectly by the following:

1. war, including undeclared or civil war; or
2. warlike action by a military force, including action that is hindering. or defending against actual

or expected attack, by any government sovereign, or other authority using military personnel or

other agents: or ;
3. insurrection, rebellion, revolution, usurped power, or action taken by governmental authority

in hindering or defending against any of these.

Such injury or damage is excluded regardless of any other cause or event that contributes
concurrently or in any sequence to the loss.

 

 

 

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 113 of 147

UTICA FIRST
M8) INSURANCE COMPANY
CONSTITUTED IN OHIO AS
UTICA FIRST INSURANCE COMPANY (MUTUAL)
P.O, Box 851, Utica, NY 13503-0851

Important Notice About Your Privacy

At Utica First our goal is to professionally and respectfully serve the personal and business insurance needs of our
customers, Information that you provide or we collect about you when you apply for insurance or when you file a claim helps
us to achieve that goal. You provide us with most of the information about you that we use in evaluating your application
and servicing your insurance policy or your claim. This enables us to provide coverage to you at the best price or to service
your claim promptly and fairly.

We know that the trust of our customers Is our most important asset. This includes the trust that we will keep the information
about you secure and treat it only as permitted by law. This disclosure and notice tells you about the privacy policy we
have adopted and the practices we use in handling the information you furnished to us. '

 

We do not disclose any non-public personal information about our customers or former customers to anyone,
except as permitted by law.

 

 

 

What types of information does Utica First collect about you?
We collect non-public personal information about you from the following sources:
* — Information we receive from you on applications and other forms.
* — Information about your transactions with us, our affillates, or others.
* — Information we receive from inspection or audit functions and, if applicable, state motor vehicle records.
* — Information we receive from a consumer reporting agency.

What information do we share with our affiliated companies?
* We share non-public personal information about our customers or former customers with our affiliated
companies only as permitted by law,
* In some cases, this may mean information can be disclosed to our affillated companies without your
authorization,

What Information do we disclose to nonaffiliated third parties?
*  -We share non-public personal information about customers or former customers to nonaffiliated third
parties only as permitted by law,
* We do not disclose your non-public personal information to nonaffiliated third parties for purposes of
marketing the products or services of any third party.
* In some cases, this may mean information can be disclosed to nonaffiliated third parties without your
authorization.

What measures are taken by Utica First to protect your information?

* We limit access to non-public personal information about you to those employees who need to know that
information to provide you with products or to provide you benefits or services under them.

* We maintain physical, electronic, and procedural safeguards that comply with state and federal regulations to
guard your non-public personal information.

* We limit the collection and disclosure of non-public information to information necessary and relevant to the
conduct of our business.

* We collect information only by legitimate means.

 

You have the right to obtain access to certain items of information we have collected about you, and you have the
further right to request correction of information If you feel itis inaccurate.

 

 

e would be pleased to tell you more about our policies and procedures for the privacy of your information.
Questions or requests about your privacy should be address to:
Privacy Officer, Utica First Insurance Company, P.O. Box 851, Utica, NY 13503-0851
Remember to include your name, address, policy number or claim number, and daytime phone number.

 

 

 

IMPORTANT NOTICE
IN COMPLIANCE WITH THE REQUIREMENTS OF THE FAIR CREDIT REPORTING ACT (PUBLIC LAW 91-508) UTICA
FIRST INSURANCE COMPANY ADVISES THAT AS PART OF OUR ROUTINE PROCEDURE IN REVIEWING
APPLICATIONS FOR INSURANCE OR RENEWALS OF INSURANCE POLICIES, WE MAY PROCURE A CONSUMER
REPORT INCLUDING INFORMATION AS TO THE CONSUMER'S CHARACTER, GENERAL REPUTATION, PERSONAL
CHARACTERISTICS OR MODE OF LIVING. IF SUCH INSURANCE IS FOR AN INDIVIDUAL AND IS PRIMARILY FOR
PERSONAL, FAMILY, OR HOUSEHOLD PURPOSES, SUCH INFORMATION MAY BE OBTAINED THROUGH
PERSONAL INTERVIEWS WITH NEIGHBORS, FRIENDS, OR OTHERS WITH WHOM THE CONSUMER |S
ACQUAINTED.
UPON REQUEST TO UTICA FIRST INSURANCE COMPANY AS NOTED ABOVE, WE WILL PROVIDE IN WRITING A
COMPLETE AND ACCURATE DISCLOSURE OF THE NATURE AND SCOPE OF THE CONSUMER REPORT
REQUESTED OR ADVISE THAT NONE WAS REQUESTED.

PRIV 0401

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 114 of 147

AAIS CL-208
Ed. 1.0

AMENDMENT OF CANCELLATION AND NONRENEWAL PROVISIONS

ane cancellation and nonrenewal provisions of this policy do not apply to Emplayee Dishonesty coverage except as
ollows:

Cancellation - You may cancel this policy by returning be sent toyour mailing address last known to us.

it to us or by giving us a written notice and stating at

what future time coverage is to cease. Your return premium, if any, will be calculated according
to our rules. It will be refunded to you with the

We may cancel this policy, or one or more ofits parts,by cancellation notice or within a reasonable time.

giving you a written notice at least 10 days beforethe Payment or tender of the unearned premium is nota

cancellation is to take effect. The notice will statethe condition of cancellation,

time the cancellation is to take effect. The notice will

CL-208

Ed. 1.0 Copyright AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 115 of 147

AAIS
CL-300 Ed 1.0
Page 1 of 1

AMENDATORY ENDORSEMENT

The reference to words that have special meaning is deleted and replaced by the
following:

Refer to Definitions for words and phrases that have special meaning. These
words and phrases are shown in quotation marks or bold type.

 

CL-300 Ed 1.0
Copyright MCMXCIV, American Association of Insurance Services

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 116 of 147

UTICA FIRST INSURANCE COMPANY edae

This endorsement changes the Liability
Coverages provided by this policy

- PLEASE READ THIS CAREFULLY -

ASBESTOS LIABILITY EXCLUSION

The Commercial Liability Coverage is amended as
follaws:

EXCLUSIONS THAT APPLY TO
ALL COVERAGES

The following are added:

We do not pay for:

1. actual or alleged bodily injury arising out of the
ingestion, inhalation or absorption of asbestos in
any form;

2. actual or alleged property damage (or personal
injury or advertising injury, if provided by the
Commercial Liability Coverage) arising out of any
form of asbestos;

GL- 890A Ed 1.0

3. any loss, cost or expense arising out of any request,
demand or order that any insured or others test
for, monitor, clean up, remove, contain, treat,
detoxify or neutralize or in any way respond to or assess
the effects of asbestos; or

4. any loss, cost or expense arising out of any claim or

suit by or on behalf of any governmental authority

for damages resulting from testing for, monitoring,
cleaning up, removing, containing, treating, detoxifying
or neutralizing or in any way responding to or assessing
the effects of asbestes.

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 117 of 147

AAIS This endorsement changes
BP 0620 01 99 the policy
Page 1 of 1 -- PLEASE READ THIS CAREFULLY --

 

LOSS OF INCOME COVERAGE 72-HOUR WAITING PERIOD
PROPERTY COVERAGES

 

DEFINITIONS

 

The Definition of "Restoration period” is deleted
and replaced by the following:

8. "Restoration period”:

a. This means the period of time it should
reasonably take to resume "your" normal
business activities at the described
premises starting:

1) for Earnings, 72 hours after the time
of loss caused by a covered peril; or

2) for Extra Expense, immediately after
the time of loss caused by a covered
peril, and

ending on the date the property should be
rebuilt, repaired, or replaced. This is not
limited by the expiration date of the

policy.

b. "Restoration period" does not include any
increase in time due to the enforcement of
any ordinance, law, or decree that
regulates or requires:

1) the construction, use, repair, or
demolition of any property;

2) the testing, evaluating, observing, or
recording the existence, level, or
effects of "pollutants"; or

3) the clean up, removal, containment,
treatrnent, detoxification, or
neutralization of "pollutants".

 

COVERAGE C -- LOSS OF INCOME

 

Under Supplemental Loss of Income Coverages,
Interruption by Civil Authority is deleted and
replaced by the following:

2,

Interruption by Civil Authority -- "We"
extend "your" coverage to include loss while
access to the described premises is
specifically denied by an order of civil
authority. This order must be a result of
damage to property other than at the
described premises and caused by a covered
peril.

This extension of coverage:

a. for Earnings, starts 72 hours after the
time the order is issued and will apply for
a period of up to three consecutive
weeks after the order is issued; and

b. for Extra Expense, starts immediately
after the order is issued, and will apply
or:

1) a period of up to three consecutive
weeks after the order is issued; or
2) until "your" Earnings coverage ends,

whichever is later.
This does not increase any "limit" for

Coverage C -- Loss of Income shown on the
"declarations".

 

BP 0620 07 99
Copyright, American Association of Insurance Services, 1998

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 118 of 147

UTICA FIRST
INSURANCE COMPANY

This endorsement changes the property coverage
- PLEASE READ THIS CAREFULLY -

SYSTEMS BREAKDOWN COVERAGE FORM
PERILS COVERED

This coverage applies as excess over any collectable amount provided by this policy and any of its
endorsements.

 

1. When Systems Breakdown Coverage- Included is shown on the Declarations, the following are added
to Perils Covered of the Property Coverage Section:

a. Explosion of steam boilers, electric steam generators, steam pipes, steam engines, steam
turbines or gas turbines owned or leased by you or operated under your control;

b. Bulging, cracking, collapse, burning of boilers and vessels which are built to operate under
vacuum or pressure other than weight of contents;

c. Artificially generated electric current, including electric arcing, that disturbs electrical devices,
appliances or wires; and

d. Mechanical breakdown, including rupture or bursting caused by centrifugal force.

2. The perils added to coverage by Paragraph 1 above, shall also apply to equipment that is owned by you,
a utility of others that is:

a, within 500 feet of the premises described on the Declarations, or

b. more than 500 feet from the premises described on the Declarations, but is used to solely
supply these premises.

We will pay for those losses and expenses that you have coverage for under this policy, that are the
direct result of damage to this equipment from a peril added to coverage by Paragraph 1 above.

3. Theft of "computer equipment", including copyrighted software, and "media", is also added to the Perils
Covered, "Computer Equipment" means electronic data processing equipment capable of accepting
data and processing it. "Media" means all forms of electronic and magnetic tapes and discs, converted
data, program or instruction for use in any electronic “computer equipment.” We do not cover more than
$5,000 total in any one occurrence for loss or damage by theft to "computer equipment", copyrighted
software or "media".

4. The following exclusions and limitations do not apply to the coverage provided by this endorsement:

a. BUSINESSOWNERS SPECIAL POLICY - BP-200, if applicable, PERILS NOT COVERED,
EXCLUSIONS AND LIMITATIONS: B. 2., B. 10., B. 11., B. 17. and B. 32,

b. BUSINESSOWNERS STANDARD POLICY- BP-100, if applicable, PERILS NOT COVERED
AND EXCLUSIONS: B, 2. a. and B. 2. f.

BP-001 9/97 Page 1

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 119 of 147

AAIS This endorsement changes the Commercial GL-890
Liability Coverages provided by this policy Ed 1.0

- PLEASE READ THIS CAREFULLY -

LEAD LIABILITY EXCLUSION

The Commercial Liability Coverage is amended as 3, any loss, cost or expense arising out of any request,

follows: demand or order that any insured or others test

for, monitor, clean up, remove, contain, treat,
EXCLUSIONS THAT APPLY TO detoxify or neutralize or in any way respond to or assess
ALL COVERAGES the effects of lead: or
The following are added: 4. any loss, cost or expense arising out of any claim or

suit by or on behalf of any governmental authority
for damages resulting from testing for, monitoring,

We do not pay for: cleaning up, removing, containing, treating, detoxifying
or neutralizing or in any way responding to or assessing
1. actual or alleged bodily injury arising out of the the effects of lead.
ingestion, inhalation or absorption of lead in any
form;

2. actual or alleged property damage (or personal
injury oradvertising injury , if provided by the
Commercial Liability Coverage) arising out of any
form of lead;

GL- 890 Ed 1.0 Copyright MCMXCII, American Association of insurance Services AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 120 of 147

AAIS

BP-316
(Ed. 1-87)

 

 

This endorsement changes the Commercial
Liability Coverages provided by this policy.
- PLEASE READ THIS CAREFULLY -

 

 

PERSONAL AND ADVERTISING INJURY LIABILITY COVERAGE

The Commercial Liability Coverage of this policy is amended as follows:

 

| PRINCIPAL COVERAGES |

Coverage L is extended to include the following:
We pay all sums which an insured becomes legally
obligated to pay as damages due to personalinjuryand
advertising injuryo which this insurance applies.
The personal injury or advertising injury must arise out
of the conduct ofyour business:
4. within the coverage territory and
2. during the policy period.
Personal injury means injury (other than bodilyinjury)
arising out of one or more of the following offenses:
1. oral or written publication of material:
a. that slanders or libels a person or organization;
b, that disparages a person's or organization's
goods, products or services; or
c. that violates a person's right of privacy.
2. false arrest, detention, imprisonment or malicious
prosecution.
3. wrongful entry into, or eviction of a person from, a
room, dwelling or premises that the person occupies.
It does not include advertising, publishing, broadcasting
or telecasting done by or foryou.
Advertisinginjury means injury (other than bodily injury
arising out of one or more of the following offenses:
oral or written publication of material:
a. that slanders or libels a person or organization;
b. that disparages a person's or organization's
goods, products or services; or
c. that violates a person's right of privacy.
2, misappropriation of advertising ideas or style of doing
business. ;
3. infringement of copyright, title, slogan, trademark or
trade name.

BP-316

 

EXCLUSIONS THAT APPLY TO
PERSONAL AND ADVERTISING INJURY

 

 

 

1. We do not pay for personalor advertisinginjuryfor
which an insured has assumed liability under a
contract or agreement. This exclusion does not apply
to liability for damages that the insuredwould havein
the absence of the contract or agreement.

2. We do not pay for personal or advertising injury
arising out of willful violation of an ordinance, statute
or regulation by an insured or with the insured's
consent.

3. We do not pay for personal or advertising injury
arising out of oral or written publication of material:

a. if done by or at the direction of an insuredwho
knew it was false; or

b. whose first publication was prior to the policy
period.

4, We do not pay for personal or advertising injury
arising out of the conduct of any current or past
partnership or joint venture that Is not snown on the
Declarations as aninsured

§. We do not pay for advertising injury arising out of
breach of contract, other than misappropriation of
advertising ideas under an implied contract.

6. We do not pay for advertisinginjuryarising out ofthe
failure of goods, products or servicesto conform with
advertised quality or performance.

7. We do not pay for advertisinginjuryarising out of the
wrong description of the price of goods, productsor
services,

8. We do not pay for advertisinginjury arising from an
offense committed by an insured whose businessis
advertising, broadcasting, publishing or telecasting.

Copyright 1987 AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 121 of 147

ML-120
(Ed.4-81)
AAIS

PENNSYLVANIA

Insurance Consultation Services Exemption Act - Notice

This company may provide consultation services such as inspections or surveys of your property in accordance
with the provisions of the policy. These services may reduce the likelihood of injury, death or loss.

This notice is required to be provided to you by the "Insurance Consultation Services Exemption Act" of
Pennsylvania. This act provides that we, our agents, employees, or service contractors are not liable for damages
from injury, death or loss occurring as a result of an act or omission by a person in the course of such services.

The Act does not apply:

4. Ifthe injury, death or loss occurred during the actual performance of the consultation services and was caused
by our negligence or the negligence of our agents, employees or service contractors:

2, To consultation services performed under a written service contract not related to the policy; or

3. Ifan act or omission by us, our agents, employees or service contractors is determined by law to constitute
a crime, actual malice or gross negligence.

This notice must be attached to all new and renewal policies.

ML-120
AAIS Copyright 1981

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 122 of 147

AAIS PLEASE READ THIS ENTIRE POLICY CAREFULLY BP-200
~- THIS IS A LEGAL CONTRACT -- (Ed. 1-87)

BUSINESSOWNERS SPECIAL POLICY

 
  

TABLE OF CONTENTS
Page
AQIEOMENE voessssecccsccestcsessecsesreseoessteeresseenseanes Ceeneenentaas erapteabcseaecesasseasscarstenteseneevesuensesasaveneats 1
COMMON Policy CONILONS........ ccc settee tsseeeecetsetetenssseteersastsersenevensreeedtseesiseseetreneats 2
Property Coverage Section
DOPIMIIONS cscsssressccssecererssssseresenssssessssersesseecrssssecsseanesdcesseeestevessessensesserssttastensedstesseataatens sensed 3
Coverage A — Buildings and Coverage B —- Business Personal Property vices 3
Coverage A — Buildings v.ccscssesssssetscecersssessaserseerserees ee sgeevesaaseesasacseneetaeasibaseteseenes 3
Coverage B — Business Personal Property. ucsssssssssecssediressstsscseresecareasieees Saesarevensys 3
Property Not Covered And EXclUSIOMS cssssssssstssssens Mannan ledongeeddnesenseeanes toned
Supplemental Property. COVErAGES .....ssssscsssereccastereseesseeseersesesatsereses presse niacseseseneaee 4
Coverage C — Loss Of INCOME... cesssesssesseresrerseees sartansensaee eseeenns evecanedoensasansersvavecas 5
EQITlMGS vissssecesssgsssseeveccessnseesesdocssvavesssssteassstasvesscnueseevesevsesevesetsesosevanosenvensestons meres vesaesaans 6
Extra Exp@nS@S ..cccesececers seseayaggenesassessesaeassessesesdpesteaeaucnssauesusausenesaeacans seaeteeeeenavanasees &
Exclusions And Limitations......c.08 sayseasetenncsesavsnssevacsevasaeesteescenesates Seb ratensecasaeansaveoenen 6
Supplementat Loss Of Income COVEIAQES cessscsetsssetsesessesesacetsseesateneesssessenetseeenseanenes 7
PerllS COVOLEC ..scsccccssssssetsrseeseesstcenssecsssestoteasseleveuesreranessssastetrosenets Savina senses vananenes Seneanesaesenes 7
Perils Not Covered, Exclusions and Limitations sesigancecneneseacoesisaaessaeseseseeensentssccaregrarssasaues 7
What Must Be Done In Case Of LOSS ..usessssssssesssresseeassseteessssisesseesses seeneeasesuadevaeenes we 4
Valuation Of Property LOSSOS .sscsssesssrssssssesescscersscesenssesteresescsesrversseustvedsensentstersenesatiees 12
LOSS PAYMEN.....csssesestsscescseeresesecssecsseetssretessegsassessssssees Senenatians sevedesatsensecsoessavenerechresaseenseees 13° -
Other Property Coverage Conditions v..ssssssercsssssoessaperscssedesesresssess de geuecanerenasnaesentanenaes 13
Commercial Liabllity Coverage Section L
De PIMIONS....scecssssecssssescssecsesnsssvensessessesscsessasavarsvavessecpseceavssauqesretaveysuneaeorasseseassaneyasiasassetsssaves
PrinClpal COVELAGOS .....cscssstersrseectessecresessereresereserseasenses rece ve
Coverage L — Bodily Injury/Property Damage...
Coverage M — Medical Payment... Li rstaesapereeeenecathadeaeeetentanesenenaniiestarannead
Coverage N — Products/Completed Work ..esssssssssesssssrssrecssusscesseserestesstsneesersesses
Coverage O — Fire Legal Liability... ccesssesssiessseesseesestaseeresesens Sasecseeneeeevsusatens
Incidental Liability COVErAGES .....eesssstsrersecsreenevers feaevangueaessescttvevayengees jeenesttvensneavesensens 18
Defense COVELAGE vsecseccsesscrcsesastectstsrarees pteseeseesstesenrseerraneanesnenenniennes fb terenanesesenseasennsee 19
Exclusions That Apply To All Coverages ...cssssssscessseccnessecenssressssenstvessssansusseesensenssnetses 19
Additional Excfusions That Apply To Property Damage Liability sc cessesereaersseeesees 21
Additional Exclusions That Apply To Medical PayMents....csssssssesnsescnesesseasserercarseerees 21
What Must Be Done In Case Of LOSS wiisscsssvssesnsrnsssssccsesesstnstcersssesesetearsssscansnenaerensaes 22
HOW Much We Pay ...cccsssssrerssssaceccsencecsusrssrsosseesssesaeuesceesasneavsearanecsoneeveseesernesnsaeeaoavenssssoans 22
COnditlonssccssssssercees svadaeuesereasesecevseecseatesseensusneestaustseny saeyavecasenassaveneevscessarseassenarrssaseteetese 23
Nuclear Energy Liability Excluslon .....csccsesessserssereerrses basadeeaaeconseunesaeeacesatsensieasertoanes 24
Nuclear Energy Liabllity Exclusion Definitions .....cccsssscesseeessssessssessseassesesesesssecsieeees 25

Endorsements may also apply. They are Identified on the Declarations page.
Refer to the Definitions for wards that have special meanings. These words are shown In "bold type."

AGREEMENT
Subject to all the terms that apply, and tn return for your payment of the required premium, we provide the
coverages described in this policy during the policy period.

BP-200 —1i— © Copyright 1987 AAIS
Case ID: 19100354

co

 
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 123 of 147 -

COMMON POLICY CONDITIONS

1. Assignment — This policy is void if it is assigned

without our written consent.

This Common Policy Conditions Section contains additional terms that apply to all coverages provided by this policy.

relate to thls policy during the policy period and
within three years after the policy has expired,

 

 

. Cancellation — You may cancel this policy by 7. Inspections — We have the right, but are not
returning It to us or by giving us a written notice and obligated, to inspect your property and operations,
stating at what future time coverage is to cease. This inspection may be made by us of may be made

on our behalf. An inspection or Its resulting advice or
We may cancel this policy, or one or more of its report does- not warrant that your. property or
parts, by giving you a written notice at least 10 days operations are safe, healthful-or in compliance with
before the cancellation is to take effect. The notice laws, rules or regulations. Inspections or reports are
will state the time that the cancellation Is to take for our benefit only,
effect. The notice will be sent to your mailing
address last known to us. 8, Liberalization — If we adopt a revision of forms
during a policy period which broadens this policy
Your return premium, if any, will be refunded to you without additional premium, the broadened coverage
with the cancellation notice or within a reasonable will automatically apply.to this. policy. This also
time, Payment or tender of the unearned premiurn js applies if we adopt the revision within 60 days
not a condition of cancellation. before this policy Is effectlve.

. Change, Modification: or Waiver of Policy 9. Misrepresentation, Concealment or Fraud — This
Terms—A change or walver of terms of this policy ‘coverage Is void if before or after a loss:
must be issued by us Jn writing to be valid,

a. any insured has-concealed or misrepresented:

. Conformity With Statute — Terms of this policy, in
conflict with the statutes of the state where the 1) a material fact or circumstance that relates to
premises described are located, are amended to this insurance or the subject thereof, or
conform to such statutes. 2) the insured’s interest herein;

. Cooperation — |n case of loss, you must cooperate b. there has been fraud or false swearing by any
In performing all acts required by this policy. insured with regard to a matter that relates to

this insurance or the subject thereof,

. Examination of Books and Records — We may
examine and audit your books and records that

BP-200 —2— © Copyright 1987 AAIS

Case ID: 191003548
 

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 124 of 147

PROPERTY COVERAGES

This Property Coverage Section contains the definitions, coverage descriptions, perils, exclusions, limitations and
conditions that apply to Businessowners Property Coverages.

 

[DEFINITIONS

t. Basie Territory — This means the United States of
America, its territories and possessions, Canada
and Puerto Rico.

2. Terms — This means all provisions, limitations,
exclusions, conditions and definitions that apply.

3. We, Us, Our — These words mean the company
providing this coverage.

4, You, Your — These words mean the persons or
organizations named on the Declarations.

 

COVERAGE A - BUILDINGS and COVER-
AGE B - ‘BUSINESS PERSONAL
PROPERTY ”

We provide insurance for the following coverages
Indicated by a specific limlt or premium charge on the
Declarations. We insure against loss caused by the
Perlis Covered.

 

 

 

COVERAGE A — BUILDINGS

We cover the buildings and structures described on the
Declarations, This includes the following property
located on the described premise:.

1, additions;

2. fixtures, machinery and equipment which are a
permanent part of the bulldings and are used to
provide building services;

3, outdoor fixtures;

4, personal property used for maintenance or service of
the described premises, including air-conditioning
equipment; firé extinguishing apparatus; floor
coverings; and appllances for refrigerating, cooking,
dishwashing and laundering;

5. material, equipment and supplies intended for use in
construction, alteration or repair of the buildings; and

6. buildings that are auxiliary to the described bulldings.

BP-200

COVERAGE B — BUSINESS PERSONAL PRO-
PERTY

We cover your business personal property in the
described bulldings or In the open (or in vehicles) on or
within 100 feet of the described premises. This Includes:

1. your interest in personal property of others to the
extent of your labor, material and service; and

2. your use Interest In improvements to the described
buildings. Improvements means fixtures, alterations,
installations or additions to a building you do not
own. These improvements must have been made or
acquired at your expense, other than rent, and not
be legally subject to removal by you.

 

PROPERTY NOT COVERED

 

 

AND EXCLUSIONS.

 

The following exclusions. and Ilmitations are applicable
to’ Coverage ‘A — Buildings and Coverage B —
Business Personal Property. Limited coverage of some
of these types of property Is included In the
Supplemental Property Coverages.

1. Animals and Pets — We do not cover animals and
pets, except those held for sale. ;

2. Antennas, Awnings, Canoples, Fences and Signs—
We do not cover outdoor:

a. radio, television, satellite, dish-type or other
antennas and their masts, towers and lead-in
wiring;

b, awnings or canopies of fabric or slat construction
or thelr supports;

c, fences; or

d, signs.

3. Contraband — We do not cover coritraband or
‘ property in the course of Illegal transportation or
trade.

4. Foundations, Retaining Walls, Pilings, Piers, Wharfs
or Docks — We do not cover:

a. foundations which are below the lowest
basement floor or below ground level if there Is
no basement;

b, retaining walls that are not part of buildings; or

© Copyright 1987 AAIS

Case ID: 191003548
5,

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 125 of 147

c. pllings, piers, wharves or docks.

Land, Cost of Excavation, Grading or Filling, Paved
Surfaces or Underground Pipes, Flues or Drains -—
We do not cover:

a. land, Including land on which the property is
located;

b. cost of excavations, grading or filling;

c. paved outdoor surfaces, including driveways,
parking lots, roads and walks; or

d, underground pipes, flues and drains.

Money, Securities or Lottery Tickets —- We do not
cover money, securities or lottery tickets.

Personal Property of Landlord — We do not cover
under Building Coverage, property in apartments or

rooms you furnish as a landlord, other than personal

property used for maintenance or service of the
building.

Personal Property of Others -—- We do not cover
personal property owned by others,

Property More Speslfically Insured — We do not
cover property which Is more specifically insured In

. whole or [n part by any other Insurance. We do cover

the amount.in excess of the amount due from the
more specific insurance.

 

10. Trees, Shrubs and Plants — We do not cover trees,
shrubs and plants, including lawns and growing
crops,

11. Vehicles, Aircraft and Watercraft — We do not
cover:

a. vehicles designed for use on public roads;

b, aircraft; or

c, watercraft, including .motors, equipment and
accessories, while afidat.

12. Water — We do not cover underground or surface
water,

SUPPLEMENTAL PROPERTY
COVERAGES

 

 

 

We provide the following extenslons of your Property
Coverages.

Unless otherwise stated, each supplemental coverage:

BP-200

a. applies for loss caused by a Peril Covered;
b. applies only at the described premises; and
c. Is an additional amount of Insurance.

1. We provide the following extensions of either

Coverage A — Bulldings or Coverage B — Business
Personal Property:

a. Antennas — You may apply an amount up to
$500 to cover your outdoor radio, television,
satellite, dish-type or other antennas, Including
their masts, towers or lead-In wiring.

b. Awnings, Canopies — You may apply an amount
up to $1,000 to cover your outdoor awnings and
canopies of fabric or slat construction or their
supports. ,

c. Fences — You may apply an amount up to
$1,000 to cover fences, We only cover loss
caused by aircraft, civil commotion, explosion,
fire, lightning or riot.

d. Fire Department Service Charges — You may
apply an amount up to $1,000 to cover your
llability, assumed by contract or agreement prior
to the loss, for fire department-service charges.

This coverage is limited to the charges incurred
when the fire department is called to save .or
protect covered property from a peril covered.

e Signs — You may apply an amount up to $4, 000
to cover outdoor signs. io

. We provide the following extensions - “coverage A

— Buildings and Coverage B — Business Personal
Property, Ls

a. Debris Removal — We cover the cost of
removing debris of the covered property caused
by a peril covered. This coverage does not
include costs to:

1) extract pollutants from land or water; or
2) remove, restore or replace polluted land or
water.

Pollutant means any solid, liquid, gaseous or
thermal irritant or contaminant, including acids,
alkalis, chemicals, fumes, smoke, soot, vapor or
waste. Waste Includes materials to be disposed
of, recycled, reconditioned or reclaimed.

We will not pay any more under this debris
removal coverage than 25 percent of the amount
we pay for the direct loss or damage. We will not
pay more for loss to property and debris removal
combined than the Ilmit of insurance for the
property.

However, we will pay an additional amount of
debris removal expense up to $5,000 when the

© Copyright 1987 AAIS

Case ID: 191003548

 
debris removal expenses exceeds 25 percent of
the amount we pay for direct loss or damage or
when the loss to property and debris removal
combined exceeds the limit of insurance for the
property.

We will not pay any expenses unless they are
reparted to us within 180 days of the direct
physical loss or damage to covered property.

. Removal —- We cover loss to covered property

while removed from the insured location for
preservation from damage caused by a peril
covered, This coverage applies for up to 10 days,
but does not extend past the explration of the
policy,

. Repairs — We cover the cost of repairs that are

reasonable and necessary to protect covered
property from further damage after damage
resulting from a peril covered. We will not pay
more for loss to property and repairs combined
than the fimit of Insurance for the property.

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 126 of 147

— Business Personal Property:

a. Personal Effects — You may apply an amount
up to $500 to cover household and personal
effects owned by you or your employees,
officers or partners. This coverage Is limited to
$100 for property owned by any one person.

b. Personal Property — Acquired Locatlons — You
may apply an amount up to 10 percent of the limit
of insurance, but not exceeding $20,000, to
property covered at locations that you acquire,
other than at fairs or exhibitions, This coverage
applies for up to 30 days after you acquire this
jocation, but not beyond the expiration of the

policy.

We ony cover loss at such locations within the
basic territory. Additional premium will be
charged from the date you acquire the locations.

c. Personal Property — Off Premises —- You may
apply an amount up to $5,000 to property
covered while temporarily at locations that you

3. We provide the following extensions of Coverage A do not own, control, rent or lease, We only cover
. — Buildings: — - joss at such locations within the basic territory.
This coverage Includes property while in transit,

a. Building Coverage — Off Premises — You may We do not cover theft joss from unattended

we ee i eee

BP-200

apply an amount up to $5,000 to property
covered while temporarily at locations that you
do not own, control, rent or lease. We only cover
loss at such locations within the basic territory.
This coverage does not include property while In
transit.

. Buildings — Newly Acquired — You may apply

an amount up to 25 percent of the limit of
insurance, but not exceeding $250,000, .to cover
your buildings or structures being built or that
you acquire, This coverage. Is for up to 30 days
after construction is started or you acquire the
bullding, but not beyond the expiration of the
policy. We only cover loss at such locations
within the-basic territory. Additional premium will
be charged. from the date construction Is started
or the date you acquire the bullding.

. Trees, Shrubs and Plants — You may apply an

amount up to $1,000 fo cover outdoor trees,
shrubs and plants. We only cover loss caused by
alrcraft, clvil commotion, explosion, fire, lightning
or lot. This coverage is limited to $250 on any
one tree, shrub or plant, including debris removal
expense.

4. We provide the following extensions of Coverage B

vehicles unless the loss results from forced entry
of a securely locked compartment. There must
be visible evidence that the entry was forced.

d, Personal Property of Others —- You may apply
an amount up to $2,500 to cover personal
property of others In your care. This coverage Is
only for the benefit of the owners of the personal

property.

e. Valuable Papers and Records — You may apply
an amount up to’ $1,000 to cover the cost of
research or other expenses necessary to
reproduce, replace or restore your valuable
papers and records,

 

COVERAGE C — LOSS OF INCOME

We provide the Earrings and Extra Expense Coverage
shown below when your ‘business Is necessarily
interrupted by loss or damage to real or personal

‘property caused by a peril covered during the policy

period. This coverage applies only when the loss or
damage to real or personal property Is at the described
premises or in the open within 100 feet thereof.

—§— ' © Copyright 1987 AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 127 of 147

We will pay only the loss of earnings and extra
expenses Incurred within 12 consecutive months after
the loss or damage to property. When a limit of
insurance Is shown on the Declarations, we will not pay
more for earnings and extra expenses combined than
the limit.

EARNINGS

We cover your actual loss of nat income normally
earned by your business and payroll expense, taxes,
interest, rents and other operating expenses normally
incurred by your business. Nat Income means profit or
loss before Income tax, a

We cover only such expenses as are necassary during
this interruption of business. Consideration will be given
to continuation of payroll and other expenses to the
extent necessary fo resume your business with the
same quality of service that existed before the loss.

We cover your loss for the time It should reasonably
take to resume your business, but no longer than the
time it should reasonably take to rebulld, repair or
replace the property that has Incurred the loss or
damage. This loss Is not limited by the expiration date of
the policy.

You must do ail you can to reduce the loss. We do not
cover any increase In loss due to your failure to use
reasonable éfforts to resume complete or partial
business. This includes making use of other locations
and property ta reduce the loss,

In determining a loss, we will consider the experience of
your business before the loss and the ‘probable
axperience had no loss occurred.

EXTRA EXPENSES

We cover the necessary extra expenses that you incur
in order to continue as nearly as practical your normal
business following damage by a peril covered.

We cover your extra expenses for the time it should
reasonably take to resume your normal business, but
no longer than the time it should reasonably take to
rebuild, repair or replace the praperty that has incurred
the loss or damage. The loss is not limited by the
expiration date of the policy.

You must do all you can to resume your business and
to reduce the loss. We do not cover any increase in loss
due to your failure to use reasonable efforts to resume
complete or partial business. This includes making use
of other locations and property to reduce the loss,

The salvage value of any property bought for temporary
use shall be deducted from the extra expenses.

 

EXCLUSIONS AND LIMITATIONS

BP-200 —6—

The following additional exclusions and limitations are
applicable to Coverage C —- Loss of Income.

1. Delayed Rebuilding, Repalring or Replacement —

‘We do not cover any loss bayond the time it should

reasonably take to rebuild, repair or replace the
property that has Incurred the loss or damage.

2. Electronic Equipment — We do not cover earnings
loss caused by loss or damage to medla, programs
or records for electronic data processing or
electronically controlled equipment beyond 60
consecutive days, or the time necessary to rébulld,
repair or replace other damaged property, whichever
is greater, ‘

3. Environmental Damage — We do not cover any
increase in loss caused by any law, regulation, or
decree that regulates the prevention, ‘control, repair,
decontamination, clean-up or restoration of
environmental damage. a

4, Fire Extinguishment — We do not cover expenses to

put out a fire,

5, Leases, Licenses, Contracts or Orders — We do not
cover any increase in loss due to the suspension,
lapse or cancellation of leases, licenses, contracts or
orders,

We do cover such loss resulting directly from the
interruption of your business, but not beyond the
_ time the business could have been resumed.

6. Property Damage — We dao not cover the normal
cost of repalr, replacement or restoration of property.

We will cover expenses in excess of normal that you
necessarily incur to reduce the loss, but only to the
extent that they reduce the loss under this coverage.

7. Records — We do not cover the cost of research or
other extra expense necessary to replace records,
including electronic data processing or electronically
controlled equipment programs, data or media,

We will cover expenses in excess of normal that

© Copyright 1987 AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 128 of 147

you necessarily incur to reduce loss, but only to the
extent that they reduce the loss under this coverage.

8. Strikes, Protests and Other Interference — We do
not cover any increase in loss due to interference by
strikers or other persons at the described premises.
This applies to interference with rebuilding, repairing
or replacing property or with the resumption of your
business.

 

SUPPLEMENTAL LOSS
OF INCOME COVERAGES

 

 

 

We provide the following extensions of Coverage C —
Lass of Income:

{. Alteratlons and New Buildings — We extend your
coverage to Include loss caused by damage to
additions, alterations and new buildings ufider
construction at the described premises by a peril
covered, We cover your loss for the delay in using
such additions, alterations and new buildings starting
from the time business would have begun had no
damage occurred, This does not increase the limit of
insurance,

2, Interruption by Civil Authority — We extend your
coverage to include loss while access to your
(premises {|s specifically denied by an order of a clvil
‘authority, This order must be a result of damage to
property Ih the Immediate vicinity and caused by a
peril covered, This extension Is limited to two
consecutive weeks. This does not Increase the limit
of insurance.

3. Newly Acquired Locations — We extend your
coverage for an amount up to $100,000, to include
loss caused by damage to locations that you
-acquire, other than at fairs or exhibitions. This
coverage applies for up to 30 days after you acquire
this location, but not beyond the expiration of the

policy.

We only cover loss at such locations within the
basic territory and caused by a peril covered.
Additional premium will be charged from the date
you acquire the locations.

This is an additional amount of Insurance.

4, Period of Loss Extension -- We extend your
coverage to cover loss for the time from the date the
property that incurred the lass or damage Is rebuilt,
repaired or replaced, until the date you could
reasonably resume your normal business, or

BP-200

the end of 30 consecutive days, whichever Is earlier,
This does not increase the Ilmit of insurance.

 

 

IPERILS COVERED
The Perils Covered apply to Coverage A — Bulldings,
Coverage B ~~ Business Personal Property and

Coverage C — Loss of Income.

We insure against risks of direct physical loss, except
as excluded or limited.

Specified Perils —- When reference is made to
"specified perils," we mean alrcraft; breakage of building
glass; civil commotion; collapse of buildings: explosion;
falling objects; fire; hall; leakage from flre extinguishing
equipment; lightning; riot; sinkhole collapse; smoke;

“sonic boom; vandalism; vehicles; volcanic action; water

damage; welght of ice, snow or sleet; and windstorm, all
except as excluded or limited.

PERILS NOT COVERED
EXCLUSIONS AND LIMITATIONS

A. We do not pay for loss if one or more of the following
exclusions apply to the loss, regardless of other
causes or events that contribute to or aggravate the
loss, whether such causes or events act to produce -
the loss before, at the same time as, or after the
excluded causes or events,

 

 

 

 

{. Civil Authority — We do not cover loss caused by
order of any civil authority, including seizure,
- confiscation or destruction of property,

We will. cover, loss . resulting from acts of
destruction by the civil authority to prevent the
spread of fire, unless the fire is caused by a peril
excluded under this policy.

2. Earth Movement or Volcanic Eruption — We do
not cover loss caused by any earth movement
(other than sinkhole collapse) or caused by
eruption, explosion or effusion of a volcano.

Earth movement Inciudes, but |s not limited to,
garthquake; landslide; mudflow; mudslide; or
sinking, rising or shifting of earth,

Sinkhole collapse means the sudden setilement
or collapse of earth supporting the covered
property Inte subterranean voids created by the
action of water on a limestone or similar rock
formation. It does not include the value of the
land or the cost of filling sinkholes.

We will cover direct loss by fire, explosion or
volcanic action resulting from either earth

© Copyright 1987 AAIS

Case ID: 191003548
BP-200

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 129 of 147

movement or eruption, explosion or effusion of a
volcano,

Volcanic action means:

a, alrborne volcanic blast or airborne shock
waves:

b, ash, dust or particulate matter; or

c, lava flow

All volcanic eruptions that occur within a 72-hour
perlod shall be considered a single loss.

Volcanic actlon does not Include the cost to
remove ash, dust or particulate matter that does
not cause direct physical loss to the covered
property.

» Nuclear Hazard — We. do not cover’ loss caused
by nuclear hazard, This means nuclear reaction,
nuclear radiation or radioactive contamination, all
whether controlled or uncontrolled, Loss caused
by nuclear hazard is not considered loss caused
by fire, explosion or smoke, This exclusion dogs
not apply to direct loss by fire resulting from
nuclear hazards,

. Ordinance or Law — We do not cover loss or
increased’ cost caused by enforcement of any
code, ordinance or law regulating the ‘use,
construction, repair or demolition of any building
or structure,

. Utility Failure — We do not cover loss caused by
interruption of power or other utility services
resulting from any cause If the interruption takes
place away from the described location.
Interruption includes reduced voltage, low
pressure or other interruptions of normal
services,

We will cover the direct toss by a peril insured
against which occurs’ on the described premises
as a result of any power Interruption.

. War — We do not cover loss caused by war,
including undeclared war; civil war; insurrection;
rebellion; revolution; warlike act by a military
force or military personnel; or destruction, selzure
or usé of property for a military purpose. We do
not cover loss due the consequence of any of
these. Discharge of a nuclear weapon shall be
deemed a warlike act even if aceldental,

7. Water Damage — We do not cover loss caused
by:

a. flood, surface water, waves, tidal water,

overflow of a body of water or spray from any

of these whether wind driven or not! '
b. water which backs up through sewers or .
drains; or
water below the surface of the ground,
including water which exerts pressure on, or
seeps or leaks through or Into a building,
sidewalk, driveway, foundatlon, swimming
pool or other structure.

c

We will cover the direct loss by fire, explosion or
sprinkler leakage which may result,

B.’ We do not pay for loss or damage if one or more of
the following exclusions apply to the loss:

1. Animals — We do not cover loss caused by or
resulting from animals, including birds and
insects. We will cover any resulting loss caused
by "specified perils,"

We do not cover loss to animals, including birds
_and Insects, except death or destruction of
animals held for sale caused by "specifled perils.”

2, Boilers - Steam — We do not cover loss to steam
boilers, steam pipes, steam turbines or steam
engines caused by any condition or occurrence :
within such equipment, including bursting, :
cracking, exploding or rupturing. This exclusion
does not apply to loss or damage caused by
explosion of gas or fuel In the firebox, combustion
chamber or flues.

3. Building Materials — We do not cover under the
Bulldings Coverage loss by theft of bullding
materials and supplies that are not attached to
buildings.

We will cover loss caused by looting and pillaging
at the time and place of a riot or civil commotion.

4, Collapse — We do not cover lass by collapse
that results from an excluded cause or event.

5, Contamination — See Pollutants.
6, Criminal, Fraudulent or Dishonest Act ~- We do

not cover loss caused by or resulting from
fraudulent, dishonest or criminal acts committed

—8— © Copyright 1987 AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document 1 -Filed 03/06/20 Page 130 of 147

10,

11.

BP-200

by you, any employees while working or
otherwise, any associates or agents. This
includes loss caused by your partners, officers,
directors, trustees, joint adventurers or any
persons to whom property may be entrusted,
whether working alone or with others,

Defects, Errors and Omissions —- We do not
cover loss which results from one or more of the
fallowing:

a. an act, error or omission (negligent or not)
relating to:

* 4) land use;

2) the design, specification, construction
‘workmanship, Installation or maintenance
of property;

3) planning, zoning, development, siting,
surveying, grading or compaction; or

4) maintenance of property (including land,
structures or Improvements);

whether on or off the premises;

b, a defect, a weakness, the inadequacy, a fault
or unsoundness In materials used Jn
construction or repair, whether on or off the
premises.

- In addition, we do not cover loss to. Business

Personal Property caused by deficlency or
defects in design, specifications, rhaterials or
workmanship, er caused by or resulting from
latent or Inherent defects.

We will cover any resulting loss caused by an
insured peril unless the resulting loss itself is
excluded.

Deterioration — We do not cover loss caused by
or resulting from deterioration including corrosion,
decay, fungus, mildew, mold, rot or rust.’

We will cover any resulting loss caused by
"specified perils."

Disappearance —- We do not cover unexplained.
or mysterious disappearance, or shortage
discovered on taking inventory.

Electrical Currents — We do not cover loss
caused by or resulting from arcing or by electrical
currents other than lightning. If a fire results, we
will cover only the damage caused by fire.

Explosion —- We do not cover loss caused by or
resulting from explosion of steam boilers, pipes,
turbines or engines that you own or lease or that
are operated under your control. This exclusion

12.

13.

14.

15.

16,

9 —

does not apply to joss or damage caused by
explosion of gas or fuel In the firebox, combustion
chamber or flues.

If a flre results, we will cover only the damage
caused by the fire.

Falling Objects — We do not cover, under
"specifled perils," loss caused by or resulting
from falling objects to personal property In the

" open or to the interior of buildings or personal

property inside buildings unless the exterior of
the roof or walls are first damage by the falling
objects.

Freezing — We do not cover water damage
caused by or resulting from freezing of plumbing,
heating, air-conditioned systems or appliances

‘during vacancy or ‘unoccupancy. This exclusion

does not apply during permitted vacancy or
unoccupancy If you ‘used reasonable care to
maintain heat In the building or to turn off water
and drain the equipment, if heat is not
maintained.

We do not cover water damage caused by or
resulting from freezing: of fire protection systems
or appliances during vacancy ‘or unoccupancy.
This exclusion does not apply during permitted
vacancy or unoccupancy If you used reasonable
care to maintaln conditlons necessary for the
praper operation of the fire protection equipment.

Furs — We do not cover furs or fur garments for
loss or damage by theft for more than $2,500
total in any one occurrence. ©

Glass Breakage — We do not cover building
glass breakage loss for more than $100 for any
plate, pane, multiple plate Insulating unit, heating
pane, Jalousie, louver or shutter, or more than
$500 in any one occurrence. These limits do not
apply to loss by "specified perils" other than
breakage of bullding glass or vandalism.

Glassware —- Fragile Articles — We do not cover
breakage of fragile articles, except as a result of
"specified perils." This exclusion applies to
articles such as glassware, statuary, porcelains
and bric-a-brac, We will cover the breakage of
bottles or other containers held for

© Copyright 1987 AAIS

Case ID: 191003548
17,

18,

19,

20,

21.

22,

23,

BP-200

Case 2:20-cv-01326-PBT Document 1: Filed 03/06/20 Page 131 of 147

sale, and lenses of photographic and scientific
instruments.

Hot Water Boilers or Heaters — We do not cover
loss ta hot water boilers or heaters caused by
any condition or occurrence within such
equipment other than an explosion. This
exclusion includes bursting, cracking or rupturing.

Increased Hazard — We do not cover loss
occurring while the hazard has been materially
Increased by.any means within your knowledge
or control. ;

Jewelry, Watches, Jewels, Pearls and Precious
Stones and Metals. — We do not cover more than
$2,500 total in any one occurrence for loss or
damage by theft of Jewelry; .watches; watch
movements; jewels; pearls;. precious or
semiprecious stones; gold, silver or other
precious. metals; or Items consisting primarily of
precious metals, This limitation does not apply to
items of Jewelry or watches worth $50 or less.

Neglect —- We do not cover loss caused by or
resulting from your neglect to use all reasonable
means to save covered property at and after the
time of loss,

We do not cover loss or damage caused by or
resulting from your neglect to use all reasonable
means to save and preserve covered property
when endangered by a peril covered.

Patterns, Dies, Molds, Models and Forms — We
do not cover mare than $2,500 total. in one
occurrence for loss or damage by theft to
patterns, dies, molds, models or forms,

Pollutants —- We do not cover loss caused by or
resulting from release, discharge or dispersal of
pollutants unless the release, discharge or
dispersal is caused by "specified perils.”

Pollutant means any solid, liquid, gaseous or
thermal! Irritant or contaminant, Including acids,
alkalis, chemicals, fumes, smoke, soot, vapor or
waste, Waste includes materials to be disposed
of, recyclad, reconditioned or reclaimed,

We will cover any resulting loss caused by
"specified perils.”

Protective Safeguards — We do not cover losses
occurring while protective safeguards

24,

25,

that you control are not In working condition. This
exclusion applies only to protective safeguards
shown on the Declarations and to the property,
premises and perils affected, This lasts until the
safeguards are back In order,

Seepage — We do not cover loss caused by, or
resulting from, continuous or repeated seepage
or leakage from within a plumbing, heating or air-
conditioning system or domestic appliance.

Settling, Cracking, Shrinking, Bulging or
Expanding — We do not cover loss caused by or
rasulting from settling, cracking, shrinking,
bulging or expanding of pavements, footings,
foundations, walls, ceilings or roofs, We will cover

'. -any resulting loss by "specified perils."

26,

27,

Smog, Smoke, Vapor or Gas — We do not cover
loss caused by or resulting from smog, smoke,
vapor or gas from agficultural or industrial
operations.

Stamps, Tickets, Letters of Credit — We do not
cover more than $250 total in any one
occurrence for loss to stamps, tickets or letters of
credit, This limitation does not apply to "specified

_ perils,"

28,

29.

30.

—10—

Temperature —- Humidity — We do not cover
loss to personal property caused by or resulting
from. dampness, or changes In or extremes of
temperature. We will cover any resulting loss
caused by "specified perils,”

Vacancy -—- Unoccupancy —- We do not cover

Joss occurring while the building has been vacant

beyond 60 consecutive days.

We do not cover loss occurring while the building
has been unoccupled for more than 60
consecutive days or for more than the usual or
incidental unoccupancy period for the described
premise, whichever is tonger.

Unoccupied means that the customary activities
or operations of the described occupancy are
suspended, but personal property has not been
removed. The building shall be considered
vacant and not unoccupied when the occupants
have moved, leaving the bullding empty except
for limited personal property.

Valuable Papers and Records — We do not

cover loss to valuable papers or records except
by "specified perlis." This limitation applies to

© Copyright 1987 AAIS

Case ID: 191003548

i
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 132 of 147

account books, bills, card Index systems, data
processing media, deeds, drawings, evidences of
debt, manuscripts and other records,

31. Voluntary Parting — We do not cover loss
caused by or resulting from voluntary parting with
title or possession of any property because of
any fraudulent scheme, trick or false pretense.

32. Wear — Breakdown — We do not cover foss
caused by or resulting from wear and tear,
mechanical breakdown, centrifugal force, marring
or scratching,

We will cover any resulting loss caused by
"specified parils."

33. Weather — We do not cover loss to personal
property In the open caused by rain, snow, ice or
sleet.

We.do not cover loss to the interior of buildings
caused by rain, snow, sand or dust unless
entering through openings made by "specified
perils."

We do not cover when outdoors: radio, television,
satellite, dish-type or other antennas or their
masts, towers or lead-in wirlng; awnings or
canoples of fabric or slat construction or their
supports; gutters and downspouts; outdoor
fixtures; or personal property for loss caused by
the weight of Ice, snow or sleet, except as a
result of collapse of the bullding.

We do not cover loss resulting from weather
conditions If the weather conditions contribute In
any way with exclusions A. 1. through A. 7, We
do pay any ensuing loss not excluded In this

policy.

34, Work or Operations —- We'do not cover ldss-to
property caused by or resulting from actual work
or operations. This includes altering,
constructing, © installing, manufacturing,
processing, servicing or testing. We will cover
any resulting loss caused by "specified perils."

 

[WHAT MUST BE DONE IN CASE OF LOSS |

. Notice — You must promptly notify us or our agent
(in writing, lf requested). You must notify the police if
the loss is a result of a violation of a law.

staps to protect the covered property from further
damage.

. Right of Recovery — We are not liable for a loss if

you do anything after the loss occurs to impair our
right to recover, except for waivers permitted in the
Other Property Coverage Conditions.

If we make a payment under this coverage, we may
require that you assign to us your right of recovery
against any person for the loss to the extent of the
payment for the loss, You must do everything
necessary to make this assignment and secure our
rights.

. Proof of Loss — You must send us a statement of

loss (under oath, If requested) within 60 days after
the loss, This must Include the following information:

a. the time, place and circumstances of the loss;

b. other policies of insurance that may cover the
. loss;

¢, your interest and the interésts of all others In the
property Involved, including all mortgages and
liens;

d. changes In title or occupancy of the property
covered during thé policy period;

e. detailed estimates for repair or replacement of
covered property;

f. available plans and specifications of bulldings or
structures;

g. detailed estimates of any covered loss of Income
and expenses; and

h. if requested, an inventory of damaged covered
personal property showing In detail the quantity,
description, cost and amount of the loss. You
must attach to the Inventory copies of all bills,
recelpts and related documents that substantlate
the inventory. ~

. Examination — Any Insured must submit to

examination under oath in matters connected’ with
the loss as often as we reasonably request and glve
us sworn statements of the answers, If mora than
one person Is examined, we have the right to
examine and receive statements separately and not
in the presence of the others.

2, Protect Property — You must take all reasonable

—4— © Copyright 1987 AAIS

Case ID: 191003548

BP-200
Case 2:20-cv-01326-PBT Document:1

6. Records — You must produce records, including
tax returns and bank microfilms of all canceled
checks, relating to value, loss and expense and 4
permit copies and extracts ta be made of them as
often as we reasonable request. ,

7. Damaged Property — You must exhibit the 5.
damaged property as often as we reasonably
request,

8. Volunteer Payments — You must not, except at 6.
your own.expense,. voluntarily make any payments,
assume any obligatlons, pay or offer any rewards, or
incur any other expenses except as respects
protecting property from further damage. 7.

9, Abandonment of.Property — We do not have to
accept any abandonment of property,

 

[VALUATION OF PROPERTY LOSSES _|

The valuation of property losses shall be based upon
the following provisions:

1. Actual Cash Value — When replacement cost ts
not indicated on the Declarations for Property
Coverage, the loss payment will be based upon the
actual cash value at the time of loss with a deduction
for depreciation. - .

2. Replacement Cost — When replacement cost is
indicated on the Declarations for Property Coverage,
the loss payment will be based upon the
replacement cost without any deductlon for
depreciation. -

This replacement cost provision does not apply to
objects of art; rarity or antiquity, or property of others.

The replacement cost is limited to tha cost of repair
or replacement with similar materials on the same
site and used for the same purpose. The payment
shall not exceed the amount you spend to repair or
replace the damaged or.destrayed property,

Replacement cost valuation does not apply until the
damaged or destroyed property is repaired or
replaced. You may make a claim for actual cash
value and later for the replacement cost if you notify
us of your intent within 180 days after the loss.

3. Rebuilding, Repairing or Replacing — The

valuation of lasses is limited to the cost to rebuild,
repair or replace with property of equivalent kind

BP-200 —12—

Filed 03/06/20 Page-133 of 147

and quality, to the extent practicable.

Glass — Glass will be valued at the cost of safety
glazing material where required by code, ordinance
or law. .

Merchandise Sold —.Merchandise that you have
sold but not delivered will be valued at the selling
price fess all discounts and unincurred expenses.

Valuable Papers and Records — The valuation of
valuable papers and records Is the cost of blank
materials,

Tenant's Improvements — Tenant's improvements
losses will be valued at the basls applicable to
Business Personal Property (actual cash value or
replacement cost) if repaired or replaced at your
expense within a reasonable time,

Tenant's improvement losses are not covered {f
repaired or replaced at another's expense,

Tenant's improvements losses will be valued at a
portion of your original cost if not repaired or

replaced within a reasonable time. This portion Is the |

ratio between the time remaining on your.lease and
the time between the installation. or acquisition of the
Improvements and the end of your lease. Any
renewal options in your lease are to be considered
In valuation of your loss.

EXAMPLE: .
Tenant's Improvements installed at the beginning
of a five year lease with a five year extension.
The value of the damaged or destroyed property
after three years is 70 percent of your original
cost If not repaired or replaced,

Pair or Set — Loss to an article which Is part of a
pair or set will be a reasonable proportion of the
value of the entire palr or set, The Joss is not
considered a total loss of the pair or set.

Appraisal — If you and we do not agree on the
amount of the loss, either party may demand that the
amount be determined by appralsal.

If either makes a written demand for appraisal, each
will select a competent, independent appraiser and
notify the other of the appraiser's identity within 20
days of receipt of the written demand. The two
appraisers will then select a competent, {mpartial
umplra. If the two appralsers are unable to agree
upon an umpire within 15 days, you or we can ask a
Judge of a court of record In the state where tha
property is located to select an umpire,

The appraisers will then determine and state
separately the amount of each loss. .
© Copyright 1987 AAIS

Case ID: 191003548

tee,
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 134 of 147

lf the appraisers submit a written report of any
agreement to us, the amount agreed upon will be = 6,
the amount of the loss. If the appraisers fail to agree
within a reasonable time, they will submit only their
differences to the umpire. Written agreement so 7.
itemized and signed by any two of these three, sets

the amount of the loss.

Each appraiser will be pald by the party selecting
that appraiser. Other expenses of the appraisal and
the compensation of the umpire will be paid equally
by you and us.

 

ILOSS PAYMENT

1. Our Options — We have the following options:
a. pay the loss;

b. rebuild, repalr or replace with property of
equivalent Kind and quality, to the extent
practicable, within a reasonable time;

c. take all or any part of the damaged property at
the agreed or appraised value.

We must give you notice of our intent to rebulld,
repair or replace within 30 days after recelpt of a
duly executed proof of loss,

2. Insurable Interest — We do not cover more than 10.
your insurable interest in any property.

3. Your Losses — We will adjust all fosses with you.
Payment will be made to you unless another loss
payee is named In the pollcy, An insured loss willbe 11.
payable 30 days after a satisfactory proof of loss is
recelved, and the amount of the loss has been
established either by written agreement with you or

Declarations in any one occurrence.

Limit of Insurance — We will not pay more than
our limit of insurance for any loss.

Automatic Increase — The {imits of insurance are
increased when a percentage increase Is shown on
the Declarations. The increase shown Is the annual
percentage increase and applies proportionally from
the date of the most recent limit. The Increase
applies only to the limits of insurance shown on the
Declarations.

Seasonal Increase -~ The limits of insurance for
Business Personal Property will automatically
Increase by 25 percent to provide for seasonal
increase, This increase applies only if the limit of
insurance Is at least 100 percent of your average
monthly values for the 12 months Immediately
preceding the date of the loss or damage.

If you have been in business less than 12 months,
the limit of insurance must be 100 percent of your
average monthly values for the time you hava been
in business.

Insurance Under More Than One Coverage — If

‘more than one coverage of this: policy insures the

same loss, we pay no more than the actual claim,
loss or damage sustalned, ,

Insurance Under More Than One Policy — if there
is any other Insurance which applies to a loss,

we pay only for the excess of the amount due from

such other Insurance, whether collectible or not.

Benefit To Others — Insurance under Property
Coverage shall not directly or indirectly benefit
anyone having custody of your property.

 

the filing of an appraisal award with us. OTHER PROPERTY
COVERAGE CONDITIONS

 

 

 

4, Property of Others — Losses to property of others
may be adjusted with you. We reserve the right to {
adjust with and pay owners: Payment to the owners
satisfies our obligation to you for loss to this
property. We may also choose to defend any suits
arising from the owners, , 2

5, Deductible — We pay only that part of your loss
over the deductible amount stated on the

BP-200 —13—

. Control of Property — The Property Coverage ls

not affected by any act or neglect beyond your

‘control.

. Death of an Individual Named Insured — if you

dle, your rights and dutles under the Property
Coverage pass to your legal representative or other
person having proper temporary custody of your
property.

Mortgage Provisions — if a mortgagee (mortgage
holder) Is named In this policy, loss to bulldings shall
be paid to the mortgagee and you as interests
appear. If more than one mortgagee is named, they
shall be paid in order of precedence.

© Copyright 1987 AAIS

Case ID: 191003548
BP+200

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 135 of 147

The insurance for the mortgagee continues in effect
even when your Insurance may be vold because of
your acts, neglect, or failure to comply with the
coverage terms. The insurance for the mortgagee
does not continue in effect if the martgagee is aware
of changes in ownership or substantial Increase in
risk and does not notify us,

We will also notify the mortgagee if we cancel the
policy. The cancellation conditions apply to the
mortgagee.

We may request payment of the premium from the
mortgagee, if you fall to pay the premium.

lf we pay the mortgagee for a loss where your
Insurance may be void, the mortgagee’s rights to
collect that portion of the mortgage debt from you
then belongs to us. This does not affect the
mortgagee’s right to collect the. remainder of the
mortgage debt from you. As an alternative, we may
pay the mortgagee the remaining principal and
accrued interest In return for a full assignment of the
mortgagee's Interest and any instruments given as
security for the mortgage debt.

. Recoveries — If we pay you for the loss under the
Property Coverage and lost or damaged property Is
recovered, or payment is mace by those responsible
for the loss, the following provisions apply:

—14—

a. You must notify us promptly if you recover
properly or receive payment.

6b, We must notify you if we recover property or
recelve payment,

c, Any recovery expenses incurred by either are
reimbursed first.

. Suit Against Us — No sult to recover any loss may

be brought against us unless:

a. the terms of the Property Coverages have been

fully complied. with; and
b. the suit is commenced within one year after the
loss,

If any applicable law makes this limitation invalid,
then suit must begin within the shortest perlod
permitted by the law. .

. Waiver of Right of Recovery — You may waive

your right of recovery in writing before a loss without

_ volding the coverage.

You may walve your right of recovery in writing after
a loss only to the following partles:

a. someone insured by this policy;

b, .your tenant), ;

c. a business firm owned or controlled by you; or

d, a business firm which owns or controls your
business,

© Copyright 1987 AAIS

Case ID: 191003548
foe

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 136 of 147

COMMERCIAL LIABILITY COVERAGES

This Liability Coverage Section contains the definitions, coverage descriptions, exclusions, limitations and conditions
that apply to the Businessowners Liability Coverages.

 

[DEFINITIONS 2) by your fulfilling the terms of the contract.
1. Auto — This means a land motor vehicle, a tralleror 6. Incidental Contract — This means a written:
a semi-traller which is designed for use on public

roads. Auto Includes attached machinery and a. lease of premises;
b. easement agreement (this does not include an

equipment.
agreement in connection with any construction or
2. Basic Territory — This means the United States of demolition operation on or adjacent to a railroad);
America, its tertitorles and possessions, Canada and c, promise to indemnify a municipality if required by
Puerto Rico. an ordinance (this does not apply in connection
with work done for the municipality);
3. Bodily Injury — This means bodily harm, sickness d, sidetrack agreement; or
or disease sustained by a person and includes the 8, elevator maintenance agreement.

required care and loss of services. Bodily injury
includes death that results from bodily harm, 7. Insured — [f shown on the Declarations as an

sickness or disease. “individual,” Insured means you and your spouse,
but only with respect to the conduct of a business of

4, Coverage Territory — This means: which you are the sole owner.

a. the basic territory; If shown on the Declarations as a “partnership" or a

b. international waters and airspace, only if the “joint venture," Insured means you and all your
bodily injury or property damage occurs in the partners of members and their spouses, but only
course of travel to or from the basic territory; with respect to the conduct of the business.

c. the world, if the injury or damage arises out of: oo.
If shown on the Declarations as an "organization"

1) products you have made or sold in the basic (other than a partnership or a joint venture), insured
territory; or. means you and all of your executive officers and

2) the activities of a person who normally resides directors, but only while acting within the scope of
in the basic territory,: but is away for a short their duties. it also includes your stockhalders, but
time on your business; and only for their llability as such.

provided that your liability to pay damages has Insured also includes:
been determined: ,
_ a, anyone, except your employees, while acting as
1) in a suit on the merits in the basic territory; your real estate manager;
or b. if you die during the policy period, your legal
2) ina settlement that: we have agreed to, representative while acting within the scope of his
_duties as such, or a person who has custody of
5, Impaired Property — This means tangible property your property with respect to fiabllity arising out
(other than your product or your work): of the maintenance or use of that property until
your legal representative is appointed;
a. whose value has been decreased: c, with respect to the operation, with your
, permission, of mobile equipment:

1) because it Includes your product or your

work that Is, or Is believed to be, defective, 1) your employee in the course of employment.
deficient or dangerous: or This does not apply to a fellow employee
2) because you failed to carry out the terms of a injured In the course of employment;

contract; and
2) any other person. This Includes anyone

legally lable for the conduct for such person

b,. whose value can be restored:
but only:

1) by the repalr, replacement, adjustment or

removal of your product or your work; or a) for {lability arising out of the operation of

the equipment; and
BP-200 / mm 15 — © Copyright 1987 AAIS
Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 :Page 137 of 147

b) if there is no other insurance covering the
liability available to them;

3) no one is an insured for property damage to
property owned by, rentad ta, In the charge of,

or occupled by you, or an employee of.

anyone who is an insured under paragraph c.

your employees, for acts within the scope of their
employment by you (this does not include your
executive officers), None of these employees are
Insureds for:

_ 1) Injury to you or to a fellow employee;

2) property damage to property owned by,
rented to or loaned to employees, or any of
your partners or members and their spouses
(If you are a joint venture or a partnership).

any organization (other than a joint venture or a
partnership) newly acquired or .formed by you,
and In which you have a majority Interest,

Such an organization is not an Insured:
a

1) if there is other similar Insurance available to
It; or

2) after. 90 days immediately following that

acquisition or formation; or
3) for bodily Injury or property damage that
occurred prior to the acquisition or formation.

’ No -person or organization Is an insured with

respect to the conduct of a current or past
partnership or Joint venture that Is not shown on
the Declarations as an insured.

8, Limit — This means the limit of liability that applies.

9, Loading or Unloading — This means the
movement of property:

a,

BP-200

starting with the time it Ils removed from the point
where It has been accepted for transit by auto,
aircraft or watercraft;

continuing while it Is In or on such vehicle; and
ending when It has been rernoved form the
vehicle to Its point of destination.

Loading or Unloading includes movement by any
mechanical device attached to the vehicle.

10. Occurrence — This means an accident and
includes repeated exposure to similar conditions.

11. Products/Completed Work Hazard —

a, Products hazard means bodily injury or
property damage occurring away from premises
you own or rent and arising out of your product
after physical possession of it has been
relinquished to others.

b. Completed work hazard means bodily Injury
or property damage arising out of your work. It
does not Include work that has not been
completed, or that has been abandoned.

Your work is deemed completed at the earliest
of the following times:

1) when all work specified in your contract has
beendone;

2) when all work to be done at a job site has
been completed if your contract includes
work at more than one site; or

3) when your work at a job site has been put to
its Intended use by soméone other than
another contractor or subcontractor working
on the same job site.

Work which requires further —_ sarvice,
maintenance, correction, repalr or replacement
because of a defect or deficiency, but which is
othenvise complete, shall be deemed completed.

c. Neither of these hazards include bodily injury or
property damage arising out of:

1) the transportation of property, unless the
injury or damage arises our of a condition in
or on a vehicle, created by loading or
unloading;

2) the presence of tools, uninstalled equipment
or abandoned or unused materials; or

3) products or work for which the classification
on the Declarations specifies “including
Products/Completed Work.”

12. Products — This means goods or products
manufactured, sold, handled, distributed or disposed
of by you, others trading under your hame, or a
person or organization whose business or assets
you have acquired,

—16— © Copyright 1987 AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 -Page 138 of 147

Products includes:

a. warranties or representations made at any time
with respect to the fitness, quality, durability or
performance of your products; and

b, containers (other than vehicles), materials, parts
or equipment furnished in connection with such
goods or products.

Products does not include:

a, vending machines;

b. property that is rented to or placed for the use of
others, but not sold; or

c. real property.

13. Property Damage — This means:

a. physical injury or destruction of tangible property;
or

b. the loss of use of tangible property whether or not
itls physically damaged.

14, Terms — This means all provisions, limitations,

exclusions, conditions and definitions that apply.

15. We, Us, Our — These words mean the company

providing this coverage.

16. Your, Your — These words mean the persons or

organizations named cn the Declarations.

17, Your Work — This means:

a. work or operations performed by you or on your
behalf;

b. materials, parts and equipment you supply for
such work or operations; and

c. written warranties or representations made at any
time regarding quality, fitness, durability or
performance of any of the foregoing.

 

IPRINCIPAL COVERAGES

We provide insurance for the. following coverages
Indicated by a specific limit or premium charge on the
Declarations,

COVERAGE L — BODILY INJURY LIABILITY
PROPERTY DAMAGE LIABILITY

We pay all sums which an insured becomes legally
obligated to pay as damages due to bodily injury or
property damage to which this insurance applies. The
bodily injury or property damage must be caused by
an occurrence, ,

This insurance applies only to bodily injury or property
damage which occur:

1. within the coverage territory; and
2, during the policy period.
COVERAGE M — MEDICAL PAYMENTS

We pay the medical expenses defined below for bodily
Injury caused by an accident:

1, on premises you own or rent;

2. On ways adjacent or next to premises you own or
rent; or

3. arising out of your operations.
We pay such expenses regardless of fault but only if:

1. they arise out of an accident that occurred In the
coverage territory and during the policy period; and

2. they are incurred and reported within one year of the
accident. ~

Medical expenses means the reasonable and
necessary expenses for:

1. medical, surgical, x-ray and dental services,
including prosthetic devices and eyeglasses;

2. ambulance, hospital, professional nursing and
funeral services; and

3, first aid at the time of the accident.

COVERAGE N — PRODUCTS/COMPLETED WORK
We pay all sums which an Insured becomes legally
obligated to pay as damages due to bodily injury or
property damage arising out of the Products/
Completed Work Hazard to which this insurance
applies. The bodily injury or property damage, must
be caused by an occurrence, This insurance applies
only to bodily Injury or property damage.which occur:
1. within the coverage territory; and

2. during the policy period.

COVERAGE 0 -— FIRE LEGAL LIABILITY

We pay for property damage to buildings, or parts

BP-200 —7— © Copyright 1987 AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 139 of 147

thereof, which you rent if the property damage is
caused by fire for which you are legally liable, Buildings
include fixtures permanently attached thereto,

All of the exclusions otherwise applicable to property
damage do not apply to this coverage. However, we da
not cover:

. lability arising under any contract to indemnify any
person or organization for damages by fire, to the
premises; or

2. liability arising out of property damage expected,
directed or intended by an insured,

 

[INCIDENTAL LIABILITY COVERAGES |

These coverages are subject to all the terms of the
Principal Coverages, They do not Increase the limits
stated for the Principal Coverages,

INCIDENTAL MEDICAL MALPRACTICE INJURY

We cover bodily InJury arising out of the rendering or
failure to render the following services:

1. medical, surgical, dental, x-ray or nursing services or
treatment, or the furnishing of food or beverages In
connection therewith; or

2, the furnishing or dispensing of drugs or medical,
dental or surgical supplies or appliances.

This coverage does not apply to:

1. expenses incurred by an Insured for first ald to
others at the time of an accident;

2, an Insured or an employee engaged in the business
or occupation of providing any of the services
described under 1. and 2; above; or

3. Injury caused by an Indemnitee if such indemnitee Is

engaged In the business or occupation of providing
any of the services described in 1. and 2, above,

MOBILE EQUIPMENT

We pay all sums for which an insured ls legally table
for bodily Injury or property damage resulting from
mobile equipment, including attached equipment and
machinery.

This coverage applies only to land motor vehicles that

BP-200

—18—

meet one or more of the following criteria:

1. Those which are used only on premises owned by or
rented to you (premises includes adjoining ways),

2. Those which are designed primarily for use off public
roads.

ad

Those which travel on crawler treads.

4, Those which are self-propelled and designed or
used only to afford mobility to the following types of
equipment, which must.be a part of or he
permanently attached ta such vehicle:

a, power cranes, shovels, loaders, diggers or drills;

b. concrete mixers.(this does not include the mix-in-
transit type); and

c. graders, scrapers, rollers and other
construction or repair equipment.

oad

5, Those which are not self-propelled, but are used
primarily to afford mobility to the following types of
equipment permanently attached thereto:

a. alr compressors, pumps and generators (this
includes spraying, welding and building cleaning
equipment);

b, geophysical exploration,

- servicing equipment; and

c, cherry pickers and similar davices used to raise
or lower workers.

lighting and wall

This coverage does not apply to self-propelled vehicles
with the following types of permanently attached
equipment:

1. equipment designed - primarily for snow removal,
street cleaning, road maintenance other than road
construction or resurfacing;

2, cherry pickers and similar devices used to ralse or
{ower workers}

3. air compressors, pumps and generators (this
includes spraying, welding and building cleaning
equipment);

4, geophysical exploration, lighting and well servicing
equipment. .

We cover bodily injury or property damage arising out

of the operation of any of the equipment listed in
paragraphs 2., 3. and 4, above.

© Copyright 1987 AAIS

Case ID: 191003548
 

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 140 of 147

We will provide any liability, uninsured motorists, no
fault or other coverages required by any motor vehicle
insurance law, We will provide the required {imits for
such required coverage.

 

DEFENSE COVERAGE |

Payments under this coverage are In addition to the
limits for the Commercial Liability Coverage.

We have the right and duty to defend a sult seeking
damages for bodily injury or property damage which
may be covered under the Commercial Llability
Coverage. We may make Investigations and settle
claims or suits we decide are appropriate.

Sulit includes any alternative dispute resolution
proceeding involving bodily injury or property damage
to which:

1. you must submit or

2, you submit with our consent.

We do not have to provide defense after we have paid
an amount equal! to the limit as the result of:

4. ajudgment; or

2. awritten settlement agreed to by us.
lf we defend a suit, we will pay:

1. The costs taxed to the insured.

2. The expenses incurred by us.

3. The actual loss of earnings by an insured for the
time spent away from work at our request. We pay
up to $100 per day.

4, The necessary expenses incurred by an insured at
our request.

5, Pre-judgment interest awarded against any insured
on that part of the Judgment we pay. If we offer to
pay the limit, we will not pay any pre-judgement
interest based on that period of time after the offer.

6. The interest which accrues beginning with entry of a
judgment and ending when we tender, deposit in
court, or pay up to our limit.

7. The cost of appeal bonds or bonds for the release of
attachments up to our fimit. We are not required to
apply for or furnish such bonds.

8. The cost, up to $500, for bail bonds required of an
insured because of an accident or traffic violation

BP-200

arising out of the use of a vehicle to which Coverage
L applies. We are not required to apply for or furnish
such bonds.

 

EXCLUSIONS THAT APPLY
TO ALL COVERAGES

 

 

 

— 19—

We do not pay for a loss if one or mora of the following
excluded events apply to the loss, regardless of other
causes or events that contribute to or aggravate the
joss, whether such causes or events act to produce the
loss before, at the same time as, or after the excluded
event.

41, We do not pay for bodily injury or property
damage which Is expected by, directed by, or
intended by an Insured, This exclusion dogs not
apply to bodily injury that arises out of the use of
reasonable force to protect people or property.

2. We do not pay for bodily injury or property
damage liability which is assumed under a- contract
or an agreement. This exclusion does not apply to
-an Incidental contract.

3, We do not pay for bodily injury or property
damage that arlses out of the rendering or the failure
to render a professional service, except as provided
by the- coverage - under Incidental Medical
Malpractice injury.

4. We do not pay for bodily injury or property
damage that arises our of the use of mobile
equipment In or In the practice or preparation for
racing, speed, pulling or pushing, demolition or stunt
activities or contests.

5. We do not pay for bodily Injury or property
damage that arises out of transporting moblle
equipmient by an auto owned by, operaied by,
rented to or loaned to an‘insured.

6. We do not pay for bodily Injury or property
damage that arises out of ownership, operation,
maintenance, use, occupancy, renting, loaning,
entrusting, supervision, loading or unloading of:

a. an aircraft;

b. an auto, except as provided under the Incidental
Coverage — Moblle Equipment, This exclusion
does not apply to the parking of an auto on
premises owned by, rented to or controlled by
you or on the ways Immedlately adjoining if the
auto is not owned by or rented

© Copyright 1987 AAIS

Case ID; 191003548
Case 2:20-cv-01326-PBT -Document1 Filed 03/06/20 Page 141 of 147

to or loaned to an Insured;
c, a watercraft. This exclusion does not apply if the
watercraft:

1) Is on shore on premises owned by, rented to
or controlled by you: or
2) is not owned by you and Is:

a) less than 26 feet In length, and
b) not being used to carry persons or
property for a charge;

d. mobile equipment, except as provided under
Incidental Coverage — Mobile Equipment.

Exclusion 7. applies If. you are In the business of
‘manufacturing, distributing, selling or serving alcoholic
beverages.

7, We do not pay for bodily injury or property
damage for which an insured may be held liable by
reason of;

a. causing or contributing to. the intoxication of a
person;
b. the furnishing of alcoholic beverages to a person
under the influence of alcohol; or
c, a law or regulation relating to the sale, gift,
' distribution or use of alcoholic beverages.

8. We do not pay for:

a. bodily injury to an employee of an insured If it
occurs In the course of employment; or

b, censequential injuries to a spouse, child, parent,
brother or sister of such Injured employee,

Exclusion 8 applies where:

1) the insured is liable either as an employer or In
any ather capacity; or.

2) there ts an obligation to fully or partially reimburse
a third person for damages arising out of
paragraph 8.a, or 8.b. above.

Exclusion 8 does not apply to llabllity assumed by an
Insured under an incidental contract. 10,

9, We do not pay for bodily injury or property
damage:

a. arising wholly or partially out of the actual,

alleged or threatened discharge, dispersal, 11.
release or escape of pollutants:

BP-200 — 20 —

1) at or from premises you own, rent, use or
occupy, unless the bodily injury or property
damages arlse from the heat, smoke or
fumes of a fire which becomes uncontrollable
or breaks out from where it was intended to
be;

2) at or fram premise used by you, or for you or
others, for the handling, storage, disposal,
processing or treatment of waste;

3) occurring In the transporting, handling,
treatment, storage, disposal or processing of
any material, including waste, by or for you or
by any person or organization for whom you
may be legally liable; or

4) at or from any premises where you or any
contractor or subcontractor, directly or
Indirectly under your control, are working or
have completed work:

a) if the pollutant is on the premises in
connection with such work, unless the
bodily Injury or property damages arise
from the heat, smoke or fumes of a fire
which becomes uncontrollable or breaks
out from where It was Intended to be; or

b) if the work in any way involves testing,
monitoring, clean-up, containing, treating
or removal of pollutants,

b, due to any loss, cost or expense arising out of
governmental action or inaction In any way the
testing, monitoring, clean-up, containing, treating
or removal of pollutants.

Pollutants means:

1} any solid, liquid, gaseous, thermal, electrical
emission (visible or Invisible) or sound emission
pollutant, irritant or contaminant; or

2) waste, Including materials to be recycled,
reclaimed or reconditioned ‘as well as disposed
of.

We do not pay for bodily Injury if benefits are
provided or are required to be provided by an
insured under a workers’ compensation,
nonoccupational disability, occupational disease or
like law.

We do not pay for bodily injury or property

damage that arises out of war. War includes
undeclared war, clvi! war, insurrection, rebellion or

© Copyright 1987 AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 142 of 147

revolution, or an act or condition of war.

 

 

ADDITIONAL EXCLUSIONS THAT APPLY
TO PROPERTY DAMAGE LIABILITY

 

 

 

 

 

 

1.

BP-200

We do not pay for property damage to property
owned by, occupied by or rented to an insured,
except as covered under Coverage O,

We do not pay for property damage to premises
you sell, give away or abandon, if the property
damage arises out of any part of those premises.
This exclusion does not apply if the premises are
your work and were not occupled, rented or held for
rental by you.

We do not pay for property damage to property
used by or loaned to you . This exclusion does not
apply with respect to liability assumed under a
written sidetrack agreement.

We do not pay for property damage to property In
the care, custody or control of an insured. This
exclusion does not apply with respect to lability
assumed under a written sidetrack agreement.

We do not pay for property damage to that specific
part of real property on which work Is belng
performed by:

a. you, or
b. a contractor er subcontractor working on your
behalf,

if the property damage arises out of such work.
This exclusion does not apply with respect to liability
assumed under a written sidetrack agreement.

We do not pay for property damage to that specific
part of any property that must be restored, repaired
or replaced because of faulty workmanship, This
exclusion does not apply to: -

a. property damage covered under tha Products/
Completed Work Hazard; or

b. liability assumed under a written sidetrack
agreement,

We do not pay for property damage to your
products if the damage is caused by the product or
a part of It,

We do not pay for property damage to work
performed by you if the damage is caused by the
work or a part of the work and included In the

10,

. b. a defect,

disposal,

Products/Completed Work Hazard. This exclusion
does not apply if damage to the work or the part of
the work out of which the damage arises is
performed by a subcontractor on your behalf.

We do not pay for property damage to property that
has not been physically injured or destroyed, or to
impaired property that results from:

a. a delay or failure to perform a contract by you or
one acting on your behalf; or

deficlency, inadequacy or unsafe

condition in your product or work performed by

you or on your behalf.

This exclusion does not apply to the loss of use of
property resulting from sudden and accidental injury
to or destruction of your products or your work
after the products or work have been put to their
intended use,

We do not pay for any loss or expense incurred by

you or anyone else arising out of the loss of use,
withdrawal or recall (including any
expenses involved In the withdrawal or recall) of
your preducts, your work, or impaired property.

. This applies when the loss of use, disposal,

withdrawal or recall was because of a known or
suspected defect, deficlency or unsafe condition.

 

 

ADDITIONAL EXCLUSIONS THAT
APPLY TO MEDICAL PAYMENTS

 

 

1,

3.

—21—

We do not pay for medical expenses for bodily
injury to an insured.

We do not pay for medical expenses for bodily
Injury to:

a. a person hired by or on behalf of any insured to
do work for an insured; of
b. a tenant of an insured.

We co not pay for medical expenses for bodily
injury to a person injured on the part of the premises
owned by or rented fo you that the person normally
occuples.

We do not pay for medical expenses for bodily
injury to a person while taking part in athletic
activities,

We do not pay for medical expenses for bodily

injury included in the Products/Completed Work
Hazard.

© Copyright 1987 AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document 1

. We do not pay for medical expenses for bodily
injury to any member of the named insured, if the
named insured Is a club,

. We do not pay for medical expanses for bodily
injury to’a guest of the named Insured, if the named
insured is a hotel, motel or tourist court.

. We do not pay for medical expenses for bodily
injury to a person if benefits are provided or
required to be provided under any workers’
compensation; nonoccupational disability,
accupational-disease or like law,

. We do not pay for medical expenses for bodily
injury to a student, camper, patient or inmate
‘anrolled In a program’ of any facility ownéd or
operated by you or on your behalf,

Filed 08/06/20 Page 143 of 147

who may be liable to an Insured for the
injury or damage;
d) the securing of and giving of evidence; and
e) obtaining the attendance of all witnesses.

b. In the case of a medical payments loss:

1) the Injured person (or one acting on such
person's behalf) must:

a) give us written proof of claim (under oath if
requested) as soon as practicable; and

b) give us permission to get copies of the
medical records;

- 2) The [Injured person must submit to medical
exams by doctors chosen by us when and as
often as we may reasonably require.

 

 

BP-200

[WHAT MUST BE DONE IN CASE OF Loss |] [HOW MUCH WE PAY

. Notice —

, In the case of an occurrence, or if an insured
becomes aware of anything that indicates that
there might be a claim under the Commercial
Liability Coverage, ‘the insured must promptly
give notice to us or our agent,

b. The notice to us must state:

1) the Insured’s name;
2) the policy number;

3) the time, the place and the circumstances of

. the occurrence; arid
4) the names and addresses of all known
potential claimants and witnesses.

. Volunteer Payments — An insured must not make
payments or assume obligations or other costs
except at the Insured’s own cost. This does not
apply to first ald to othérs at the time of bodily

injury.

. Other Duties —

a. If a claim is made or suit is brought, the insured
must:

1) promptly send to us coples of all legal papers,
demands and notices; and
2} at our request, assist in:

a) a settlement;

b) the conduct of suits, This includes the
attendance at trials or hearings;

c) the enforcing of rights against all partles

— 22 —

1, The limits, shown on the Declarations and subject

to the following conditions, are the most we pay
regardless of the number of:

a. insureds under the Commercial Liability
Coverage;

‘b, persons or organizations who sustain Injury or
damage; or

¢, claims made or suits brought.

The payment of a claim under Coverage M does not
mean that we admit we are liable under other
coverages,

. The General Aggregate is the most we will pay

during a policy period for the sum of:

a, all damages under Coverage L, except damages
due to injury or damage Included In the
Products/Completed Work Hazard: and

b, all medical expenses under Coverage M.

. The Aggregate Limit shown for Praducts/

Completed Work Hazard is the most we will pay
during a policy period under Coverage N for
damages due to injury or damage included under the
Products/Completed Work Hazard.

. The Each Occurrence Limit, subject to the General

Aggregate Limit and the Products/Completed
Work Hazard Limit, 's the most we will pay for the
total of:

a. damages under Coverage L and N; and

© Copyright 1987 AAIS

Case ID: 191003548

 
 

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 144 of 147

b. medical expenses under Coverage M;

due to all bodily injury and property damage
arising out of a single occurrence.

5, Subject to the Each Occurrence Limit and General
Aggregate Limit, our limit for property damage
covered under Fire Legal Liability is $50,000 for
each occurrence unless otherwise shown on the
Declarations,

6, Subject to the General Aggregate and Each
Occurrence Limit, the Medical Payment Limit ts
the most that we will pay under Coverage M for all
medical expenses because of bodily Injury
sustalned by any one person.

The General Aggregate and Aggregate.Limit shown for
Products/Completed Work Hazard apply separately to
gach. consecutive 12-month perlod beginning with the
inception date of the Commercial Liabllity Coverage
shown on the Declarations. They also apply separately
to any remaining policy perlod of less than 12 months,
unless the Commercial Llabillty Coverage has been
extended after It was written. In that case, the additional
period will be considered part of the last preceding
period for the purpose of determining limits.

 

[CONDITIONS _ | J

j, Bankruptey — Bankruptcy or Insolvency of an
Insured. does not relieve us of our obligations for
Commercial Liability Coverage. ;

2. Sult Against Us — No sult may be brought against
us unless:

a, all the terms of the Commercial Liability
Coverage have been complied with; and

b, the amount of the insured’s liability has been
determined by:

1) a final Judgment against an Insured as a
result of a trial; or

2) a written agreement by the insured, the
claimant and us, ;

‘No person has a right under the Commercial Liability
Coverage to join us or implead us in actions that are
brought to determine an Insured's liability.

3, Subrogation —If we pay under the Commercial
Liability Coverage, we may require from an insured
an assignment. of any right of recovery. We are not
liable under the Commercial Liability

BP-200 — 23 —

Coverage !f any insured has impaired our right {o
recover. An insured may waive its right to recover,
in writing, before an occurrence takes place without
voiding coverage.

. Commercial Liability Coverage Premium — If the

premium is shown on the Declarations as a deposit
premium, we will compute the final earned premium
at the end of each audit period shown on the
Declarations. If It is more than the deposit premlum
paid by you, we will bill you for the difference, If the
final earned premium is less than the deposit
premium pald by you, we will return the difference to
you. You must maintain records of information that
Is necessary for computing the premium, Copies of
the records must be sent to us at the end of the
audit period or when requested by us,

. Insurance Under More Than One Policy —

(Applies to all coverages except Coverage M —
Medical Payments.) ;

a. Insurance under this Commercial Liability
Coverage is primary except as provided under
paragraph 5.c, below, or unless otherwise stated.
The amount of our ltability Is not reduced
because of other insurance which appiles to the
loss on other than a primary basis.

b. If the other insurance is also primary, we will
share In the loss as follows:

1) If the other Insurance provides for contribution
by equal shares, we will pay equal amounts
with other insurers untit:

a) the lowest applicable limit under any one
polley is reachad; or

») the full amount of the loss is paid, If part of
the loss remains unpald, we will pay an
equal share with the other Insurers until
the full amount of the loss is pald, or until
we have paid our limit in full.

2) If the other insurance does not provide for
contribution by equal shares, we will pay no
more than that proportion of the loss to which
the applicable limit under this polley for such
loss bears to the total applicable limit for all
insurance against the loss.

c. Insurance under this Commercial  Liabllity
Coverage is excess over any other insurance:

1) if the other insurance, whether primary, ‘

excess, contingent or on any other basis,
provides:

© Copyright 1987 AAIS

Case ID: 191003548
BP-200

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 145 of 147

a) fire, extended coverage, bullders’ risk,
Installation risk or similar coverage for
your work; or

b) fire insurance for premises rented to you;
or

2) if the other Insurance applies to any loss
arising out of the maintenance or use of
alrcraft, autes or watercraft which may be
covered by this policy.

' d. When thls Insurance Is excess over any other
insurance:

1) we will have no duty under Coverage L to
defend any claim or suit that any other insurer
has a duty to defend. If no other insurer
defends, we will do so, However, we will be
entitled to the Insured’s rights against all
those other Insurers.

'2) we will pay our share of the amount of loss, If
any, that exceeds the sum of:

a) the total amount that all such other
insurance would pay for the loss in the
absence of this insurance; and

b) the total of all deductibles and self-insured
amounts required by such other insurance.

We will share the remaining loss with any
other insurance that is not described In this
‘excess Insurance provision and was not
bought specifically to apply In excess of the
Ifmits of Insurance shown on the Declarations
page of this Commercial Liability Coverage.

6. Separate Insureds — Coverage provided under the

Commercial Liability Coverage applies separately to
each insured against whom claim is made or suit is
brought. This does not affect the limits stated under
How Much We Pay.

. Motor Vehicle Financial § Responsibility
Certification — When Commercial Liability
Coverage is certifled as proof of financial
responsibility for the future under the provisions of
any motor vehicle financial responsibility law, the
Insurance provided for bodily injury liability or
property damage lability will comply with the
provisions of the law ta the extent of the coverage
and limits of Insurance required by that law.

 

 

NUCLEAR ENERGY LIABILITY
EXCLUSION

 

 

This insurance dogs not apply:

4. under any liability coverage, to bodily Injury or
property damage:

a. with respect to which an insured under the policy
is also an insured under a Nuclear Energy
Liability policy issued by Nuclear Energy Liability
Insurance: Association, Mutual Atomic Energy
.Liability Underwriters, Nuclear Insurance
Association of Canada or any of their.
successors, of would be an Insured under any

_ policy but for its termination upon exhaustion of
its Himlt of liability; or

b. resulting from the hazardous properties of
nuclear material and with respect to which;

1) any person or organization Is required to
maintain financial protection pursuant to
the Atomic Energy Act of 1954, or any law
amendatory thereto; or

2) the insured js, or had this policy not been
issued would be, entitled to Indemnity from
the United States’ of America or any
agency thereof, under any agreement
entered. Into by the United States of
America or any agency thereof, with any -
“Person or organization.

2, under any Medical Payments coverage, to expenses
incurred with respect to bodily Injury resulting from
the hazardous properties of nuclear material and
arising out of the-operation of a nuclear facility by
any person or organization.

3. under any lability coverage, to bodily injury or
property damage resulting from the hazardous
properties of nuclear matertal if:

a, the nuclear material:

 

 

41) Is at any nuclear facility owned by, or
operated by or on behalf of, an insured; or
2) has been discharged or dispersed therefrom;

b, the nuclear material is contained in spent fuel
or waste at any time possessed, handied, used,
stored, processed, transported or disposed of by
or on behalf of an insured; or i

c. the bodily Injury or property damage arises out
of the furnishing by an insured of services, i
materials, parts or equipment in connection with i
the planning, construction, | maintenance, i

— 24 — © Copyright 1987 AAIS

Case ID: 191003548
 

 

 

Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 146 of 147

operation or use of any nuclear facility, but If 6.
such facillty is located within the United States of
America, its territories or possessions or Canada,

this exclusion (c.) applles only to property
damage to such nuclear facility and any
property thereat.

 

[DEFINITIONS

The following definitions apply to the Nuclear Energy
Liability Exclusion:

1, Hazardous Properties — These include
radioactive, toxic or explosive properties.

2, Nuclear Material — This means source material,
special nuclear material or by-product material,

3. Source Material, Special Nuclear Material,

By-product Material — These have the meanings
given them in the Atomic Energy Act of 1954, or in
any law amendatory thereof.

4, Spent Fuel — This means any fuel element or fuel
component, solid or liquid, which has been used or
exposed to radiation In a nuclear reactor.

5. Waste — This means any waste material: ; 7,

a, containing by-product material other than the
tallings or wastes produced by the extraction or
concentration of uranium or thorium from any ore
processed primarily for its source material
content; and

b. resulting from the operation by any person or 8.
organization of any nuclear facility Included

- under the first two paragraphs of the definition of
nuclear facility.

BP-200 . — 25 —

Nuclear Facility — This means:

a. any nuclear reactor.
b. any equipment or device designed or used for:

1) separating the Isotopes of uranium or
plutonium;

2) processing or utilizing spent fuel; or

3) handling, processing or packaging waste.

c. any equipment or device used for the processing,
fabricating or alloying of special nuclear
material if at any time the total amount of such
material in the custody of the Insured at the
premises where such equipment or device is
located consists of or contains more than 25
grams of plutonium or uranilum-223 or any
combination thereof, or more than 250 grams of
uranlum-235, ;

d. any structure, basin, excavation, premises or
place prepared or used for the storage or
disposal of waste:

and Includes the site on which any of the foregoing Is
located, all operations conducted on such sites, and
all premises used for such operations.

Nuclear Reactor — This means any apparatus
designed or used:

a. to sustain nuclear fission in a self-supporting
chain reaction: or
b. to contain a critical mass of fissionable material.

Property Damage — This Includes all forms of
radloactive contamination of property.

© Copyright 1987 AAIS

Case ID: 191003548
Case 2:20-cv-01326-PBT Document1 Filed 03/06/20 Page 147 of 147

CERTIFICATE OF SERVICE
I hereby certify that the foregoing Complaint has been served and filed this day

via ECF to the following person(s):

Steven J. Schildt, Esquire
Jeffrey M. Brenner, Esquire
POST & SCHELL, P.C.
Four Penn Center, 13th Floor
1600 John F. Kennedy Blvd.
Philadelphia, PA 19103-2808
215-587-1089
Attorneys for Defendant
Utica First Insurance Company

REED SMITH LLP

By:_/s/ Douglas R. Widin
Dated: February 7, 2020 Douglas R. Widin, Esquire

Elizabeth Vieyra, Esquire
REED SMITH LLP
Three Logan Square
Suite 3100
1717 Arch Street
Philadelphia, PA 19103
Attorneys for Plaintiff

US_ACTIVE-151472558.1-DRWIDIN eek OCT BUDE 191003548
